EXECUTION VERSION






AMENDMENT NO. 2 dated as of February 28, 2020 (this “Amendment”), among
TUPPERWARE BRANDS CORPORATION, a Delaware corporation (the “Parent Borrower”),
TUPPERWARE NEDERLAND B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands, registered with
the Dutch trade register under number 27119364 (the “Dutch Subsidiary
Borrower”), ADMINISTRADORA DART, S. DE R.L. DE C.V., a limited liability
corporation (sociedad de responsabilidad limitada de capital variable) organized
under the laws of Mexico (the “Mexican Subsidiary Borrower”), TUPPERWARE BRANDS
ASIA PACIFIC PTE. LTD., a private limited liability company incorporated under
the laws of Singapore (the “Singaporean Subsidiary Borrower” and, together with
the Dutch Subsidiary Borrower and the Mexican Subsidiary Borrower, the
“Subsidiary Borrowers”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as administrative agent (the “Administrative Agent”).
Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 29, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent Borrower, the Subsidiary
Borrowers, the Lenders party thereto and the Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.
The Parent Borrower has requested that the Credit Agreement be amended as set
forth herein, and the Lenders party hereto, constituting the Required Lenders,
are willing to agree to such amendments on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.
SECTION 1.Amendments to Credit Agreement. (a) Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement (excluding, except as
set forth below, the Schedules and Exhibits thereto) is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: single-underlined text)
as set forth in the blackline changed pages attached as Exhibit A hereto.
(a)    Schedule 3.13 to the Credit Agreement is hereby amended and restated to
be in the form of Schedule 3.13 to this Amendment.
(b)    Exhibit E to the Credit Agreement is hereby amended and restated to be in
the form of Exhibit E to this Amendment.




[[5282542]]

--------------------------------------------------------------------------------

2


SECTION 2.    Representations and Warranties of the Parent Borrower. The Parent
Borrower hereby represents and warrants, as of the Amendment Effective Date and
after giving effect to the transactions contemplated hereby, as follows:
(a)    This Amendment, the Credit Agreement as amended hereby and each other
Loan Document (including each Loan Document executed and delivered as
contemplated by Section 3(a) hereof) constitute legal, valid and binding
obligations of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with their terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, judicial management,
examinership, court protection, reorganization, moratorium or similar laws
(including the Mexican Ley de Concursos Mercantiles) affecting the
enforceability of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
(b)    No Default or Event of Default has occurred and is continuing.
(c)    The representations and warranties contained in the Loan Documents
(including the Loan Document executed and delivered as contemplated by Section
3(a) hereof) are true and correct in all material respects (other than in
respect of representations and warranties that are subject to a Material Adverse
Effect or other materiality qualifier, in which case such representations and
warranties are true and correct as stated and so qualified), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (other
than in respect of representations and warranties that are subject to a Material
Adverse Effect or other materiality qualifier, in which case such
representations and warranties were true and correct as stated and so qualified)
as of such earlier date.
SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment Effective Date”) on which the following
conditions are satisfied:
(a)    Amendment. The Administrative Agent shall have executed a counterpart of
this Amendment and shall have received from the Parent Borrower, each Subsidiary
Borrower and the Lenders constituting the Required Lenders (i) a counterpart of
this Amendment executed by each such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging) that each such Person has signed a
counterpart of this Amendment.
(b)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Parent Borrower, dated the Amendment Effective Date and
executed by a Responsible Officer of the Parent Borrower, certifying that the
representations and warranties of the Parent Borrower contained in this
Amendment are true and correct.
(c)    Fees and Expenses. The Administrative Agent shall have received all fees
required to be paid on, and the Administrative Agent shall have received all
expenses required to be reimbursed on, the Amendment Effective Date pursuant to
the Loan




[[5282542]]

--------------------------------------------------------------------------------

3


Documents or any other agreements entered into by the Parent Borrower and the
Administrative Agent or any Arranger in connection with this Amendment, provided
that invoices therefor shall have been presented to the Parent Borrower no later
than two Business Days prior to the Amendment Effective Date.
SECTION 4.    Reference to and Effect on the Credit Agreement. (a) On and after
the Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “herein”, “hereto”, “hereof” or words of like import
shall refer to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other Loan Document shall be deemed to be a reference to
the Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
(b)    Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not by implication or otherwise limit,
impair, operate as a waiver of or otherwise affect any right, power or remedy of
the Administrative Agent, the Issuing Banks or the Lenders under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or the other Loan Documents, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to any other
consent to, or any other waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.
SECTION 5.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment for any other purpose and shall
not affect the construction of, or be taken into consideration in interpreting,
this Amendment.
SECTION 7.    Counterparts. Delivery of an executed counterpart of a signature
page of this Amendment by fax, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.
SECTION 8.    Incorporation by Reference. The provisions of Sections 9.09(b),
9.09(c), 9.09(d) and 9.10 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.
[Signature Pages Follow]








[[5282542]]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
TUPPERWARE BRANDS CORPORATION,
by
 
/s/ Keith Crowe
 
Name: Keith Crowe
 
Title: Vice President & Treasurer





Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------









TUPPERWARE NEDERLAND B.V.,
by
 
/s/ Nicolaas Lambertus Verrips
 
Name: Nicolaas Lambertus Verrips
 
Title: Authorized Signatory
 
by
/s/ Thomas Kevin Pauly
 
Name: Thomas Kevin Pauly
 
Title: Authorized Signatory









Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------









ADMINISTRADORA DART, S. DE R.L. DE C.V.,
by
 
/s/ Keith Stanton Crowe
 
Name: Keith Stanton Crowe
 
Title: Authorized Signatory





Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------









TUPPERWARE BRANDS ASIA PACIFIC PTE. LTD.,


by
 
/s/ Keith Crowe
 
Name: Keith Crowe
 
Title: Authorized Signatory





Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
by
 
/s/ Blakely Engel
 
Name: Blakely Engel
 
Title: Vice President







Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------









SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
Name of Institution: Credit Agricole Corporate and Investment Bank
by
 
/s/ Jill Wong
 
Name: Jill Wong
 
Title: Director



 
by
 
/s/ Gordon Yip
 
Name: Gordon Yip
 
Title: Director









Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------









SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
Name of Institution: HSBC BANK USA, NATIONAL ASSOCIATION
by
 
/s/ Devin Moore
 
Name: Devin Moore
 
Title: SVP





Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------







SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
KeyBank National Association:
by
 
/s/ Marianne T. Meil
 
Name: Marianne T. Meil
 
Title: Senior Vice President









Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------









SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
MIZUHO BANK, LTD.:
by
 
/s/ Tracy Rahn
 
Name: Tracy Rahn
 
Title: Authorized Signatory





Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------







SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
Name of Institution: MUFG Bank, Ltd.
by
 
/s/ Henry Schwarz
 
Name: Henry Schwarz
 
Title: Director







Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------







SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
TRUIST BANK, as successor by merger to SunTrust Bank:
by
 
/s/ Jonathan Hart
 
Name: Jonathan Hart
 
Title: Vice President









Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------







SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
Name of Institution: U.S. Bank National Association
by
 
/s/ Kelsey E. Hehman
 
Name: Kelsey E. Hehman
 
Title: Assistant Vice President





Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------







SIGNATURE PAGE TO
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
TUPPERWARE BRANDS CORPORATION
Name of Institution: WELLS FARGO BANK, N.A., as a Lender
by
 
/s/ Karen Harrington Martorelli
 
Name: Karen Harrington Martorelli
 
Title: Senior Vice President









Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement
TUPPERWARE BRANDS CORPORATION

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






EXECUTION VERSIONEXHIBIT A


PROPOSED AMENDMENTS REFLECTING AMENDMENT NO. 2 ADDED TEXT SHOWN UNDERSCORED,
DELETED TEXT SHOWN STRIKETHROUGH
BASED ON COMPOSITE COPY REFLECTING AMENDMENT NO. 1 DATED AS OF AUGUST 28, 2019.


This Composite Copy has been prepared solely for convenience of reference and is
not a legal document. Reference should be made to the Second Amended and
Restated Credit Agreement as originally executed and Amendment No. 1 thereto
dated as of August 28, 2019 as it is those documents, and not this Composite
Copy, that set forth the rights and obligations of the parties thereto with
respect to the Second Amended and Restated Credit Agreement.


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


March 29, 2019,


among


TUPPERWARE BRANDS CORPORATION,
as the Parent Borrower,


TUPPERWARE NEDERLAND B.V., ADMINISTRADORA DART, S. DE R.L. DE C.V.
and TUPPERWARE BRANDS ASIA PACIFIC PTE. LTD.,
as the Subsidiary Borrowers,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,




JPMORGAN CHASE BANK, N.A., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC
SECURITIES (USA) INC., MIZUHO BANK, LTD. and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners,


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC SECURITIES (USA) INC.,
MIZUHO BANK, LTD. and WELLS FARGO SECURITIES, LLC,
as Syndication Agents






--------------------------------------------------------------------------------








 
TABLE OF CONTENTS
 
 
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
 
SECTION 1.01.
Defined Terms
 
1
SECTION 1.02.
Classification of Loans and Borrowings
43
47
SECTION 1.03.
Terms Generally
43
48
SECTION 1.04.
Accounting Terms; GAAP
44
49
SECTION 1.05.
Foreign Currency Calculations
44
50
 
 
 
 
ARTICLE II
 
 
 
 
THE CREDITS
 
 
 
 
SECTION 2.01.
Revolving Commitments
45
51
SECTION 2.02.
Loans and Borrowings
46
53
SECTION 2.03.
Requests for Revolving Borrowings
47
55
SECTION 2.04.
Swingline Loans
48
57
SECTION 2.05.
Letters of Credit
50
59
SECTION 2.06.
Funding of Borrowings
56
67
SECTION 2.07.
Interest Elections
57
69
SECTION 2.08.
Termination, Reduction and Increase of Revolving Commitments
59
71
SECTION 2.09.
Repayment of Loans; Evidence of Debt
61
73
SECTION 2.10.
Prepayment of Loans
62
74
SECTION 2.11.
Fees
63
76
SECTION 2.12.
Interest
64
78
SECTION 2.13.
Alternate Rate of Interest
65
80
SECTION 2.14.
Increased Costs
67
84
SECTION 2.15.
Break Funding Payments
68
86
SECTION 2.16.
Taxes
69
87
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
73
92
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
75
95
SECTION 2.19.
Defaulting Lenders
76
96
 
 
 
 
ARTICLE III
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
SECTION 3.01.
Existence, Qualification and Power
78
99
SECTION 3.02.
Authorization; No Contravention
79
100
SECTION 3.03.
Governmental Authorization; Other Consents
79
101
SECTION 3.04.
Binding Effect
79
101
SECTION 3.05.
Financial Statements; No Material Adverse Effect
79
101
SECTION 3.06.
Litigation
80
101
SECTION 3.07.
No Default
80
103
SECTION 3.08.
Ownership of Property
80
103
SECTION 3.09.
Environmental Compliance
80
103




--------------------------------------------------------------------------------





SECTION 3.10.
Insurance
81
104
SECTION 3.11.
Taxes
81
105
SECTION 3.12.
ERISA Compliance
81
105
SECTION 3.13.
Subsidiaries
83
107
SECTION 3.14.
Margin Regulations; Investment Company Act
83
108
SECTION 3.15.
Disclosure
83
108
SECTION 3.16.
Compliance with Laws
83
108
SECTION 3.17.
Intellectual Property; Licenses, Etc
84
109
SECTION 3.18.
Solvency
84
109
SECTION 3.19.
OFAC and Anti-Corruption Laws
84
109
SECTION 3.20.
USA Patriot Act
84
110
SECTION 3.21.
Ranking of Obligations
84
110
SECTION 3.22.
No Immunity
85
110
SECTION 3.23.
Proper Form; No Recordation
85
110
SECTION 3.24.
Centre of Main Interest
85
110
SECTION 3.25.
EEA Financial Institutions
85
111
SECTION 3.26.
Collateral Matters
85
111
SECTION 3.27.
Privacy and Data Security
86
111
 
 
 
 
ARTICLE IV
 
 
 
 
CONDITIONS
 
 
 
 
SECTION 4.01.
Second Restatement Date
86
112
SECTION 4.02.
Each Credit Event
89
114
 
 
 
 
ARTICLE V
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
SECTION 5.01.
Financial Statements
90
116
SECTION 5.02.
Certificates; Other Information
91
118
SECTION 5.03.
Notices
92
120
SECTION 5.04.
Payment of Taxes
92
121
SECTION 5.05.
Preservation of Existence and Rights
92
121
SECTION 5.06.
Maintenance of Properties
93
121
SECTION 5.07.
Maintenance of Insurance
93
121
SECTION 5.08.
Compliance with Laws
93
123
SECTION 5.09.
Books and Records
93
123
SECTION 5.10.
Inspection Rights
94
123
SECTION 5.11.
Use of Proceeds
94
123
SECTION 5.12.
Compliance with Environmental Laws
94
124
SECTION 5.13.
Dart
94
124
SECTION 5.14.
Maintenance of Ratings
95
124
SECTION 5.15.
Additional Guarantee and Collateral Requirement
95
124
SECTION 5.16.
Further Assurances
95
126
 
 
 
 
ARTICLE VI
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 




--------------------------------------------------------------------------------





SECTION 6.01.
Liens
96
127
SECTION 6.02.
Subsidiary Debt
99
131
SECTION 6.03.
Fundamental Changes
101
132
SECTION 6.04.
Dispositions
101
134
SECTION 6.05.
Change in Nature of Business
103
137
SECTION 6.06.
Use of Proceeds
103
137
SECTION 6.07.
Financial Covenants
103
137
SECTION 6.08.
OFAC and Anti-Corruption Laws
103
138
 
 
 
 
ARTICLE VII
 
 
 
 
EVENTS OF DEFAULT
 
 
 
 
SECTION 7.01.
Events of Default
104
139
SECTION 7.02.
CAM Exchange
108
147
SECTION 7.03.
Application of Funds
109
149
 
 
 
 
ARTICLE VIII
 
 
 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
ARTICLE IX
 
 
 
 
MISCELLANEOUS
 
 
 
 
SECTION 9.01.
Notices
117
161
SECTION 9.02.
Waivers; Amendments
118
165
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
122
170
SECTION 9.04.
Successors and Assigns
124
173
SECTION 9.05.
Survival
128
179
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
128
180
SECTION 9.07.
Severability
129
180
SECTION 9.08.
Right of Setoff
129
181
SECTION 9.09.
GOVERNING LAW; Jurisdiction; Consent to Service of Process
129
181
SECTION 9.10.
WAIVER OF JURY TRIAL
131
183
SECTION 9.11.
Headings
131
183
SECTION 9.12.
Confidentiality
131
183
SECTION 9.13.
Interest Rate Limitation
132
186
SECTION 9.14.
Certain Notices
132
186
SECTION 9.15.
Conversion of Currencies
133
186
SECTION 9.16.
Effect of Restatement
133
188
SECTION 9.17.
Release of Liens and Guarantees
134
188
SECTION 9.18.
Parent Borrower as Agent of Subsidiary Borrowers
135
192
SECTION 9.19.
No Fiduciary Relationship
135
192
SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Affected Financial Institutions
135
192
SECTION 9.21.
Intercreditor Agreement
136
194
SECTION 9.22.
Acknowledgement Regarding any Supported QFCs
 
196
 
 
 
 
SCHEDULES:
 
 
 
 
 
 
 




--------------------------------------------------------------------------------





Schedule 1.01
Pricing Schedule
 
 
Schedule 2.01
Revolving Commitments
 
 
Schedule 2.05
LC Commitments
 
 
Schedule 3.03
Government Authorizations and Other Consents
 
 
Schedule 3.13
Certain Dart InformationSubsidiaries
 
 
Schedule 6.01
Existing Liens
 
 
Schedule 6.02
Existing Subsidiary Debt
 
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
 
 
Exhibit A
Form of Assignment and Assumption
 
 
Exhibit B
Form of Borrowing Request
 
 
Exhibit C
Form of Interest Election Request
 
 
Exhibit D
Form of Mexican Promissory Note
 
 
Exhibit E
Form of Compliance Certificate
 
 
Exhibit F-1
Form of U.S. Tax Certificate (for Non-U.S. Lenders that are Not Partnerships)
 
 
Exhibit F-2
Form of U.S. Tax Certificate (for Non-U.S. Participants that are Not
Partnerships)
 
 
Exhibit F-3
Form of U.S. Tax Certificate (for Non-U.S. Participants that are Partnerships)
 
 
Exhibit F-4
Form of U.S. Tax Certificate (for Non-U.S. Lenders that are Partnerships)
 
 
Exhibit G
Form of Master Guaranty Agreement
 
 
Exhibit H
Form of Master Collateral Agreement
 
 
Exhibit I-1
Form of Perfection Certificate
 
 
Exhibit I-2
Form of Supplemental Perfection Certificate
 
 




--------------------------------------------------------------------------------






THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 29, 2019, among TUPPERWARE BRANDS CORPORATION, a Delaware
corporation (the “Parent Borrower”), TUPPERWARE NEDERLAND B.V. (formerly known
as Tupperware International Holdings B.V.), a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands, registered with
the Dutch trade register under number 27119364 (the “Dutch Subsidiary
Borrower”), ADMINISTRADORA DART, S. DE R.L. DE C.V., a limited liability
corporation (sociedad de responsabilidad limitada de capital variable) organized
under the laws of Mexico (the “Mexican Subsidiary Borrower”), TUPPERWARE BRANDS
ASIA PACIFIC PTE. LTD., a private limited liability company incorporated under
the laws of Singapore (the “Singaporean Subsidiary Borrower” and, together with
the Dutch Subsidiary Borrower and the Mexican Subsidiary Borrower, the
“Subsidiary Borrowers”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.


R E C I T A L S:


The Parent Borrower, the Dutch Subsidiary Borrower, certain Lenders and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of September 11, 2013 (as amended and restated prior to the
Second Restatement Date, the “Existing Credit Agreement”).


The parties hereto wish to amend and restate the Existing Credit Agreement
pursuant to, and on the terms and conditions set forth in, this Agreement.


Accordingly, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than by means of the exercise of secured creditor or similar
remedies in respect of any Indebtedness owed by such Person), (b) the
acquisition of more than 50% of the issued and outstanding Equity Interests in


1

--------------------------------------------------------------------------------





any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary) in which the surviving entity is the Parent
Borrower or a Subsidiary (including any Person that becomes a Subsidiary as a
result of the consummation thereof).


“Additional Guarantee and Collateral Requirement” means the requirement


(a)
the Administrative Agent shall have received from the Parent Borrower and

each Designated Subsidiary either (i) a counterpart of each of the Master
Guaranty Agreement and the Master Collateral Agreement, in each case, duly
executed and delivered on behalf of such Person, or (ii) in the case of any
Subsidiary that becomes a Designated Subsidiary after the initial execution and
delivery of the Master Guaranty Agreement and the Master Collateral Agreement, a
supplement to each of the Master Guaranty Agreement and the Master Collateral
Agreement, in each case, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary;


(b)the Administrative Agent shall have received, with respect to the Parent
Borrower and each Designated Subsidiary, (i) a completed Perfection Certificate,
dated as of the applicable date and signed by a Responsible Officer of the
Parent Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code filings made with respect
to the Parent Borrower or such Designated Subsidiary in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements disclosed by such search, and (ii) such customary legal opinions,
evidence of authority, officer’s certificates, secretary’s certificates and
other documents and instruments as the Administrative Agent may reasonably
request;


(c)the Administrative Agent shall, to the extent required by the Master
Collateral Agreement, have received (i) certificates or other instruments
representing all Equity Interests owned by the Parent Borrower and each
Designated Subsidiary, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank, and (ii) all promissory
notes, if any, owned by the Parent Borrower and each Designated Subsidiary,
together with undated instruments of transfer with respect thereto endorsed in
blank; and


(d)all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording.


Notwithstanding the foregoing:


(i)nothing in this definition or in any Security Document shall require the
creation or perfection of Liens on any Excluded Assets;


(ii)this definition shall not require the creation or perfection of Liens on, or
the obtaining of legal opinions or other deliverables with respect to,
particular assets of the


2

--------------------------------------------------------------------------------





Parent Borrower or the Designated Subsidiaries if and for so long as the
Administrative Agent determines, after consultation with the Parent Borrower,
that the cost of creating or perfecting such Liens on such assets, or obtaining
such legal
opinions or other deliverables in respect of such assets, shall be excessive in
relation to the benefit to be afforded to the Lenders therefrom;


(iii)the Administrative Agent may grant extensions of time for the creation and
perfection of Liens on, or the obtaining of legal opinions or other deliverables
with respect to, particular assets or particular Designated Subsidiaries where
it determines, after consultation with the Parent Borrower, that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents;


(iv)nothing in this definition shall require obtaining any landlord waivers,
estoppels, collateral access letters or similar third party agreements;


(v)nothing in this definition shall require delivery of (A) certificates or
other instruments representing, or any stock powers or other instruments of
transfer in respect of, any Equity Interests in any Subsidiary that is not a
Material Subsidiary or that is an Excluded Asset or (B) any promissory note
evidencing Indebtedness of less than US$2,500,000 (or equivalent thereof) (it
being understood that such Equity Interests or promissory notes may nonetheless
constitute Collateral);


(vi)nothing in this definition shall require perfection of a Lien on any letter
of credit rights, other than the filing of Uniform Commercial Code financial
statements or an equivalent thereof in appropriate form in the applicable
jurisdictions;


(vii)except with respect to any such Security Document or actions in any
Material Foreign Jurisdiction, in each case, with respect to any Material IP
Collateral, no Security Documents governed under the laws of any jurisdiction
outside of the United States, and no actions in any jurisdiction outside of the
United States or that are necessary to create or perfect any security interest
in assets located or titled outside of the United States, shall be required; and


(viii)nothing in this definition shall require obtaining control agreements with
respect to deposit accounts or securities accounts.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, or any successor
appointed in accordance with Article VIII.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


3

--------------------------------------------------------------------------------







“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.
“Affected Lender” has the meaning set forth in Section 2.19.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such Person.


“Aggregate Global Tranche Revolving Commitments” means, at any time, the sum of
the Global Tranche Revolving Commitments in effect at such time.


“Aggregate Global Tranche Revolving Credit Exposure” means, at any time, the
aggregate amount of (a) the sum of the Dollar Equivalents of all the Global
Tranche Revolving Loans outstanding at such time, (b) the total LC Exposure at
such time and (c) the total Swingline Exposure at such time.


“Aggregate Mexican Tranche Revolving Commitments” means, at any time, the sum of
the Mexican Tranche Revolving Commitments in effect at such time.


“Aggregate Mexican Tranche Revolving Credit Exposure” means, at any time, the
sum of the Dollar Equivalents of all the Mexican Tranche Revolving Loans
outstanding at such time.


“Aggregate Revolving Credit Exposure” means, at any time, the sum of the
Aggregate Global Tranche Revolving Credit Exposure, the Aggregate Mexican
Tranche Revolving Credit Exposure and the Aggregate Singaporean Tranche
Revolving Credit Exposure at such time.


“Aggregate Singaporean Tranche Revolving Commitments” means, at any time, the
sum of the Singaporean Tranche Revolving Commitments in effect at such time.


“Aggregate Singaporean Tranche Revolving Credit Exposure” means, at any time,
the sum of the Dollar Equivalents of all the Singaporean Tranche Revolving Loans
outstanding at such time.
“Agreement” means this Second Amended and Restated Credit Agreement. “Agreement
Currency” has the meaning set forth in Section 9.15(b). “Alternate Base Rate”
means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of one month plus 1% per annum.
For purposes of clause (c) above, the Adjusted LIBO Rate for any day shall be
based on the Screen Rate at approximately 11:00 a.m., London time, on such day
for deposits in Dollars with a maturity of one month (or, if the Screen Rate is
not available for a maturity of one month with respect to Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate as of such time). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall


4

--------------------------------------------------------------------------------





be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13 (for the avoidance of doubt, only until any amendment has become
effective pursuant to Section 2.13(b)), then for purposes of clause (c) above
the Adjusted LIBO Rate shall be deemed to be zero.


“Amendment No. 2” means that certain Amendment No. 2 dated as of February 28,
2020, to this Agreement, among the Parent Borrower, the Subsidiary Borrowers,
the Lenders party thereto and the Administrative Agent.


“Amendment No. 2 Effective Date” means the “Amendment Effective Date” as defined
in the Amendment No. 2.


“Anti-Corruption Laws” means, with respect to a Person, the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Mexican Ley
General del Sistema Nacional Anticorrupción and all other laws, rules, and
regulations of any jurisdiction applicable to such Person concerning or relating
to bribery or corruption.


“Applicable Borrower” means, with respect to any Loan or other amount owing
hereunder or any matter pertaining to such Loan or other amount, whichever of
the Borrowers is the primary obligor on such Loan or other amount and, with
respect to any Letter of Credit, whichever of the Global Tranche Borrowers is
the account party with respect thereto.


“Applicable Creditor” has the meaning set forth in Section 9.15(b). “Applicable
Indemnitor” has the meaning set forth in Section 7.01(h). “Applicable Lending
Installation” has the meaning set forth in Section 2.02(e).
“Applicable Rate” means, for any day, with respect to interest on any Loan or
with respect to the commitment fees payable hereunder, the applicable rate per
annum set forth on Schedule 1.01 opposite the appropriate caption, based upon
the Status (as defined in such Schedule) in effect on such day.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Arrangers” means JPMorgan, Crédit Agricole Corporate and Investment Bank, HSBC
Securities (USA) Inc., Mizuho Bank, Ltd. and Wells Fargo Securities, LLC, in
each case in their capacity as the joint lead arrangers and joint bookrunners
for the credit facilities provided herein.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by
Section 9.04), and accepted by the Administrative Agent, in the form of Exhibit
A or any


5

--------------------------------------------------------------------------------





other form approved by the Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.


“Audited Financial Statements” means, collectively, the audited consolidated
balance sheet of the Parent Borrower and its then Subsidiaries for the fiscal
year ended December 29, 2018, and the related consolidated statements of income
and comprehensive income, shareholders’ equity and cash flows for such fiscal
year of the Parent Borrower and its then Subsidiaries, including the notes
thereto.


“Availability Period” means the period from and including the Second Restatement
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments in accordance with the terms of this
Agreement.


“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEAan Affected
Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy (quiebra) or insolvency proceeding (concurso
mercantil), or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors, visitador, conciliador,
síndico or similar Person charged with the reorganization or liquidation of its
business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, provided, further, that such ownership interest
does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.


6

--------------------------------------------------------------------------------







“Benchmark Replacement” means the sum of (a) the alternate benchmark rate (which
may be a SOFR-Based Rate) that has been selected by the Administrative Agent and
the Parent Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the applicable Screen Rate for syndicated credit facilities
denominated in Dollars or the applicable Foreign Currency and (b) the Benchmark
Replacement Adjustment; provided that if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for all purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.


“Benchmark Replacement Adjustment” means the spread adjustment or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Parent Borrower giving due consideration to (a) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the applicable Screen Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body and/or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in Dollars or the applicable Foreign Currency at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Rate).


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, the definition of “LIBO Overnight Rate”, timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides in its reasonable discretion may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate, the EURIBO Rate or the TIIE Rate:


(a)
in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator



7

--------------------------------------------------------------------------------





of the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or


(b)
in the case of clause (c) of the definition of “Benchmark Transition Event”, the
date of the public statement or publication of information referenced therein.



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate, the EURIBO Rate or the TIIE
Rate:


(a)
a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;



(b)
a public statement or publication of information by the regulatory supervisor
for the administrator of the applicable Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
applicable Screen Rate, a resolution authority with jurisdiction over the
administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or



(c)
a public statement or publication of information by the regulatory supervisor
for the administrator of the applicable Screen Rate announcing that the
applicable Screen Rate is no longer representative.



“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Parent Borrower, the Administrative Agent (in the case of such
notice by the Required Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate,
the EURIBO Rate or the TIIE Rate and solely to the extent that the applicable
Screen Rate has not been replaced with a Benchmark Replacement, the period (a)
beginning


8

--------------------------------------------------------------------------------





at the time that such Benchmark Replacement Date has occurred if, at such time,
no Benchmark Replacement has replaced the applicable Screen Rate for all
purposes hereunder in accordance with Section 2.13 and (b) ending at the time
that a Benchmark Replacement has replaced the applicable Screen Rate for all
purposes hereunder pursuant to Section 2.13.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means the Parent Borrower and the Subsidiary Borrowers. “Borrowing”
means (a) Revolving Loans of the same Class, Type and
currency, made, converted or continued on the same date to the same Applicable
Borrower and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (b) a Swingline Loan.


“Borrowing Minimum” means (a) with respect to a Revolving Borrowing, (i) in the
case of a Revolving Borrowing denominated in Dollars, US$5,000,000, (ii) in the
case of a Revolving Borrowing denominated in Euros, €5,000,000, (iii) in the
case of a Revolving Borrowing denominated in Sterling, £5,000,000 and (iv) in
the case of a Revolving Borrowing denominated in Mexican Pesos, Mex$10,000,000,
and (b) with respect to a Swingline Loan,
(i)in the case of a Swingline Loan denominated in Dollars, US$1,000,000, (ii) in
the case of a Swingline Loan denominated in Euros, €1,000,000 and (iii) in the
case of a Swingline Loan denominated in Sterling, £1,000,000.
“Borrowing Multiple” means (a) with respect to a Revolving Borrowing, (i) in the
case of a Revolving Borrowing denominated in Dollars, US$1,000,000, (ii) in the
case of a Revolving Borrowing denominated in Euros, €1,000,000, (iii) in the
case of a Revolving Borrowing denominated in Sterling, £1,000,000 and (iv) in
the case of a Revolving Borrowing denominated in Mexican Pesos, Mex$5,000,000,
and (b) with respect to a Swingline Loan, (i) in the case of a Swingline Loan
denominated in Dollars, US$100,000, (ii) in the case of a Swingline Loan
denominated in Euros, €100,000 and (iii) in the case of a Swingline Loan
denominated in Sterling, £100,000.


“Borrowing Request” means a request by the Parent Borrower for a Borrowing


9

--------------------------------------------------------------------------------





in accordance with Section 2.03 or 2.04, which shall be substantially in the
form of Exhibit B or any other form approved by the Administrative Agent and the
Parent Borrower.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits for such currency in the
London interbank market, (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day that is not a TARGET Day, (c)
when used in connection with a TIIE Loan, the term “Business Day” shall also
exclude any day on which banks are not open for general business in Mexico City,
Mexico, and (d) when used in connection with a Loan to any Subsidiary Borrower
organized in a jurisdiction other than the United States of America, the term
“Business Day” shall also exclude any day on which commercial banks in the
jurisdiction of organization of such Subsidiary Borrower are authorized or
required by law to remain closed.


“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.02.


“CAM Exchange Date” means the first date on which there shall occur (a) any
Event of Default under Section 7.01(f) in respect of the Parent Borrower or (b)
an acceleration of Loans pursuant to Section 7.01.


“CAM Percentage” means, with respect to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of the Dollar Equivalents
(determined on the CAM Exchange Date on the basis of Exchange Rates on such
date) of the aggregate Designated Obligations owed to such Lender (whether or
not at the time due and payable) immediately prior to the CAM Exchange and (b)
the denominator shall be the sum of the Dollar Equivalents (as so determined) of
the aggregate Designated Obligations owed to all the Lenders (whether or not at
the time due and payable) immediately prior to the CAM Exchange.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, as in effect from time to time, subject to Section 1.04, recorded as
capitalized leases.
“Cash Management Services” means cash management and related services provided
to the Parent Borrower, including treasury, depository, return items, overdraft,
controlled disbursement, cash sweeps, zero balance arrangements, merchant stored
value cards, e-payables, electronic funds transfer, interstate depository
network and automatic clearing house transfer (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) services and credit cards, credit card processing
services, debit cards, stored value cards and commercial cards (including
so-called “‘purchase cards”, “procurement cards” or “p-cards”) arrangements.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“CFC” means (a) any Person that is a “controlled foreign corporation” (within
the meaning of Section 957), but only if a U.S. Person that is an Affiliate of a
Loan Party is, with


10

--------------------------------------------------------------------------------





respect to such person, a “United States shareholder” (within the meaning of
Section 951(b)) described in Section 951(a)(1), and (b) each Subsidiary of any
Person described in clause (a). For purposes of this definition, all Section
references are to the Code.


“CFC Holdco” means any direct or indirect Domestic Subsidiary substantially all
of the assets of which consist (directly or indirectly through Persons that are
treated as disregarded entities for United States Federal income tax purpose) of
Equity Interests in and/or Indebtedness of one or more CFCs.


“Change in Law” means the occurrence, after the Second Restatement Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed a
“Change in Law” regardless of the date enacted, adopted, issued or implemented.


“Change of Control” means an event or series of events by which:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of the Parent
Borrower or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 35% or more of the Voting Equity Interests in the
Parent Borrower;
(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(c)
any Subsidiary Borrower shall cease to be a wholly owned Subsidiary;

or


(d)
any “Change of Control” (or similar term) shall occur under (and as

defined in) any document or instrument governing or evidencing any Permitted
Senior Notes Indebtedness or any other Material Indebtedness.




11

--------------------------------------------------------------------------------





“Charges” has the meaning set forth in Section 9.13.


“Class”, when used in reference to (a) any Revolving Loan or Revolving
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are Global Tranche Revolving Loans, Mexican Tranche Revolving Loans or
Singaporean Tranche Revolving Loans, (b) any Revolving Commitment, refers to
whether such Revolving Commitment is a Global Tranche Revolving Commitment, a
Mexican Tranche Revolving Commitment or a Singaporean Tranche Revolving
Commitment, (c) any Revolving Credit Exposure, refers to whether such Revolving
Credit Exposure is Global Tranche Revolving Credit Exposure, Mexican Tranche
Revolving Credit Exposure or Singaporean Tranche Revolving Credit Exposure and
(d) any Lender, refers to whether such Lender is a Global Tranche Lender, a
Mexican Tranche Lender or a Singaporean Tranche Lender. It is understood that
(i) Global Tranche Revolving Loans, Global Tranche Revolving Commitments,
Swingline Loans, Letters of Credit, Global Tranche Revolving Credit Exposure and
Global Tranche Lenders are of the same Class, (ii) Mexican Tranche Revolving
Loans, Mexican Tranche Revolving Commitments, Mexican Tranche Revolving Credit
Exposure and Mexican Tranche Lenders are of the same Class and (iii) Singaporean
Tranche Revolving Loans, Singaporean Tranche Revolving Commitments, Singaporean
Tranche Revolving Credit Exposure and Singaporean Tranche Lenders are of the
same Class.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means any and all assets, whether tangible or intangible, on which
Liens are purported to be granted pursuant to the Security Documents as security
for the Obligations, it being understood that prior to the execution and
delivery by the parties thereto of the Master Collateral Agreement the term
“Collateral”, as defined herein, means the “Collateral” as defined in the Dart
Security Agreement.


“Collateral Agent” has the meaning set forth in the Intercreditor Agreement.
As of the Second Restatement Date, the Collateral Agent is JPMorgan.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank by means of electronic communications, including
through an Electronic System.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit E or any other form approved by the Administrative Agent.


“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(a)
the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining



12

--------------------------------------------------------------------------------





compounded SOFR; or


(b)
if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (a) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for syndicated credit facilities denominated in Dollars or the applicable
Foreign Currency at such time;



provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, with respect to any Measurement Period, an amount
equal to Consolidated Net Income of the Parent Borrower and its Subsidiaries for
such Measurement Period, plus, without duplication, (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges; (ii) the provision for Federal, state, local and foreign
income taxes payable (including franchise and similar taxes based on net
income); (iii) depreciation and amortization expense; (iv) extraordinary,
unusual or non-recurring non-cash charges, expenses or losses (including,
without duplication, non-cash reengineering and impairment charges and write-off
of
goodwill and intangibles) and non-cash charges for deferred tax asset valuation
allowances;
(v) any non-cash impairment charges or asset write-off resulting from the
application of ASC 350; (vi) any non-cash expense realized or resulting from any
employee benefit plans, post-employment benefit plans, deferred stock
compensation plan or grants of stock appreciation or similar rights, stock
options, restricted stock or other rights to officers, directors and employees
of the Parent Borrower or any of its Subsidiaries; (vii) any write-off of
deferred costs incurred in connection with the Existing Credit Agreement and
related interest rate Swap Contracts and any other losses arising from the early
extinguishment of Indebtedness or obligations under Swap Contracts; and (viii)
non-cash losses or expenses resulting from fair value accounting required by
Auditing Standards Update No. 133; in each case, of or by the Parent Borrower
and its Subsidiaries for such Measurement Period, and minus, without
duplication, (b) (i) to the extent included in calculating such Consolidated Net
Income, Federal, state, local and foreign income tax credits; (ii) any amounts
paid in cash during such Measurement Period in respect of any non-cash charges,
expenses or losses added back pursuant to clause (a)(iv) above in any prior
period; (iii) to the extent included in calculating such Consolidated Net
Income, all extraordinary, unusual or non-recurring non-cash items increasing
Consolidated Net Income; and (iv) gains arising from the early extinguishment of
Indebtedness or obligations under Swap Contracts, in each case of or by the
Parent Borrower and its Subsidiaries for such Measurement Period; provided that


13

--------------------------------------------------------------------------------





Consolidated EBITDA shall be calculated so as to exclude the effect of any gain
or loss that represents after-tax gains or losses attributable to any
Disposition, other than Dispositions of inventory or other Dispositions in the
ordinary course of business. For the purposes of calculating Consolidated EBITDA
for any Measurement Period, if at any time during such Measurement Period the
Parent Borrower or any Subsidiary shall have made any Material Disposition or
Material Acquisition, then the Consolidated EBITDA for such Measurement Period
shall be calculated after giving Pro Forma Effect thereto.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent Borrower and its Subsidiaries on a consolidated basis, the sum, in
each case, without duplication, of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including Loans
outstanding hereunder) and all obligations evidenced by bonds, debentures, notes
or other similar instruments, (b) all purchase money Indebtedness, (c) all
outstanding reimbursement obligations in respect of drawings made under letters
of credit (including standby and commercial letters of credit constituting
Indebtedness), bankers’ acceptances, bank guaranties and similar instruments,
(d) all obligations to pay the deferred purchase price of property or services
to the extent constituting Indebtedness (other than any obligations in respect
of an Employee Benefit Arrangement), (e) all Attributable Indebtedness, (f) all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Parent Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Parent Borrower or a Subsidiary is a general partner or joint venturer to the
extent that the Parent Borrower or such Subsidiary is legally liable therefor as
a result of its ownership interest in such entity or is contractually liable
therefor by operation of its charter or other governing documents, unless such
Indebtedness is expressly made non-recourse to the Parent Borrower or such
Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money or Swap Contracts
(excluding any impairment charge arising by reason of the refinancing of any
Indebtedness), or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense under Capitalized Leases that is treated as interest in
such Measurement Period in accordance with GAAP, in each case, of or by the
Parent Borrower and its Subsidiaries. For the purposes of calculating
Consolidated Interest Charges for any Measurement Period, if at any time during
such Measurement Period the Parent Borrower or any Subsidiary shall have made
any Material Disposition or Material Acquisition, then the Consolidated Interest
Charges for such Measurement Period shall be calculated after giving Pro Forma
Effect thereto.


“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA for the then most recently completed
Measurement Period to (b) the Consolidated Interest Charges for such Measurement
Period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of the last day of the then most
recently completed Measurement Period to (b) Consolidated EBITDA for such
Measurement Period.


14

--------------------------------------------------------------------------------







“Consolidated Net Income” means, with respect to any Measurement Period, the net
income of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, for such Measurement Period.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the applicable Screen Rate.


“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b)
or (c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning set forth in Section 9.22.
“Dart” means Dart Industries Inc., a Delaware corporation and a Subsidiary of
the Parent Borrower.


“Dart Guaranty” means the Guaranty dated as of June 2, 2011, made by Dart in
favor of the Administrative Agent for the benefit of the Guaranteed Parties (as
defined therein), as reaffirmed and amended by the Second Reaffirmation
Agreement.


“Dart IP Security Agreement” means the Intellectual Property Security Agreement
dated as of June 2, 2011, made by and between Dart and the Collateral Agent for
the benefit of the Secured Parties (as defined in the Dart Security Agreement),
as reaffirmed by the Second Reaffirmation Agreement.


“Dart Security Agreement” means the Security Agreement dated as of June 2, 2011,
made by and between Dart and the Collateral Agent for the benefit of the Secured
Parties (as defined therein) with respect to Dart’s interest in the Material
Marks and other Collateral (as defined therein), as reaffirmed by the Second
Reaffirmation Agreement.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, examinership, court protection,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, judicial management, reorganization, or similar debtor
relief laws of the United States, Mexico, the Netherlands or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including the Mexican Ley de Concursos Mercantiles, the Dutch


15

--------------------------------------------------------------------------------





Bankruptcy Act (Faillissementswet), the Tax Collection Act of the Netherlands
(Invorderingswet 1990) and the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen).


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) in the case of a Lender that is a Global Tranche Lender, to fund any
portion of its participations in Letters of Credit or Swingline Loans or (iii)
to pay over to any Specified Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular Default, if any) has not been satisfied,
(b) has notified the Parent Borrower or any Specified Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Specified Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and, in the case of a Lender that is a Global Tranche Lender, participations in
then outstanding Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Specified Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event or Bail-In Action.


“Designated Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Parent Borrower in respect of any Cash
Management Services provided to the Parent Borrower that are (a) owed to the
Administrative Agent, any Arranger or an Affiliate of any of the foregoing, or
to any Person that, at the time such obligations were incurred, was the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing, (b)
owed on the Second Restatement Date to a Person that is a Lender or an Affiliate
of a Lender as of the Second Restatement Date or (c) owed to a Person that is a
Lender or an Affiliate of a Lender at the time such obligations are incurred,
including, in each case, obligations with respect to fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including obligations accruing, at the rate specified therein, or incurred
during the pendency of any proceeding under any Debtor Relief Law, regardless of
whether allowed or allowable in such proceeding); provided that, other than any
such obligations owing to the Administrative Agent or an Affiliate thereof,
obligations in respect of such Cash


16

--------------------------------------------------------------------------------





Management Services have been designated as “Designated Cash Management
Obligations” by written notice from the Parent Borrower to the Administrative
Agent in form and detail reasonably satisfactory to the Administrative Agent.


“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded (or required to be funded as provided in Section 7.02) by
the Global Tranche Lenders,
(c)unreimbursed LC Disbursements and interest thereon and (d) all commitment
fees and Letter of Credit participation fees.


“Designated Person” means any Person listed on a Sanctions List.


“Designated Subsidiary” means (a) Dart and (b) each other Domestic Subsidiary of
the Parent Borrower, other than, in the case of this clause (b), (i) any
Domestic Subsidiary that is not wholly owned by the Parent Borrower, (ii) unless
otherwise agreed by the Parent Borrower, any Domestic Subsidiary that is not a
Material Subsidiary, (iii) any Domestic Subsidiary that is prohibited or
restricted by applicable law or, in the case of any Domestic Subsidiary that is
acquired after the Second Restatement Date, by any Contractual Obligation
existing on the date such Domestic Subsidiary is acquired (and not created in
anticipation thereof) from providing a Guarantee of the Obligations or that
would require consent, approval, license or authorization of any Governmental
Authority to provide a Guarantee of the Obligations (unless such consent,
approval, license or authorization has been received), (iv) any Domestic
Subsidiary that is a captive insurance Subsidiary, (v) any
Domestic Subsidiary that is a not-for-profit Subsidiary, (vi) any Domestic
Subsidiary with respect to which the Administrative Agent, after consultation
with the Parent Borrower, determines that the cost of providing a Guarantee of
the Obligations shall be excessive in relation to the benefit to be afforded to
the Lenders therefrom and (vii) any Domestic Subsidiary that is a CFC or CFC
Holdco; provided that (A) any Domestic Subsidiary that is excluded from being a
Designated Subsidiary under any of the foregoing clauses shall automatically
cease to be so excluded at such time as the condition causing it to be so
excluded shall be remedied or shall cease to be in effect and (B) any Subsidiary
that Guarantees any Permitted Senior Notes Indebtedness shall, notwithstanding
anything to the contrary set forth above, be a Designated Subsidiary.


“Designated Swap Obligations” means the due and punctual payment and performance
of all obligations of the Parent Borrower and the Subsidiaries under each Swap
Contract that (a) is with a counterparty that is, or was on the Second
Restatement Date, the Administrative Agent, an Arranger or an Affiliate of any
of the foregoing, whether or not such counterparty shall have been the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing at the
time such Swap Contract was entered into, (b) is in effect on the Second
Restatement Date with a counterparty that is a Lender or an Affiliate of a
Lender as of the Second Restatement Date or (c) is entered into after the Second
Restatement Date with a counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Contract is entered into, including, in each case,
obligations with respect to payments for early termination, fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including obligations accruing, at the rate specified therein, or
incurred during the pendency of any proceeding under any Debtor Relief Law,
regardless of whether allowed or allowable in such proceeding); provided that,
if such obligations are owing to any Person other than the


17

--------------------------------------------------------------------------------





Administrative Agent or an Affiliate thereof, such obligations shall be
“Designated Swap Obligations” only if so designated by written notice from the
Parent Borrower to the Administrative Agent in form and detail reasonably
satisfactory to the Administrative Agent.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including pursuant to a sale and leaseback transaction or by way of
merger or consolidation) of any property (including the Equity Interests in a
Subsidiary, but excluding Equity Interests in the Parent Borrower) of any Person
by such Person (including the issuance by any Subsidiary of Equity Interests,
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law).
“Dividing Person” has the meaning set forth in the definition of “Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division.


“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05(a) using the Exchange Rate or the
LC Exchange Rate, as applicable, with respect to such Foreign Currency at the
time in effect under the provisions of such Section.


“Dollars” or “US$” means lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary organized under the laws of any State
of the United States or the District of Columbia.


“Dutch Subsidiary Borrower” has the meaning set forth in the preamble hereto.


“Early Opt-in Election” means the occurrence of:


(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Parent
Borrower) that the Required Lenders have determined that syndicated credit
facilities denominated in Dollars or in the applicable Foreign Currency being
executed at such time, or that include language similar to that contained in
Section 2.13(b), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, the EURIBO Rate or
the TIIE Rate, as applicable, and


(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision,


18

--------------------------------------------------------------------------------





as applicable, by the Administrative Agent of written notice of such election to
the Parent Borrower and the Lenders or by the Required Lenders of written notice
of such election to the Administrative Agent and to the Parent Borrower.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtDomain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or the Parent Borrower or
any Subsidiary or other Affiliate thereof.


“Employee Benefit Arrangement” means any employee benefit plan, program, policy,
practice or other arrangement providing benefits to any current or former
employee, officer or director of the Parent Borrower or any of its Subsidiaries
or any beneficiary or dependent thereof that is sponsored or maintained by the
Parent Borrower or any of its Subsidiaries or to which the Parent Borrower or
any of its Subsidiaries contributes or is obligated to contribute, including any
employee welfare benefit plan within the meaning of Section 3(1) of ERISA, any
employee pension benefit plan within the meaning of Section 3(2) of ERISA
(whether or not such plan is subject to ERISA) and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, restricted stock,
severance, employment, change of control or fringe benefit plan, agreement,
program or policy.




19

--------------------------------------------------------------------------------





“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions by any Governmental Authority relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock in (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock in (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock in (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting; provided that Indebtedness that is
convertible into any such Equity Interests shall not, prior to the conversion
thereof, constitute an Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of Section
414(b) or 414(c) of the Code (and Sections 414(m) and 414(o) of the Code for
purposes of provisions relating to Section 412 or 430 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(a)a withdrawal by the Parent Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer


20

--------------------------------------------------------------------------------





Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA or routine
claims for benefits, upon the Parent Borrower or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“EURIBO Rate” means, with respect to any Revolving Loan denominated in Euro for
any Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the EURIBO Rate.


“Euro” or “€” means the single currency unit of the Participating Member
States.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate, the LIBO
Rate, the EURIBO Rate or the TIIE Rate.


“Event of Default” has the meaning set forth in Section 7.01.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.


“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any Foreign Currency, the rate at which such Foreign Currency may
be exchanged into Dollars on such day as last provided (either by publication or
as may otherwise be provided to the Administrative Agent) by the applicable
Reuters source on the Business Day (determined based on New York City time)
immediately preceding such day of determination (or, if a Reuters source ceases
to be available or Reuters ceases to provide such rate of exchange, as last
provided by such other publicly available information service that provides such
rate of exchange at such time as shall be selected by the Administrative Agent
from time to time in its reasonable discretion in consultation with the Parent
Borrower). Notwithstanding the foregoing provisions of this definition or the
definition of the term “Dollar Equivalent”, each Issuing Bank may, solely for
purposes of computing the fronting fees owed to it under Section 2.11(b),
compute the Exchange Rate for purposes of determining the LC Exposure
attributable to any Letter of Credit issued by it that is denominated in a
Foreign Currency by reference to exchange rates determined using any reasonable
method customarily employed by it for such purpose.


“Exchange Rate Date” means (a) with respect to any Loan denominated in any
Foreign Currency, each of (i) the date of the commencement of the initial
Interest Period therefor (or, in the case of a Swingline Loan, the date on which
such Swingline Loan is made) and (ii) the date of the commencement of each
subsequent Interest Period therefor, (b) with respect to


21

--------------------------------------------------------------------------------





any Letter of Credit denominated in a Foreign Currency, each of (i) the date on
which such Letter of Credit is issued, (ii) the first Business Day of each
calendar month commencing after the date of issuance of such Letter of Credit
and (iii) the date of any amendment of such Letter of Credit that has the effect
of increasing the amount thereof and
(b)if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion.


“Excluded Assets” means (a) any motor vehicles and other assets subject to
certificates of title, except to the extent perfection of a security interest
therein may be accomplished by the filing of a Uniform Commercial Code financing
statement or an
equivalent thereof in appropriate form in the applicable jurisdiction; (b)
commercial tort claims as to which the claim thereunder is less than
US$2,500,000, (c) (i) any assets to the extent a security interest may not be
granted in such assets as a matter of applicable law and
(ii) any lease, license, contract or agreement or any rights or interests
thereunder if and for so long as the grant of a security interest therein would
(A) constitute or result in (1) the unenforceability of any right, title or
interest of the Parent Borrower or any Subsidiary Guarantor in or (2) a breach
or termination pursuant to the terms of, or a default under, such lease,
license, contract or agreement (other than to the extent that any such law or
term would be rendered ineffective pursuant to the anti-non assignment
provisions of the Uniform Commercial Code or other applicable law), or (B)
require a governmental or other third party consent, approval, license or
authorization (after giving effect to the anti-non assignment provisions of the
Uniform Commercial Code or other applicable law), (d) any property subject to a
purchase money security interest or Capitalized Lease if and for so long as the
grant of a security interest therein would constitute or result in a breach or a
default under the related agreements (other than to the extent that such breach
or default would be rendered ineffective pursuant to the anti-non assignment
provisions of the Uniform Commercial Code or other applicable law), (e) any
governmental licenses or state or local franchises, charters and authorizations
if and for so long as the grant of a security interest therein is prohibited or
restricted thereby (other than to the extent that such restriction or
prohibition would be rendered ineffective pursuant to the anti-non assignment
provisions of the Uniform Commercial Code or other applicable law), (f) Equity
Interests in any Person that is not a wholly owned Subsidiary to the extent a
security interest therein would be prohibited under Organization Documents or
shareholder agreements of such Person (and the Parent Borrower and the
Subsidiary Guarantors shall not be required to seek the consent of third parties
thereunder), (g) any intent−to−use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, but only
to the extent that the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable United States Federal law, (h) any assets to the extent a security
interest in such assets would result in material adverse tax consequences to the
Parent Borrower and its Subsidiaries, as reasonably determined by the Parent
Borrower, provided that such assets shall have been identified by the Parent
Borrower in writing to the Administrative Agent, (i) “letter of credit rights”,
except to the extent constituting a “supporting obligation” of other Collateral
as to which perfection of a security interest therein may be accomplished by the
filing of a Uniform Commercial Code financing statement or an equivalent thereof
in appropriate form in the applicable jurisdiction, (j) any voting Equity
Interests of (i) any CFC and (ii) any CFC Holdco, in each case, in excess of 65%
of the issued and outstanding voting Equity Interests of any such Person, or (k)
any Principal Property or any other real property, whether owned or leased;
provided that the term “Excluded Assets” shall not include any proceeds or
products


22

--------------------------------------------------------------------------------





of any of the foregoing (unless such proceeds or products themselves would
constitute assets described in clauses (a) through (k) above).


“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Designated Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Designated Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule or regulation promulgated thereunder or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any “keepwell,
support or other agreement”, as defined in the Commodity Exchange Act, that
supports the obligations of such Subsidiary Guarantor and any and all Guarantees
of such Subsidiary Guarantor’s Swap Obligations by the other Loan Parties) at
the time the Guarantee of such Subsidiary Guarantor becomes effective with
respect to such Swap Obligations or such Swap Obligations become secured by such
security interest.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,
(a)Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, Singaporean, Dutch
or U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Parent Borrower under Section 2.18) or (ii) such
Lender changes its lending office, except, in each case, to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f), (d) any
U.S. federal withholding Taxes imposed under FATCA and (e) any Mexican
withholding Taxes imposed on amounts payable under this Agreement or any other
Loan Document to or for the account of any Lender in excess of the Mexican
withholding Taxes that would have been imposed had the Lender been a Qualified
Lender at the time of payment. Notwithstanding anything contained to the
contrary herein, any Taxes arising as a result of the operation of the CAM
Exchange shall not be “Excluded Taxes.”
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means the letters of credit issued pursuant to the
Existing Credit Agreement and outstanding on the Second Restatement Date.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Second
Restatement Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation


23

--------------------------------------------------------------------------------





of such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to
time) and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.


“Foreign Currency” means Euros, Sterling and Mexican Pesos.


“Foreign Government Scheme or Arrangement” has the meaning set forth in Section
3.12(d).


“Foreign Plan” has the meaning set forth in Section 3.12(d).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that, subject to Section 1.04, are applicable
to the circumstances as of the date of determination, consistently applied.


“GDPR” means the European Union General Data Protection Regulation, Regulation
(EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 and
the Dutch GDPR Implementation Act (Uitvoeringswet Algemene verordening
gegevensbescherming).


“Global Tranche Borrowers” means (a) the Parent Borrower and (b) the Dutch
Subsidiary Borrower.


“Global Tranche Lender” means a Lender with a Global Tranche Revolving
Commitment or a Global Tranche Revolving Credit Exposure.


“Global Tranche Percentage” means, with respect to any Global Tranche Lender at
any time, the percentage of the Aggregate Global Tranche Revolving Commitments
represented by such Global Tranche Lender’s Global Tranche Revolving Commitment
at such time; provided that, for purposes of Section 2.19 when a Defaulting
Lender that is a Global Tranche Lender shall exist, the term “Global Tranche
Percentage” shall mean, with respect to any Global Tranche Lender at any such
time, the percentage of the Aggregate Global Tranche Revolving Commitments
(disregarding such Defaulting Lender’s Global Tranche Revolving Commitment)
represented by such Lender’s Global Tranche Revolving Commitment at such time.
If the Global Tranche Revolving Commitments have terminated or expired, the
Global Tranche Percentages shall be determined based upon the Global Tranche
Revolving Commitments most recently in effect, giving effect to any assignments
and to any Global Tranche Lender’s status as a Defaulting Lender at the time of
determination.




24

--------------------------------------------------------------------------------





“Global Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Global Tranche Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Global Tranche
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Global Tranche
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Incremental Commitments Agreement pursuant to which such
Lender shall have assumed or provided its Global Tranche Revolving Commitment,
as applicable. As of the Second Restatement Datedate of Amendment No. 1 to this
Agreement, the aggregate amount of the Global Tranche Revolving Commitments is
US$550,000,000600,000,000.


“Global Tranche Revolving Credit Exposure” means, with respect to any Lender at
any time, the aggregate amount of (a) the sum of the Dollar Equivalents of such
Lender’s outstanding Global Tranche Revolving Loans at such time, (b) such
Lender’s LC Exposure at such time and (c) such Lender’s Swingline Exposure at
such time.


“Global Tranche Revolving Loans” means Loans made by the Lenders pursuant to
Section 2.01(a).


“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).


“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) up to the value of such
assets; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the


25

--------------------------------------------------------------------------------





related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.


“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or similar body of the Person to be acquired.


“Idle Properties” means the following properties: (a) an unimproved parcel
located in Rio de Janeiro, Brazil, (b) the unimproved real estate located in
Jerome, Idaho, (c) the unimproved real estate located in Neshanic Station, New
Jersey, (d) an unimproved parcel in Reservoir, Victoria, Australia, (e) the real
estate located in or around Tours, France, together with the buildings,
warehouse, office space and improvements thereof, and (f) the real estate
located in or around Carrollton, Texas, together with the buildings, warehouse,
office space and improvements thereof (i.e., the former BeautiControl, Inc.
facility).


“Incremental Commitments Agreement” has the meaning set forth in Section
2.08(d).


“Incremental Lenders” has the meaning set forth in Section 2.08(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial letters of
credit, but excluding cash-collateralized letters of credit to the extent such
cash collateral is permitted under Section 6.01), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)
net obligations of such Person under any Swap Contract;



(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
trade account was by its terms due, (ii) deferred compensation payable to
directors, officers or employees of such Person and (iii) any earn-out or other
purchase price adjustment incurred in connection with an Acquisition);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have


26

--------------------------------------------------------------------------------





been assumed by such Person or is limited in recourse;


(f)
all Attributable Indebtedness of such Person; and



(g)
all Guarantees of such Person in respect of any of the foregoing of any

other Person.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that such Person is
legally liable therefor as a result of its ownership interest in such entity or
is contractually liable therefor by operation of its charter or other governing
documents, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Loan Party under any
Loan Document and (b) Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Index Debt” means the senior unsecured long-term indebtedness for borrowed
money of the Parent Borrower that is not subject to any credit enhancement.


“Information” has the meaning set forth in Section 9.12.


“Information Memorandum” means the Confidential Information Memorandum dated
February 2019 relating to the Parent Borrower and the Transactions.


“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement dated as of June 2, 2011, among the Parent Borrower, Dart, the
Collateral Agent, the Administrative Agent, Wells Fargo Bank, National
Association, as Trustee under the Senior Indenture, and any Additional Secured
Debt Representative (as defined therein) party thereto.


“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent and the Parent Borrower.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.


“Interest Period” means (a) with respect to any LIBOR Borrowing, the period


27

--------------------------------------------------------------------------------





commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or two weeks (in the case of
Global Tranche Revolving Loans and Singapore Tranche Revolving Loans only) or
one, two, three or six months thereafter, as the Parent Borrower may elect, (b)
with respect to any EURIBOR Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one week or one, three or six months thereafter, as the Parent Borrower
may elect, and (c) with respect to any TIIE Borrowing, the period commencing on
the date of such Borrowing and ending 28 days thereafter; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing or a EURIBOR Borrowing for an Interest Period of one month
or longer, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) in the case of any LIBOR Borrowing or any EURIBOR
Borrowing, any Interest Period of one month or longer that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.


“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in the Parent
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.


“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing or any
EURIBOR Borrowing for any Interest Period or clause (c) of the definition of the
term “Alternate Base Rate”, a rate per annum (rounded to the same number of
decimal places as the applicable Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate for the longest maturity for which a
Screen Rate is available that is shorter than the applicable period; and (b) the
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than the applicable period, in each case, as of the time the
Interpolated Screen Rate is otherwise required to be determined in accordance
with this Agreement; provided that the Interpolated Screen Rate shall in no
event be less than zero.


“IP Collateral” means any Collateral in the form of IP Rights. “IP Rights” has
the meaning set forth in Section 3.17.
“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means (a) JPMorgan and (b) each other Lender that shall have


28

--------------------------------------------------------------------------------





become an Issuing Bank hereunder as provided in Section 2.05(i) (other than any
Person that shall have ceased to be an Issuing Bank as provided in Section
2.05(i)), each in its capacity as an issuer of Letters of Credit hereunder. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate (it being agreed that such Issuing Bank shall cause such
Affiliate to comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Issuing Bank Agreement” has the meaning set forth in Section 2.05(i).
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking
association, and its successors.


“Judgment Currency” has the meaning set forth in Section 9.15(b).


“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.05 or, in the case of any Issuing Bank that becomes an
Issuing Bank hereunder pursuant to Section 2.05(i), in its Issuing Bank
Agreement. The LC Commitment of any Issuing Bank may be increased or reduced by
written agreement between such Issuing Bank and the Parent Borrower, provided
that a copy of such written agreement shall have been delivered to the
Administrative Agent.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in a
Foreign Currency and not reimbursed by or on behalf of the Applicable Borrower
shall be determined as set forth in Section 2.05(e) or 2.05(k), as applicable.


“LC Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any Foreign Currency, the rate at which Dollars may be exchanged
into such Foreign Currency on such day as last provided (either by publication
or as may otherwise be provided to the Administrative Agent) by the applicable
Reuters source on the Business Day (determined based on New York City time)
immediately preceding such day of determination (or, if a Reuters source ceases
to be available or Reuters ceases to provide such rate of exchange, as last
provided by such other publicly available information service that provides such
rate of exchange at such time as shall be selected by the Administrative Agent
from time to time in its reasonable discretion).


“LC Exposure” means, at any time, (a) the sum of the Dollar Equivalents of the
undrawn amounts of all outstanding Letters of Credit at such time plus (b) the
sum of the
Dollar Equivalents of the amounts of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Applicable Borrowers at such time. The LC
Exposure of any Lender at any time shall be its Global Tranche Percentage of the
total LC Exposure at such time, adjusted to give effect to any reallocation
under Section 2.19 of the LC Exposure of Defaulting Lenders in effect at such
time.


“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank


29

--------------------------------------------------------------------------------





to any Borrower, in each case in a Foreign Currency, (a) the date on which such
Issuing Bank shall advise the Administrative Agent that it purchased with
Dollars the Foreign Currency used to make such LC Disbursement or refund or (b)
if such Issuing Bank shall not advise the Administrative Agent that it made such
a purchase, the date on which such LC Disbursement or refund is made.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Commitments Agreement, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means (a) any Existing Letter of Credit and (b) any letter of
credit issued pursuant to this Agreement, in each case, other than any such
Letter of Credit that shall have ceased to be a Letter of Credit outstanding
hereunder pursuant to Section 9.05.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.


“LIBO Overnight Rate” means, with respect to any Swingline Loan or LC
Disbursement denominated in Euro or Sterling, a rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for overnight deposits in such currency as displayed on the applicable
Reuters screen page (currently LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, in
consultation with the Parent Borrower) at approximately 11:00 a.m., London time,
on such day; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.


“LIBO Overnight Rate Loan” means any Swingline Loan that bears interest at a
rate determined by reference to the LIBO Overnight Rate.


“LIBO Rate” means, with respect to any Revolving Loan denominated in any
currency (other than Euro or Mexican Pesos) for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the LIBO Rate or the Adjusted LIBO Rate.


“Lien” means any mortgage, pledge, deed of trust, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


30

--------------------------------------------------------------------------------







“Loan Document Obligations” means (a) the due and punctual payment by the
Borrowers of (i) the principal of and premium, if any, and interest (including
interest accruing, at the rate specified herein, during the pendency of any
proceeding under any Debtor Relief Law, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) each payment required to be made by any Borrower under any
Loan Document in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing, at the rate specified herein, during the pendency
of any proceeding under any Debtor Relief Law, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(b) the due and punctual payment or performance by the Borrowers of all other
monetary obligations under this Agreement and by each Loan Party of all other
monetary obligations under any other Loan Document to which it is a party,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations accruing,
at the rate specified herein or therein, or incurred during the pendency of any
proceeding under any Debtor Relief Law, regardless of whether allowed or
allowable in such proceeding).


“Loan Documents” means, collectively, (a) this Agreement, (b) the Parent
Guaranty, (c) each of the Dart Guaranty, the Dart Security Agreement, the Dart
IP Security Agreement and the Intercreditor Agreement, (d) the Second
Reaffirmation Agreement, (e) upon the execution and delivery thereof, each of
the Master Guaranty Agreement, the Master Collateral Agreement, the Master IP
Security Agreements and the other Security Documents (to the extent not referred
to in clause (c) above), (f) each Incremental Commitments Agreement, (g) each
other agreement or document so designated by the Parent Borrower and the
Administrative Agent and (h) other than for purposes of Section 9.02, (i) any
promissory note issued pursuant to this Agreement and (ii) each Issuing Bank
Agreement and any agreement between the Parent Borrower and any Issuing Bank
regarding such Issuing Bank’s LC Commitment.


“Loan Parties” means, collectively, the Borrowers and, at any time the Dart
Guaranty is in effect, Dart; provided that if a Non-Investment Grade Ratings
Event shall have occurredfrom and after the execution and delivery of the Master
Collateral Agreement and the Master Guaranty Agreement, the term “Loan Parties”
shall also include each Subsidiary Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in any Foreign Currency, London time.


“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders of such Class that would constitute the Required Lenders if
such Class was the sole Class of Lenders hereunder.


“Master Collateral Agreement” means the Collateral Agreement among the Parent
Borrower, the Subsidiaries party thereto and the Administrative Agent,
substantially in the form


31

--------------------------------------------------------------------------------





of Exhibit H, together with all supplements thereto.


“Master Guaranty Agreement” means the Master Guaranty Agreement among the Parent
Borrower, the Subsidiaries party thereto and the Administrative Agent,
substantially in the form of Exhibit G, together with all supplements thereto.


“Master IP Security Agreements” has the meaning set forth in the Master
Collateral Agreement.


“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Parent Borrower and its Subsidiaries in excess of
US$15,000,000.


“Material Adverse Effect” means (a) any event, development or circumstance that
has had a material adverse effect on the business, financial condition or
results of operations of the Parent Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent, the Collateral Agent or the Lenders, taken as a whole,
under any Loan Document, including any impairment with respect to the validity
or the enforceability of any material Loan Document; or (c) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party.


“Material Disposition” means any Disposition or a series of related Dispositions
by the Parent Borrower or any of its Subsidiaries of all or substantially all
the issued and outstanding Equity Interests in any Person that are owned by the
Parent Borrower and its Subsidiaries or all or substantially all of the assets
of a Person, or of any business or division of a Person; provided that the
aggregate consideration therefor exceeds US$15,000,000.


“Material Foreign Jurisdictions” means each of the European Union (European
Community trademarks), France, Germany, Mexico, South Africa and Switzerland;
provided that any such jurisdiction shall cease to be a “Material Foreign
Jurisdiction” if such jurisdiction ceases to permit the granting, recordation or
perfection of security interests in the IP Collateral.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Swap Contracts, of any one or more of the Parent Borrower and the
Subsidiaries in an aggregate principal amount at least equal to the Threshold
Amount. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent Borrower or any Subsidiary in respect
of any Swap Contract at any time shall be the Swap Termination Value in respect
thereof as of such time.


“Material IP Collateral” means (a) subject to the provisions of Section 8 of the
Dart Security Agreement, the Material Marks and (b) all other IP Collateral,
other than any such other IP Collateral that is not material to the business,
financial condition or results of operations of the Parent Borrower and its
Subsidiaries, taken as a whole, as reasonably determined by the Parent Borrower
and advised in writing to the Administrative Agent.
“Material Marks” has the meaning set forth in the Dart Security Agreement.
“Material Subsidiary” means, at any date of determination, any Subsidiary of
the Parent Borrower that, together with its Subsidiaries, (a) has consolidated
revenues in an amount equal to at least 5% of the consolidated revenues of the
Parent Borrower and its


32

--------------------------------------------------------------------------------





Subsidiaries, (b) has consolidated operating profits in an amount equal to at
least 5% of the consolidated operating profits of the Parent Borrower and its
Subsidiaries or (c) has consolidated total assets in an amount equal to at least
5% of the consolidated total assets of the Parent Borrower and its Subsidiaries,
in each case, as determined for or as of the end of the most recent Measurement
Period; provided that if, at any time after the Amendment No. 2 Effective Date,
at the occurrence of a Non-Investment Grade Ratings Event, at the end of or for
any Measurement Period the combined consolidated revenues, operating profits or
total assets of all Subsidiaries that under clauses (a), (b) and (c) above would
not constitute Material Subsidiaries shall have exceeded 10% of the consolidated
revenues, consolidated operating profits or consolidated total assets of the
Parent Borrower and its Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
revenues, consolidated operating profits or consolidated total assets, as the
case may be, until such excess shall have been eliminated.


“Maximum Rate” has the meaning set forth in Section 9.13.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent Borrower for which financial
statements have been delivered (or are required to have been delivered) pursuant
to Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, the period
of four fiscal quarters of the Parent Borrower ended December 29, 2018).


“Mexican Income Tax Law” means the Ley del Impuesto sobre la Renta of
Mexico.


“Mexican Promissory Note” has the meaning set forth in Section 2.09(e).






hereto.
“Mexican Pesos” or “Mex$” means the lawful currency of Mexico.


“Mexican Subsidiary Borrower” has the meaning set forth in the preamble


“Mexican Tranche Borrowers” means (a) the Parent Borrower and (b) the
Mexican Subsidiary Borrower.


“Mexican Tranche Lender” means a Lender with a Mexican Tranche Revolving
Commitment or a Mexican Tranche Revolving Credit Exposure.


“Mexican Tranche Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Mexican Tranche Revolving Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Mexican Tranche Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.08 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Mexican Tranche Revolving Commitment
is set forth


33

--------------------------------------------------------------------------------





on Schedule 2.01, or in the Assignment and Assumption or the Incremental
Commitments Agreement pursuant to which such Lender shall have assumed or
provided its Mexican Tranche Revolving Commitment, as applicable. As of the
Second Restatement Datedate of Amendment No. 1 to this Agreement, the aggregate
amount of the Mexican Tranche Revolving Commitments is US$75,000,00025,000,000.
“Mexican Tranche Revolving Credit Exposure” means, with respect to any Lender at
any time, the sum of the Dollar Equivalents of such Lender’s outstanding Mexican
Tranche Revolving Loans at such time.


“Mexican Tranche Revolving Loans” means Loans made by the Lenders pursuant to
Section 2.01(b).


“Mexico” means the United Mexican States.


“MNPI” means material information concerning the Parent Borrower or any of the
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner that would constitute “public disclosure,” within the
meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Parent
Borrower, the Subsidiaries or any of its or their respective securities that
could reasonably be expected to be material for purposes of the United States
federal securities laws.


“Moody’s” means Moody’s Investors Service, Inc. and any successor to its ratings
agency business.


“Moody’s Rating” means, at any time, the rating issued by Moody’s of the Index
Debt in effect at such time.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.


“Non-Investment Grade Ratings Event” shall be deemed to have occurred if, at any
time after the Second Restatement Date, (a) the Moody’s Rating in effect at such
time shall be Ba2 or lower or (b) the S&P Rating in effect at such time shall be
BB or lower.


“Non-U.S. Lender” means a Lender that is not a U.S. Person. “NPL” means the
National Priorities List under CERCLA. “NYFRB” means the Federal Reserve Bank of
New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or


34

--------------------------------------------------------------------------------





for any day that is not a Business Day, for the immediately preceding Business
Day); provided that if both such rates are not published for any day that is a
Business Day, the NYFRB Rate shall be the rate quoted for such day for a federal
funds transaction at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero.


“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.


“Obligations” means (a) the Loan Document Obligations and (b) if a
Non-Investment Grade Ratings Event shall have occurredfrom and after the
execution and delivery of the Master Guarantee Agreement and the Master
Collateral Agreement, (i) the Designated Cash Management Obligations and (ii)
the Designated Swap Obligations, excluding, with respect to any Subsidiary
Guarantor, Excluded Swap Obligations with respect to such Subsidiary Guarantor.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department
of Treasury.


“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation (escritura constitutiva) and the bylaws
(estatutos sociales vigentes) (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction); (b) with respect to any
limited liability company, the certificate or articles of formation (escritura
constitutiva) or organization and operating agreement estatutos sociales
vigentes) (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any other Loan Document, or sold or assigned an interest in
this Agreement or any other Loan Document).


“Other Taxes” means any present or future stamp, transfer, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment pursuant to Section 2.18(b) or the CAM
Exchange).




35

--------------------------------------------------------------------------------





“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day as an Overnight Bank Funding
Rate (from and after such date as the NYFRB shall commence to publish such
composite rate).


“Parent Borrower” has the meaning set forth in the preamble hereto.


“Parent Guaranty” means the Guaranty dated as of June 2, 2011, made by the
Parent Borrower in favor of the Administrative Agent for the benefit of the
Guaranteed Parties (as defined therein), as reaffirmed and amended by the Second
Reaffirmation Agreement.


“Participant” has the meaning set forth in Section 9.04(g). “Participant
Register” has the meaning set forth in Section 9.04(g).
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.


“Perfection Certificate” means a certificate in the form of Exhibit I-1 or any
other form approved by the Administrative Agent.


“Permitted Senior Notes Indebtedness” means (a) the Senior Notes and (b) any
Indebtedness of the Parent Borrower that refinances any of the Senior Notes (any
Senior Notes so refinanced, the “Original Indebtedness”, and any such
refinancing Indebtedness, “Refinancing Indebtedness”); provided that, with
respect to clause (b) above for purposes of Sections 6.01 and 6.02, (i) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness except by an amount not greater than
accrued and unpaid interest on such Original Indebtedness, any original issue
discount applicable to such Refinancing Indebtedness and any fees, premiums and
expenses relating to such refinancing, (ii) such Refinancing Indebtedness shall
not be Guaranteed by any Subsidiary other than (A) for so long as the Dart
Guaranty is in effect, Dart or (B) any Subsidiary Guarantor (including, if it
shall be a Subsidiary Guarantor, Dart) and (iii) such Refinancing Indebtedness
shall not be secured by any Lien on any assets of the Parent Borrower or any
Subsidiary, other than any Lien on the “Collateral” (as defined in the Dart
Security Agreement) created pursuant to the terms of the Dart Security
Agreement.




36

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Parent Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent, in consultation with the Parent Borrower) or any similar
release by the Federal Reserve Board (as determined by the Administrative Agent,
in consultation with the Parent Borrower). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.


“Principal Property” has the meaning set forth in the Senior Indenture, as in
effect on the Second Restatement Date.


“Pro Forma Effect” means, with respect to any computation of any financial
metric set forth herein to give effect to any Material Acquisition or Material
Disposition consummated subsequent to the commencement of the Measurement Period
for which such financial metric is determined, the computation of such financial
metric giving effect to such Material Acquisition or Material Disposition, as
the case may be, as if it occurred on the first
day of the applicable Measurement Period, which shall reflect, to the extent
applicable, (a) the historical earnings and cash flows associated with the
assets acquired or disposed of and any related incurrence, assumption or
reduction of Indebtedness, and (b) any projected synergies or similar benefits
expected to be realized as a result of such event to the extent such synergies
or similar benefits would be permitted to be reflected in financial statements
prepared in compliance with Regulation S-X under the Securities Act.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).


“QFC Credit Support” has the meaning set forth in Section 9.22.


“Qualified Lender” means any Mexican Tranche Lender (or, if such Mexican Tranche
Lender acts through a branch or agency, the principal office of such Mexican
Tranche Lender) that is (a) a Mexican bank or (b) a non-Mexican bank, investment
bank or financial institution that (i) is the beneficial owner of the payments
made by the Mexican Subsidiary Borrower hereunder or any other Loan Document,
(ii) meets the requirements imposed by Article 166, section I, paragraph a),
subparagraph 2 (or any other successor provision) of the Mexican Income Tax Law
and delivers to the Mexican Subsidiary Borrower the information described in


37

--------------------------------------------------------------------------------





rules 3.18.19. and/or 3.18.20, as applicable, of the Tax Resolution (or any
successor provisions), (iii) provides to the Mexican Subsidiary Borrower its tax
residency certificate (or any equivalent document), (iv) is a resident for tax
purposes of a country with which Mexico has entered into a treaty for the
avoidance of double taxation that is in effect and (v) meets the requirements
set forth in such treaty to apply the withholding tax rates set forth therein.


“Qualified Non-Wholly Owned Subsidiary” means any Foreign Subsidiary that is a
non-wholly owned Subsidiary so long as 100% of the Equity Interests issued by
such Subsidiary (other than directors’ qualifying shares and Equity Interests
that are required to be held by foreign nationals under the laws of the
jurisdiction of incorporation, organization or formation of such Foreign
Subsidiary) is beneficially owned, directly or indirectly, by the Parent
Borrower and its wholly owned Subsidiaries, and the economic interests in such
Foreign Subsidiary are, directly or indirectly, owned for the benefit of the
Parent Borrower and its wholly owned Subsidiaries.


“Quotation Day” means (a) with respect to any Revolving Loan denominated in
Dollars for any Interest Period, the day two Business Days prior to the first
day of such Interest Period, (b) with respect to any Revolving Loan denominated
in Euro for any Interest Period, the day two TARGET Days before the first day of
such Interest Period and (c) with respect to any Revolving Loan denominated in
Sterling for any Interest Period, the first day of such Interest Period, in each
case unless market practice differs for loans such as the applicable Revolving
Loan priced by reference to rates quoted in the Relevant Interbank Market, in
which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to
rates quoted in the Relevant Interbank Market (and if quotations would normally
be given by leading banks for such loans priced by reference to rates quoted in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).


“Rating” means a Moody’s Rating or S&P Rating.


“Real Properties” means, at any time, a collective reference to each of the
facilities and parcels of real properties owned, leased or operated by the
Parent Borrower or any Subsidiary at such time.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) any Issuing Bank, (d) any Affiliate of a Lender or an Issuing Bank or
Applicable Lending Installation and (e) any other recipient of any payment to be
made by or on account of any obligation of the Loan Parties hereunder.


“Register” has the meaning set forth in Section 9.04(e).


“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent Borrower as prescribed by the
Securities Laws.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.




38

--------------------------------------------------------------------------------





“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.


“Relevant Interbank Market” means (a) with respect to Dollars or Sterling, the
London interbank market, (b) with respect to Euros, the European interbank
market and (c) with respect to Mexican Pesos, the Mexican interbank market.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and total unused Revolving Commitments at such
time; provided that, for purposes of this definition, a Global Tranche Lender
shall be deemed to have Swingline Exposure under clause (a) of the definition of
such term only to the extent such Global Tranche Lender shall have funded its
participation in the outstanding Swingline Loans.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, chief legal officer or
controller of a U.S. Loan Party, (b) the foreign equivalents of such officers of
any Loan Party that is a Foreign Subsidiary and (c) in respect of the Dutch
Subsidiary Borrower, a managing director (directeur or bestuurder). Without
limiting the representations and warranties of the Loan Parties set forth in the
Loan Documents, any document delivered under any Loan Document that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate or other organizational action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or a
successor thereto.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans. “Revolving
Commitment” means a Global Tranche Revolving Commitment, a
Mexican Tranche Revolving Commitment or a Singaporean Tranche Revolving
Commitment.


“Revolving Credit Exposure” means a Global Tranche Revolving Credit Exposure, a
Mexican Tranche Revolving Credit Exposure or a Singaporean Tranche Revolving
Credit Exposure.


“Revolving Loan” means a Global Tranche Revolving Loan, a Mexican Tranche
Revolving Loan or a Singaporean Tranche Revolving Loan.


“Revolving Maturity Date” means March 29, 2024; provided that if such date shall
not be a Business Day, then the “Revolving Maturity Date” shall be the
immediately preceding Business Day.


39

--------------------------------------------------------------------------------







“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its ratings agency business.


“S&P Rating” means, at any time, the rating issued by S&P of the Index Debt in
effect at such time.


“Sanctioned Country” means, at any time, a country, region or territory that is
at such time itself the subject or target of any Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes against any
country, region or territory imposed, administered or enforced from time to time
by (a) the US federal government and administered by OFAC, the US State
Department, the US Department of Commerce or the US Department of the Treasury,
(b) the United Nations Security Council, (c) the European Union, (d) Her
Majesty’s Treasury of the United Kingdom
(e) the Netherlands or (f) Singapore.


“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) officially published in the
public record by the US federal government and administered by OFAC, the US
State Department, the US Department of Commerce or the US Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, Her Majesty’s Treasury of the United Kingdom, the
Netherlands or Singapore, in each case as the same may be amended, supplemented
or substituted from time to time.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“Securities Act” means the United States Securities Act of 1933, as amended, and
the regulations promulgated thereunder.


“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion, in
consultation with the Parent Borrower) and
(b) in respect of the EURIBO Rate for any Interest Period, the rate per annum
determined by the European Money Market Institute (or any other Person that
takes over the administration of such rate) as the rate at which interbank
deposits in Euro are being offered by one prime bank to another within the EMU
zone for such Interest Period, as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, in
consultation with the Parent Borrower); provided that (i) if, as to any
currency, no


40

--------------------------------------------------------------------------------





Screen Rate shall be available for a particular period at such time but Screen
Rates shall be available for maturities both longer and shorter than such period
at such time, than the Screen Rate for such period shall be the Interpolated
Screen Rate as of such time and (ii) if the Screen Rate, determined as provided
above, would be less than zero, the Screen Rate shall be deemed to be zero.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Reaffirmation Agreement” means the Second Reaffirmation Agreement dated
as of the Second Restatement Date, made by the Parent Borrower and Dart for the
benefit of the Administrative Agent and the Collateral Agent.


“Second Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02 of the
Existing Credit Agreement).


“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Arrangers, (c) the Lenders, (d) the Issuing Banks, (e) if a Non-Investment Grade
Ratings Event shall have occurredfrom and after the execution and delivery of
the Master Collateral Agreement, each provider of Cash Management Services the
obligations under which constitute Designed Cash Management Obligations, (f) if
a Non-Investment Grade Ratings Event shall have occurredfrom and after the
execution and delivery of the Master Collateral Agreement, each counterparty to
any Swap Contract the obligations under which constitute Designated Swap
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, (h) the holder of any other
Obligation and (i) the successors and assigns of any of the foregoing.
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley,
and, in each case, the rules and regulations of the SEC promulgated thereunder,
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date under this Agreement.


“Security Documents” means (a) the Dart Security Agreement and, (b) if a
Non-Investment Grade Ratings Event shall have occurred, the Master Collateral
Agreement andupon execution and delivery thereof, (c) the Master IP Security
Agreements, upon execution and delivery thereof, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.15 to secure the Obligations.


“Senior Indenture” means the Indenture dated as of June 2, 2011, among the
Parent Borrower, Dart and Wells Fargo Bank, National Association, as Trustee.


“Senior Notes” means those certain senior secured notes of the Parent Borrower
due June 2, 2021, issued pursuant to the Senior Indenture on June 2, 2011.


“Significant Collateral Security Failure Event” means, with respect to the
United States or any Material Foreign Jurisdiction, that the security interest
created under the Dart


41

--------------------------------------------------------------------------------





Security Agreement ceases to be in full force and effect for a period of more
than 30 consecutive days; provided that no such cessation will be considered to
be a Significant Collateral Security Failure Event if it occurs (a) in
accordance with the terms of this Agreement and the other Loan Documents or (b)
as a result of a change in law in the United States or any Material Foreign
Jurisdiction.


hereto.
“Singaporean Subsidiary Borrower” has the meaning set forth in the preamble


“Singaporean Tranche Borrowers” means (a) the Parent Borrower and (b) the
Singaporean Subsidiary Borrower.


“Singaporean Tranche Lender” means a Lender with a Singaporean Tranche Revolving
Commitment or a Singaporean Tranche Revolving Credit Exposure.


“Singaporean Tranche Revolving Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make Singaporean Tranche Revolving
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Singaporean Tranche Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Singaporean
Tranche Revolving Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or the Incremental Commitments Agreement pursuant to which such
Lender shall have assumed or provided its Singaporean Tranche Revolving
Commitment, as applicable. As of the Second Restatement Date, the aggregate
amount of the Singaporean Tranche Revolving Commitments is US$25,000,000.


“Singaporean Tranche Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the Dollar Equivalents of such Lender’s
outstanding Singaporean Tranche Revolving Loans at such time.


“Singaporean Tranche Revolving Loans” means Loans made by the Lenders pursuant
to Section 2.01(c).


“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such


42

--------------------------------------------------------------------------------





Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital and (e) with respect to any Person
incorporated under the laws of Mexico, that such Person does not satisfy the
requirements to be declared in concurso mercantil or quiebra under Mexico’s Ley
de Concursos Mercantiles. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Florida Properties” means the Real Properties located in Orange
and/or Osceola Counties, Florida owned by the Parent Borrower or any of its
Subsidiaries as of the Second Restatement Date and that are unimproved as of the
Second Restatement Date.


“Specified Party” means the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender.


“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Parent Borrower.


43

--------------------------------------------------------------------------------





“Subsidiary Borrowers” has the meaning set forth in the preamble hereto.
“Subsidiary Debt” means, in respect of any Subsidiary, all Indebtedness of
such Subsidiary, other than (a) net obligations of such Subsidiary under any
Swap Contract and (b) Guarantees by such Subsidiary of the Indebtedness of other
Subsidiaries.
“Subsidiary Guarantor” means any Subsidiary that is party to the Master Guaranty
Agreement.


“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I-2 or any other form approved by the Administrative Agent.


“Supported QFC” has the meaning set forth in Section 9.22.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
therewith or, in the absence of any such determination, as determined based upon
one or more mid-market or other readily available quotations reasonably provided
by any recognized dealer in such Swap Contracts, which may include a Lender or
any Affiliate of a Lender.


“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.


“Swingline Exposure” means, at any time, the sum of the Dollar Equivalents of
the outstanding principal amount of all the Swingline Loans at such time. The
Swingline Exposure of any Lender at any time shall be the sum of (a) its Global
Tranche Percentage of the total Swingline Exposure at such time (excluding, in
the case of the Lender that is the Swingline


44

--------------------------------------------------------------------------------





Lender, the portion thereof attributable to the Swingline Loans outstanding at
such time to the extent that the other Global Tranche Lenders shall not have
funded their
participations in such Swingline Loans), adjusted to give effect to any
reallocation under Section 2.19 of the Swingline Exposure of Defaulting Lenders
in effect at such time, and (b) in the case of the Lender that is the Swingline
Lender, the total Swingline Exposure at such time less any portion thereof with
respect to which the other Global Tranche Lenders shall have funded their
participations in the Swingline Loans.


“Swingline Foreign Currency Loan” means a Swingline Loan denominated in Euro or
Sterling.


“Swingline Lender” means JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a)a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a replacement thereof for purposes hereof).


“TARGET Day” means any day on which both (a) banks in London are open for
general business and (b) the TARGET is open for the settlement of payments in
Euro.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Tax Resolution” means the Resolución Miscelánea Fiscal of Mexico in effect for
fiscal year 2019, or any successor administrative regulations.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.




45

--------------------------------------------------------------------------------





“Threshold Amount” means US$50,000,000.
“TIIE”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the TIIE Rate.


“TIIE Rate” means, for any Interest Period, the Interbank Equilibrium Interest
Rate (Tasa de Interés Interbancaria de Equilibrio) (a) for a term of 28 days or
(b) such other period so published as is most nearly equal to 28 days, as
determined by the Administrative Agent, all as published by Banco de México, the
central bank of Mexico, in the Diario Oficial de la Federación on the Business
Day that is one Business Day prior to the first day of such Interest Period;
provided that if the TIIE Rate, determined as provided above, would be less than
zero, the TIIE Rate shall be deemed to be zero.


“Transaction” means, collectively, (a) the execution and delivery by each Loan
Party of the Loan Documents to which it is to be a party, the granting of the
Guarantees and the creation of Liens pursuant to the Loan Documents and, in case
of the Borrowers, the borrowing of the Loans and obtaining of Letters of Credit
and (b) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the TIIE Rate or the Alternate Base Rate.


“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.


“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.


“United States” and “U.S.” mean the United States of America.


46

--------------------------------------------------------------------------------





“USA PATRIOT Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).


“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States or the laws of the District of Columbia.


“U.S. Special Resolution Regime” has the meaning set forth in Section
9.22.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).
“Voting Equity Interests” means, with respect to any Person, Equity Interests in
such Person the holders of which are ordinarily, and not only upon the
occurrence of contingencies, entitled to vote for the election of members of the
board of directors or equivalent governing body of such Person.


“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Parent Borrower.
“Withholding Agent” means the Loan Parties and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution
Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule, and (b) with respect to the United Kingdom, any
powers of the applicable Resolution Authority under the Bail-In Legislation to
cancel, reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
such Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.





SECTION 1.02.    Classification of Loans and Borrowings.    For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Global Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Global Tranche Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Global Tranche Revolving Borrowing”).




47

--------------------------------------------------------------------------------






SECTION 1.03.    Terms Generally.    The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, treaties, rules, regulations,
ordinances, codes, executive orders and administrative or judicial precedents or
authorities and other laws, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement (including any Loan Document), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein), (c) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.





--------------------------------------------------------------------------------






SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Parent Borrower notifies the Administrative Agent that the Parent
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Second Restatement Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Parent Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change or the application thereof
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that the Parent
Borrower and the Lenders constituting the Required Lenders will negotiate in
good faith any such amendment to preserve the original intent thereof in light
of such change in GAAP or in the application thereof. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, in a manner (a) such that any obligations relating to a
lease (or similar arrangement conveying the right to use) that, in accordance
with GAAP as in effect on December 31, 2017, would be accounted for by
the Parent Borrower or any Subsidiary as an operating lease shall be accounted
for as obligations relating to an operating lease and not as obligations
relating to a Capitalized Lease (and shall not constitute Indebtedness
hereunder) and (b) without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness of the Parent Borrower or any of its Subsidiaries at “fair value”
as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.







--------------------------------------------------------------------------------






SECTION 1.05.    Foreign Currency Calculations.    (a) For purposes of
determining the Dollar Equivalent of any Loan or Letter of Credit denominated in
a Foreign Currency or any related amount, the Administrative Agent shall
determine the Exchange Rate as of each applicable Exchange Rate Date with
respect to each Foreign Currency in which any requested or outstanding Loan or
Letter of Credit is denominated and shall apply such Exchange Rates to determine
such amount (in each case after giving effect to any Loan to be made or repaid
or Letter of Credit issued on or prior to the applicable date for such
calculation), and each such amount shall be the Dollar Equivalent of such Loan
or Letter of Credit until the next required calculation thereof pursuant to this
paragraph; provided that the Administrative Agent shall in addition determine
the Dollar Equivalent of any Letter of Credit denominated in any Foreign
Currency as provided in Sections 2.05(e) and 2.05(k).


(b)
For purposes of any determination under Section 6.01, 6.02 or 6.04 or

under Article VII, all amounts incurred, outstanding or proposed to be incurred
or outstanding in currencies other than Dollars shall be translated into the
Dollar Equivalent at the currency exchange rates in effect on the date of such
determination (with such currency exchange rates being determined by the Parent
Borrower in good faith); provided that no Default shall arise as a result of any
limitation set forth in Section 6.01, 6.02 or 6.04 being exceeded solely as a
result of changes in currency exchange rates from the currency exchange rates
applicable at the time or times the applicable transaction was initially
consummated in reliance on the applicable exception to the limitation set forth
in such Section.












SECTION 1.06. Interest Rates; LIBOR, EURIBOR or TIIE Notification.
The interest rate on the Loans may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform.
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on LIBOR Loans. In light of this
eventuality, public and private



--------------------------------------------------------------------------------





sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.13(b) provides a mechanism for determining an alternative
rate of interest. The Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the LIBO Rate, the
EURIBO Rate or the TIIE Rate or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including (a) any such alternative,
successor or replacement rate implemented pursuant to Section 2.13(b)), whether
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
and (b) the implementation of any Benchmark Replacement Conforming Changes
pursuant to Section 2.13(b)), including whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate, the EURIBO Rate or the TIIE Rate or have the same volume or liquidity
as did the applicable Screen Rate prior to its discontinuance or unavailability.









ARTICLE II
 
THE CREDITS
SECTION 2.01. Revolving Commitments.


(a)
Global Tranche Commitments. Subject to the terms and conditions set

forth herein, each Global Tranche Lender agrees to make Loans denominated in
Dollars, Euros and Sterling to the Global Tranche Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Global Tranche Revolving Credit Exposure exceeding
such Lender’s Global Tranche Revolving Commitment, (ii) the Aggregate Global
Tranche Revolving Credit Exposure exceeding the Aggregate Global Tranche
Revolving Commitments or (iii) the Aggregate Revolving Credit Exposure as to
which the Subsidiary Borrowers are the Applicable Borrowers exceeding
US$325,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Global Tranche Borrowers may borrow, prepay and
reborrow Global Tranche Revolving Loans.


(b)
Mexican Tranche Commitments. Subject to the terms and conditions

set forth herein, each Mexican Tranche Lender agrees to make Loans denominated
in Dollars to the Mexican Tranche Borrowers or in Mexican Pesos to the Mexican
Subsidiary Borrower, in each case, from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Mexican Tranche Revolving Credit Exposure exceeding such Lender’s
Mexican Tranche Revolving Commitment, (ii) the Aggregate Mexican Tranche
Revolving Credit Exposure exceeding the Aggregate Mexican Tranche Revolving
Commitments or (iii) the Aggregate Revolving Credit Exposure as to which the
Subsidiary Borrowers are the Applicable Borrowers exceeding US$325,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Mexican Tranche Borrowers may borrow, prepay and reborrow Mexican
Tranche Revolving Loans.





--------------------------------------------------------------------------------





(c)
Singaporean Tranche Commitments.    Subject to the terms and

conditions set forth herein, each Singaporean Tranche Lender agrees to make
Loans denominated in Dollars, Euros and Sterling to the Singaporean Tranche
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in
(i) such Lender’s Singaporean Tranche Revolving Credit Exposure exceeding such
Lender’s Singaporean Tranche Revolving Commitment, (ii) the Aggregate
Singaporean Tranche Revolving Credit Exposure exceeding the Aggregate
Singaporean Tranche Revolving Commitments or (iii) the Aggregate Revolving
Credit Exposure as to which the Subsidiary Borrowers are the Applicable
Borrowers exceeding US$325,000,000. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Singaporean Tranche Borrowers may
borrow, prepay and reborrow Singaporean Tranche Revolving Loans.





--------------------------------------------------------------------------------






SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Revolving Borrowing consisting of Revolving Loans of the same
Class, Type and currency made to the same Borrower by the Lenders ratably in
accordance with their respective Revolving Commitments of the applicable Class.
Each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)
Subject to Section 2.13, (i) each Revolving Borrowing denominated in

Dollars shall be comprised entirely of (A) in the case of any such Borrowing
made to the Parent Borrower, ABR Loans or LIBOR Loans, as the Parent Borrower
may request in accordance herewith, and (B) in the case of any such Borrowing
made to a Subsidiary Borrower, LIBOR Loans, (ii) each Revolving Borrowing
denominated in Euros shall be comprised entirely of EURIBOR Loans, (iii) each
Revolving Borrowing denominated in Sterling shall be comprised entirely of LIBOR
Loans and (iv) each Revolving Borrowing denominated in Mexican Pesos shall be
comprised entirely of TIIE Loans. Each Swingline Dollar Loan shall be an ABR
Loan, and each Swingline Foreign Currency Loan shall be a LIBO Overnight Rate
Loan.


(c)
At the commencement of each Interest Period for any Eurocurrency

Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum (or, in the case of any Borrowing made to the Dutch Subsidiary Borrower,
such greater amount as may be required in order for each Loan comprising such
Borrowing to be at least €100,000 (or other amount required by the applicable
Dutch law) or, in the case of any Loan denominated in a currency other than
Euro, is at least the equivalent thereof, determined on the basis consistent
with the definition of the term “Exchange Rate”, mutatis mutandis); provided
that a Eurocurrency Revolving Borrowing of any Class that results from a
continuation of an outstanding Eurocurrency Revolving Borrowing of such Class
may, subject to the foregoing parenthetical clause, be in an aggregate amount
that is equal to such outstanding Eurocurrency Revolving Borrowing. At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of US$100,000 and not less than
US$1,000,000; provided that an ABR Revolving Borrowing of any Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments of such Class or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum (or, in the case of a
Swingline Loan made to the Dutch Subsidiary Borrower, such greater amount as may
be required in order that each Global Tranche Lender’s Global Tranche Percentage
of such Swingline Loan is at least €100,000 (or other amount required by the
applicable Dutch law) or, in the case of any Swingline Loan denominated in a
currency other than Euro, is at least the equivalent thereof, determined on the
basis consistent with the definition of the term “Exchange Rate”, mutatis
mutandis). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
Eurocurrency Revolving Borrowings outstanding.





--------------------------------------------------------------------------------





(d)
Notwithstanding any other provision of this Agreement, the Borrowers

shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date.


(e)
Notwithstanding any other provision of this Agreement, each Lender at

its option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender by
written notice to the Administrative Agent and the Parent Borrower. All terms of
this Agreement shall apply to any such Applicable Lending Installation of such
Lender and the Loans and any Notes issued hereunder shall be deemed held by such
Lender for the benefit of any such Applicable Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Parent Borrower,
designate replacement or additional Applicable Lending Installations through
which Loans will be made by it and for whose account Loan payments are to be
made.





--------------------------------------------------------------------------------










SECTION
2.03.    Requests    for    Revolving    Borrowings.    To    request    a
Revolving Borrowing, the Parent Borrower (on behalf of itself or the applicable
Subsidiary Borrower) shall submit to the Administrative Agent, by fax or email,
a completed Borrowing Request signed by a Responsible Officer of the Parent
Borrower (a) in the case of a Eurocurrency Revolving Borrowing, not later than
1:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than 1:00
p.m., Local Time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:


(i)
the identity of the Applicable Borrower;



(ii)
the aggregate principal amount of the requested Borrowing;

(iii)
the currency in which such Borrowing is to be denominated;



(iv)
the date of such Borrowing, which shall be a Business Day;



(v)
the Class of such Borrowing;



(vi)
in the case of a Borrowing denominated in Dollars and made to

the Parent Borrower, whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;


(vii)
in the case of a Eurocurrency Borrowing, the initial Interest

Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and


(viii)
(A) the location and number of the Applicable Borrower’s

account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06, provided that if the Parent Borrower shall fail to
specify an account, the account shall be deemed to be the account specified in
the then most recent Borrowing Request that shall have specified such account,
or (B) in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the LC
Disbursement intended to be reimbursed.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency or is made to a Subsidiary
Borrower, in which case such



--------------------------------------------------------------------------------





Revolving Borrowing shall be a Eurocurrency Borrowing of the applicable Type. If
no Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing, then the Parent Borrower shall be deemed to have selected
an Interest Period of one month’s duration, in the case of LIBOR Borrowings and
EURIBOR Borrowings, and an Interest Period of 28 days, in the case of TIIE
Borrowings. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.





--------------------------------------------------------------------------------








SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Loans
denominated in Dollars, Euro or Sterling to the Global Tranche Borrowers from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the Swingline Exposure
exceeding US$100,000,000, (ii) the Global Tranche Revolving Credit Exposure of
any Lender exceeding the Global Tranche Revolving Commitment of such Lender,
(iii) the Aggregate Global Tranche Revolving Credit Exposure exceeding the
Aggregate Global Tranche Revolving Commitments and (iv) in the case of a
Swingline Loan to any Global Tranche Borrower that is a Subsidiary Borrower, the
Aggregate Revolving Credit Exposure as to which the Subsidiary Borrowers are the
Applicable Borrowers exceeding US$325,000,000; provided that no more than four
Swingline Loans may be outstanding at any time. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Global Tranche
Borrowers may, subject to the sole discretion of the Swingline Lender as set
forth above, borrow, prepay and reborrow Swingline Loans.


(b)
To request a Swingline Loan, the Parent Borrower (on behalf of itself

or the Dutch Subsidiary Borrower) shall submit to the Administrative Agent, by
fax or email, a completed Borrowing Request signed by a Responsible Officer of
the Parent Borrower (i) in the case of a Swingline Dollar Loan, not later than
2:00 p.m., Local Time, on the day of the proposed Swingline Loan or (ii) in the
case of a Swingline Foreign Currency Loan, not later than 10:00 a.m., Local
Time, on the day of the proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify (A) the identity of the Applicable Borrower, (B)
the amount of the requested Swingline Loan, (C) the currency in which such
Swingline Loan is to be denominated, (D) the requested date of such Swingline
Loan, which shall be a Business Day, and (E) in the case of any Swingline Dollar
Loan requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), the LC Disbursement intended to be reimbursed. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower. If the Swingline Lender determines, in
its sole discretion, to make the requested Swingline Loan, the Swingline Lender
shall make such Swingline Loan available to the Applicable Borrower by means of
a credit to the general deposit account of the Applicable Borrower with the
Swingline Lender (or, in the case of a Swingline Dollar Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.


(c)
The    Swingline    Lender    may,    by    written    notice    given    to    the

Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day, require the Global Tranche Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount and currencies of the Swingline Loans
in which the Global Tranche Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Global
Tranche Lender, specifying in such notice such Lender’s Global Tranche
Percentage of such Swingline Loan or Loans and the currencies thereof. Each
Global Tranche Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above with respect to



--------------------------------------------------------------------------------





such Swingline Loan or Loans, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Global Tranche Percentage of such
Swingline Loan or Loans. Each Global Tranche Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Global Tranche Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Global Tranche Lender
further acknowledges and agrees that, in making any Swingline Loan, the
Swingline Lender shall be entitled to rely, and shall not incur any liability
for relying, upon the representation and warranty of the Parent Borrower deemed
made pursuant to Section 4.02. Each Global Tranche Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds
in the applicable currency promptly (and, in any event, by the next Business
Day), in the same manner as provided in Section 2.06 with respect to Loans made
by such Global Tranche Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Global Tranche Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the Swingline
Lender the amounts so received by it from the Global Tranche Lenders. The
Administrative Agent shall notify the Parent Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Applicable Borrower (or other party on behalf of the Applicable Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Global Tranche
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Applicable Borrower for any reason. The purchase
of participations in any Swingline Loan pursuant to this paragraph shall not
relieve the Applicable Borrower of any default in the payment thereof.





--------------------------------------------------------------------------------






SECTION 2.05.    Letters of Credit.    (a) General.    Subject to the terms and
conditions set forth herein, (i) any Global Tranche Borrower may request the
issuance of Letters of Credit for its own account and (ii) the Parent Borrower
may, so long as the Parent Borrower shall be a joint and several co-applicant
with respect thereto, request the issuance of Letters of Credit for the account
of any Subsidiary (other than a Subsidiary Borrower), in each case, denominated
in Dollars, Euro or Sterling and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. The Parent Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in clause (ii) above, the Parent Borrower
will be fully responsible for the reimbursement of LC Disbursements, the payment
of interest thereon and the payment of fees due under Section 2.11(b) in respect
thereof to the same extent as if it were the sole account party in respect of
such Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Application or other agreement submitted by any Global Tranche Borrower
or any of its Subsidiaries to, or entered into by the Applicable Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. On the Second Restatement Date, each Existing
Letter of Credit shall, without any further action by any Person, be deemed to
have been issued as a Letter of Credit hereunder (without any breakage or
transfer charges in connection therewith) and shall for all purposes hereof
(including paragraphs (d) and (e) of this Section 2.05) be treated as and
constitute a Letter of Credit.


(b)
Notice    of    Issuance,    Amendment,    Renewal,    Extension;    Certain

Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit, other than an automatic
renewalextension permitted pursuant to paragraph (c) of this Section 2.05), the
Parent Borrower shall submit to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension), by fax or email, a written notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the Applicable Borrower, the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.05), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated, the name and
address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Applicable Borrower also shall submit a Letter of Credit Application. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Parent
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure shall not
exceed US$50,000,000, (ii) the amount of the LC Exposure attributable to Letters
of Credit issued by any Issuing Bank shall not exceed the LC Commitment of such
Issuing Bank,
(iii)the Global Tranche Revolving Credit Exposure of any Lender shall not exceed
the Global Tranche Revolving Commitment of such Lender, (iv) the Aggregate
Global Tranche Revolving Credit Exposures shall not exceed the Aggregate Global
Tranche Revolving Commitments and



--------------------------------------------------------------------------------





(v) the Aggregate Revolving Credit Exposure as to which the Subsidiary Borrowers
are the Applicable Borrowers shall not exceed US$325,000,000. No Issuing Bank
shall be obligated to issue commercial or trade Letters of Credit, or Letters of
Credit denominated in any Foreign Currency, in each case, if such issuance would
not be in accordance with its internal policies or procedures. An Issuing Bank
shall not be under any obligation to issue, amend or extend any Letter of Credit
if any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing,
amending or extending such Letter of Credit, or any law, rule, regulation or
orders of any Governmental Authority applicable to such Issuing Bank or any
request, rule, guideline or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular.


(c)
Expiration Date. Each Letter of Credit shall expire at or prior to the

close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that any
Letter of Credit may contain customary automatic renewalextension provisions
agreed upon by the Parent Borrower and the applicable Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewalextension from occurring by giving notice to the
beneficiary at least a specified time (as agreed upon by the Parent Borrower and
the applicable Issuing Bank) in advance of any such renewalextension.


(d)
Participations. By the issuance of a Letter of Credit (or an amendment

to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Global Tranche Lenders,
the Issuing Bank that is the issuer thereof hereby grants to each Global Tranche
Lender, and each Global Tranche Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Global Tranche
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Global
Tranche Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Global Tranche Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Applicable Borrower on the date due as provided
in paragraph (e) of this Section 2.05, or of any reimbursement payment in
respect of any LC Disbursement required to be refunded to the Applicable
Borrower for any reason. Such payment by the Global Tranche Lenders shall be
made (i) if the currency of the applicable LC Disbursement or reimbursement
payment shall be in Dollars, then in Dollars and (ii) subject to paragraph (k)
of this Section 2.05, if the currency of the applicable LC Disbursement or
reimbursement payment shall be a Foreign Currency, then in Dollars in an amount
equal to the Dollar Equivalent of such LC Disbursement or reimbursement payment,
calculated by the Administrative Agent using the LC Exchange Rate on the
applicable LC Participation Calculation Date. Each Global Tranche Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any



--------------------------------------------------------------------------------





amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default or Event of Default, any reduction or termination of
the Global Tranche Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of the ISP) or the express terms of such Letter
of Credit itself permits a drawing to be made under such Letter of Credit after
the expiration thereof or of the Global Tranche Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Global Tranche Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Parent
Borrower deemed made pursuant to Section 4.02.


(e)
Reimbursement. If an Issuing Bank shall make any LC Disbursement

in respect of a Letter of Credit, the Applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount in the currency
of such LC Disbursement equal to such LC Disbursement not later than 12:00 noon,
New York City time, on the date that such LC Disbursement is made, if the
Applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Applicable Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Applicable Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Applicable Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that the Parent Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or a Swingline Loan
denominated in the same currency and in an equivalent amount and, to the extent
so financed, the Applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Applicable Borrower fails to make such payment when due, then, if
the currency of the applicable LC Disbursement is a Foreign Currency, the
Applicable Borrower’s obligation to reimburse such LC Disbursement shall
automatically and with no further action required be converted into an
obligation to reimburse the Dollar Equivalent of such LC Disbursement,
calculated by the Administrative Agent using the LC Exchange Rate on the
applicable LC Participation Calculation Date, and (ii) the applicable Issuing
Bank shall promptly notify the Administrative Agent, and the Administrative
Agent shall notify each Global Tranche Lender of the applicable LC Disbursement,
the amount and currency of the payment then due from the Applicable Borrower in
respect thereof and such Lender’s Global Tranche Percentage thereof. Promptly
following receipt of such notice (and, in any event, by the next Business Day),
each Global Tranche Lender shall pay to the Administrative Agent in Dollars its
Global Tranche Percentage of the payment then due from the Applicable Borrower,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Global Tranche Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Global Tranche Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Global Tranche Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing



--------------------------------------------------------------------------------





Bank or, to the extent that Global Tranche Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Global Tranche
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Global Tranche Lender pursuant to this paragraph to reimburse an Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Applicable Borrower of its obligation to reimburse such LC
Disbursement.


(f)
Obligations Absolute.    The Applicable Borrower’s obligation to

reimburse LC Disbursements as provided in paragraph (e) of this Section 2.05
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
the ISP) or the express terms of such Letter of Credit itself permits a drawing
to be made under such Letter of Credit after the stated expiration date thereof
or of the Revolving Commitments or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Applicable Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of any Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Applicable Borrower to the extent of any direct damages (as opposed to
special, indirect consequential or punitive damages, claims in respect of which
are hereby waived by the Applicable Borrower to the extent permitted by
applicable law) suffered by the Applicable Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, unless a court of competent
jurisdiction shall have determined in a final and nonappealable judgment that in
making any such determination the applicable Issuing Bank acted with gross
negligence or willful misconduct, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless



--------------------------------------------------------------------------------





of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.


(g)
Disbursement    Procedures.    The applicable Issuing Bank shall,

promptlywithin the time allowed by applicable law or the express terms of such
Letter of Credit following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Applicable Borrower by telephone (confirmed by fax or email) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Applicable Borrower of its obligation to
reimburse such Issuing Bank and the Global Tranche Lenders with respect to any
such LC Disbursement.


(h)
Interim Interest. If an Issuing Bank shall make any LC Disbursement,

then, unless the Applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement made in Dollars, and at all
times following the conversion to Dollars of the reimbursement obligation with
respect to any LC Disbursement made in Euro or Sterling pursuant to paragraph
(e) or (k) of this Section 2.05, at the rate per annum then applicable to ABR
Revolving Loans and (ii) in the case of any LC Disbursement made in Euro or
Sterling, at all times prior to the conversion of the reimbursement obligation
with respect thereto to Dollars pursuant to paragraph (e) or (k) of this Section
2.05, at a rate equal to the applicable LIBO Overnight Rate plus the Applicable
Rate used to determine interest applicable to Eurocurrency Loans; provided that,
if the Applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.05, then Section 2.12(g) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Global Tranche Lender pursuant to paragraph (e) of this
Section 2.05 to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Applicable Borrower reimburses
the applicable LC Disbursement in full.


(i)
Designation of Additional Issuing Banks; Replacement of Issuing

Banks. (i) From time to time, the Parent Borrower may by notice to the
Administrative Agent and the Global Tranche Lenders designate as additional
Issuing Bank one or more Global Tranche Lenders that agree to serve in such
capacity as provided below. The acceptance by a Global Tranche Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
“Issuing Bank Agreement”), which shall be in a form satisfactory to the Parent
Borrower and the Administrative Agent, shall set forth the LC Commitment of such
Global Tranche Lender and shall be executed by such Global Tranche Lender, the
Parent Borrower and the Administrative Agent. The Issuing Bank Agreement of any
Issuing Bank may limit the currencies in which and the Borrowers for the account
of which such Issuing Bank will issue Letters of Credit, and any such
limitations will, as to such Issuing Bank, be deemed to be incorporated into
this Agreement.



--------------------------------------------------------------------------------







(ii)
An Issuing Bank may be replaced at any time by written

agreement among the Parent Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank (it being understood that such
successor Issuing Bank shall be designated and appointed as an Issuing Bank
hereunder in accordance with the immediately preceding paragraph). The
Administrative Agent shall notify the Global Tranche Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Parent Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b).


(iii)
From and after the effective date of any such appointment or

replacement, (A) the additional or successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (B) references herein to the term
“Issuing Bank” shall be deemed to refer to such additional or successor Issuing
Bank or, in the case of a replacement, to any previous Issuing Bank, or to such
additional or successor Issuing Bank and, in the case of a replacement, all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.


(j)
Cash Collateralization.    If any Event of Default shall occur and be

continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Parent Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Global Tranche Lenders and the Issuing Banks, an
amount in cash and in the currency of such Letter of Credit equal to (i) in the
case of any Letter of Credit denominated in Dollars, 100% of the LC Exposure as
of such date attributable to such Letter of Credit, plus any accrued and unpaid
interest thereon, and (ii) in the case of any Letter of Credit denominated in a
Foreign Currency, 105% of the LC Exposure as of such date attributable to such
Letter of Credit, plus any accrued and unpaid interest thereon; provided that
(A) amounts payable in respect of any Letter of Credit denominated in a Foreign
Currency in respect of which the Applicable Borrower’s reimbursement obligations
have been converted to obligations in Dollars as provided in paragraph (e) or
(k) of this Section 2.05, and interest accrued thereon, shall be payable in
Dollars and (B) the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in Section 7.01(f). The
Parent Borrower shall also deposit cash collateral in Dollars in accordance with
this paragraph as and to the extent required by Sections 2.10 and
2.19. Each such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which



--------------------------------------------------------------------------------





investments shall be made at the option and sole discretion of the
Administrative Agent and at the Parent Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall,
notwithstanding anything to the contrary in Section 2.17(b), be applied by the
Administrative Agent to reimburse any Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to, in the case of any such application at a time when
any Global Tranche Lender is a Defaulting Lender (and only if, after giving
effect thereto, the remaining cash collateral in respect of the LC Exposure
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Parent Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Parent Borrower within three Business Days after all Events of Default
have been cured or waived. If the Parent Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.19, such amount (to
the extent not applied as aforesaid) shall be returned to the Parent Borrower
within three Business Days to the extent that, after giving effect to such
return, no Issuing Bank shall have any exposure in respect of any outstanding
Letter of Credit that is not fully covered by the Revolving Commitments of the
Non-Defaulting Lenders that are Global Tranche Lenders and/or the remaining cash
collateral and no Event of Default shall have occurred and be continuing.


(k)
Conversion. In the event that the Loans become immediately due and

payable on any date pursuant to Section 7.01, all amounts (i) that any Borrower
is at the time or becomes thereafter required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in a Foreign Currency (other than amounts in respect of which
the Parent Borrower has deposited cash collateral, if such cash collateral was
deposited in the applicable currency), (ii) that the Global Tranche Lenders are
at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in a Foreign Currency and (iii) of each Global Tranche
Lender’s participation in any Letter of Credit denominated in a Foreign Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Equivalent, calculated
using the LC Exchange Rate on such date (or in the case of any LC Disbursement
made after such date, on the date such LC Disbursement is made), of such
amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, any Issuing Bank or any Global Tranche Lender in respect
of the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.


(l)
Letter of Credit Amounts. For all purposes of this Agreement, (i) the

amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases



--------------------------------------------------------------------------------





(other than any such increase consisting of the reinstatement of an amount
previously drawn thereunder and reimbursed), whether or not such maximum stated
amount is in effect at the time of determination and (ii) if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the ISP or the express
terms of the Letter of Credit itself, such Letter of Credit shall be deemed to
be “outstanding” and “undrawn” in the amount so remaining available to be paid,
and the obligations of the Applicable Borrower and each Global Tranche Lender
hereunder shall remain in full force and effect until the Issuing Banks and the
Global Tranche Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.


(m)
Letters    of    Credit    Issued    for    Account    of    Subsidiaries.    

Notwithstanding that any Letter of Credit issued or outstanding hereunder
(including any Existing Letter of Credit) supports any obligations of, or is for
the account of, a Subsidiary of the Parent Borrower (other than a Subsidiary
that itself is a Subsidiary Borrower), or states that a Subsidiary of the Parent
Borrower (other than a Subsidiary that itself is a Subsidiary Borrower) is the
“account party”, “applicant”, “customer”, “instructing party” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Parent Borrower (i) shall reimburse, indemnify and compensate the applicable
Issuing Bank hereunder for such Letter of Credit (including to reimburse any and
all drawings thereunder) as if such Letter of Credit had been issued solely for
the account of the Parent Borrower and (ii) except to the extent expressly
provided in Section 2.05(f), irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Parent
Borrower hereby acknowledges that the issuance of such Letters of Credit for any
of its Subsidiaries inures to the benefit of the Parent Borrower, and that the
Parent Borrower’s business derives substantial benefits from the businesses of
its Subsidiaries.





--------------------------------------------------------------------------------








SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (i) in the case of Eurocurrency Revolving Loans,
1:00 p.m., Local Time, and (ii) in the case of ABR Revolving Loans, by the later
of (x) 1:00 p.m., Local Time, or (y) the time that is one hour after the time
the applicable Borrowing Request shall have been received by the Administrative
Agent, in each case, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Applicable Borrower by promptly
crediting or wiring the amounts so received, in like funds, to an account of the
Applicable Borrower designated by the Parent Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.


(b)    Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.06 and may, in reliance upon such assumption, make available to the Applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender,
(x) the greater of the NYFRB Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of a Borrowing denominated in Dollars) or (y) the greater of the rate
determined (which determination shall be conclusive absent manifest error) by
the Administrative Agent to be the cost to it of funding such amount (which, in
the case of a Borrowing denominated in Euro or Sterling, shall in any event be
deemed not to be less than the LIBO Overnight Rate) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of a Borrowing denominated in a Foreign Currency) or
(ii) in the case of the Applicable Borrower, (A) the interest rate applicable to
ABR Loans (in the case of a Borrowing denominated in Dollars) or (B) the
interest rate applicable to the subject Loan (in the case of a Borrowing
denominated in a Foreign Currency). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If the applicable Lender and the Applicable Borrower
shall both pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Applicable Borrower the amount of such interest paid by the Applicable Borrower
for such period. Any such payment by any Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or as otherwise provided in
Section 2.03. Thereafter, the Parent Borrower may elect to convert such
Borrowing to a different Type, in the case of Borrowings denominated in Dollars,
or to continue such Borrowing and, in the case of a Eurocurrency Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.07. The Parent Borrower may elect different options with respect to different
portions of the affected Revolving Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.07 shall not apply to Swingline Borrowings,
which may not be converted or continued. Notwithstanding any other provision of
this Section 2.07 to the contrary, the Parent Borrower may not (x) change the
currency of any Borrowing, (y) elect an Interest Period for any Eurocurrency
Borrowing that does not comply with Section 2.02(d) or (z) convert any Borrowing
to a Borrowing of a different Class or to a Type not available with respect
thereto.


(b)
To make an election pursuant to this Section 2.07, the Parent Borrower

shall submit to the Administrative Agent, by fax or email a completed Interest
Election Request signed by a Responsible Officer of the Parent Borrower by the
time that a Borrowing Request would be required under Section 2.03 if the Parent
Borrower were requesting a Revolving Borrowing of the Class and Type and
denominated in the currency resulting from such election to be made on the
effective date of such election. Each such Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.03:


(i)
the Borrowing to which such Interest Election Request applies

and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)
the effective date of the election made pursuant to such Interest

Election Request, which shall be a Business Day;


(iii)
whether the resulting Borrowing is to be an ABR Borrowing or

a Eurocurrency Borrowing; and


(iv)
if the resulting Borrowing is to be a Eurocurrency Borrowing,

the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent Borrower shall be deemed to have
selected an



--------------------------------------------------------------------------------





Interest Period of one month’s duration, in the case of LIBOR Borrowings and
EURIBOR Borrowings, and an Interest Period of 28 days, in the case of TIIE
Borrowings.
(c)
Promptly following receipt of an Interest Election Request, the

Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.


(d)
If the Parent Borrower fails to deliver a timely Interest Election Request

with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency or made to a Subsidiary Borrower, in which case such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration, in the case of LIBOR Borrowings and EURIBOR Borrowings, and an
Interest Period of 28 days, in the case of TIIE Borrowings, in each case,
commencing on the last day of such Interest Period). Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Parent Borrower (provided that no such notice or request shall be
required in the case of an Event of Default described in Section 7.01(f)), then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or (except as contemplated in clause (iii) below)
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars and made to the Parent Borrower shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, and (iii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in a Foreign Currency or made to a Subsidiary Borrower shall be
continued as a Eurocurrency Revolving Borrowing with an Interest Period of one
month’s duration, in the case of LIBOR Borrowings and EURIBOR Borrowings, and an
Interest Period of 28 days, in the case of TIIE Borrowings.







--------------------------------------------------------------------------------










SECTION 2.08.    Termination,    Reduction    and    Increase    of    Revolving
Commitments. (a) General. Unless previously terminated, the Revolving
Commitments shall terminate on the Revolving Maturity Date.


(b)
Voluntary Reduction of Revolving Commitments.    The Parent

Borrower may at any time terminate, or from time to time reduce, the Revolving
Commitments of any Class; provided that (i) each reduction of the Revolving
Commitments of any Class shall be in an amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000, (ii) the Parent Borrower shall not
terminate or reduce the Revolving Commitments of any Class if, after giving
effect to any concurrent prepayment of Loans in accordance with Section 2.10,
the Aggregate Global Tranche Revolving Credit Exposures would exceed the
Aggregate Global Tranche Revolving Commitments, the Aggregate Mexican Tranche
Revolving Exposure would exceed the Aggregate Mexican Tranche Revolving
Commitments or the Aggregate Singaporean Tranche Revolving Exposure would exceed
the Aggregate Singaporean Tranche Revolving Commitments and (iii) the Parent
Borrower shall not terminate the Revolving Commitments of any Class without a
concurrent termination of the Revolving Commitments of each other Class and
shall not reduce the Revolving Commitments of any Class without a ratable (based
on the aggregate amount of the Revolving Commitments of each Class) reduction in
the Revolving Commitments of each other Class.
(c)
Notice of Election to Voluntarily Reduce Revolving Commitments.

The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph (b)
of this Section 2.08 at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Parent Borrower pursuant to this Section 2.08 shall be irrevocable; provided
that a notice of termination or reduction of the Revolving Commitments of any
Class delivered by the Parent Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the occurrence of one or
more other events specified therein, in which case such notice may be revoked by
the Parent Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Revolving Commitments of any Class shall be permanent. Each
reduction of the Revolving Commitments of any Class shall be made ratably among
the Lenders of such Class in accordance with their respective Revolving
Commitments of such Class.


(d)
Increase of Commitments. On up to three occasions after the Second

Restatement Date, the Parent Borrower at its option may, from time to time, seek
to increase the Revolving Commitments by up to an aggregate amount of
US$200,000,000 (resulting in maximum total Revolving Commitments of
US$850,000,000) upon at least three Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the Class of the Revolving
Commitments requested to be increased and the amount of any such increase (which
shall not be less than US$10,000,000). After delivery of such notice, the
Administrative Agent



--------------------------------------------------------------------------------





or the Parent Borrower, in consultation with the Administrative Agent, may offer
the increase (which may be declined by any Lender in its sole discretion) in the
Revolving Commitments on either a ratable basis to the Lenders or on a non
pro-rata basis to one or more Lenders and/or other Persons reasonably acceptable
to the Administrative Agent and the Parent Borrower; provided that any such
Person that is not a Lender shall be subject to the prior written approval of
the Administrative Agent and, in the case of an increase in Global Tranche
Revolving Commitments, each Issuing Bank and the Swingline Lender (each such
approval not to be unreasonably withheld, conditioned or delayed). No increase
in the Revolving Commitments shall become effective until the Lenders or other
Persons providing such increase (such Lenders or other Persons, the “Incremental
Lenders”), the Parent Borrower and the Administrative Agent shall have entered
into a written agreement (the “Incremental Commitments Agreement”), which shall
be in form and substance reasonably satisfactory to the Administrative Agent,
pursuant to which (i) each such Incremental Lender that is a Lender agrees to
the amount of an increase in its Revolving Commitment of the applicable Class,
(ii) any such Incremental Lender that is not then a Lender agrees to extend a
Revolving Commitment of the applicable Class and in the amount specified therein
and agrees to assume and accept the obligations and rights of a Lender (and a
Lender of the applicable Class) hereunder, (iii) the Parent Borrower accepts
such incremental Revolving Commitments, (iv) the effective date of any increase
in the Revolving Commitments is specified and (v) the Parent Borrower certifies
that on such date the conditions for a new Loan set forth in Section 4.02 are
satisfied; provided that such effectiveness shall also be subject to receipt by
the Administrative Agent from the Parent Borrower and the other Loan Parties of
such supplemental legal opinions, resolutions, officer’s and secretary’s
certificates, reaffirmation agreements and other documents as the Administrative
Agent may reasonably request.    Upon the effectiveness of any increase in the
Revolving Commitments pursuant hereto, (A) each Incremental Lender of any Class
shall be deemed to have accepted an assignment from the existing Lenders of such
Class, and the existing Lenders of such Class shall be deemed to have made an
assignment to each Incremental Lender of such Class, of an interest in each then
outstanding Revolving Loan of the applicable Class (in each case, on the terms
and conditions set forth in the Assignment and Assumption) to the extent
necessary for the Revolving Loans of such Class to be held ratably by the
Lenders of such Class in proportion to their Revolving Commitments of such Class
and (B) in the case of an increase in the Global Tranche Revolving Commitments,
the Swingline Exposure and LC Exposure of the Global Tranche Lenders (including
the Incremental Lenders) shall be automatically adjusted to give effect to any
change in the Global Tranche Percentages of the Global Tranche Lenders resulting
from such increase in the Global Tranche Revolving Commitments. Assignments
pursuant to the preceding sentence shall be made in exchange for, and
substantially contemporaneously with the payment to the assigning Lenders of,
the principal amount assigned plus accrued and unpaid interest thereon. Payments
received by assigning Lenders pursuant to this Section 2.08(d) in respect of the
principal amount of any Eurocurrency Loan shall, for purposes of Section 2.15,
be deemed prepayments of such Loan. Except as expressly set forth above in this
Section 2.08(d), no consent of any Lender shall be required for any incremental
Revolving Commitment provided pursuant to this Section 2.08(d).







--------------------------------------------------------------------------------








SECTION 2.09.    Repayment of Loans; Evidence of Debt.    (a) Each
Applicable Borrower hereby unconditionally promises to pay (i) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to such
Applicable Borrower on the earlier of the Revolving Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Global Tranche Revolving Borrowing is
made, each Applicable Borrower shall repay each Swingline Loan made to such
Applicable Borrower then outstanding, and (ii) to the Administrative Agent for
the account of each applicable Lender the then unpaid principal amount of each
Revolving Loan made to such Applicable Borrower on the Revolving Maturity Date.


(b)
Each Lender shall maintain in accordance with its usual practice an

account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender by each Applicable Borrower from
time to time hereunder.


(c)
The Administrative Agent shall maintain accounts in which it shall

record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, in the case of Eurocurrency Loans, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Applicable Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
(d)
The entries made in the accounts maintained pursuant to paragraph (b)

or (c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Applicable
Borrowers to repay the Loans in accordance with the terms of this Agreement.


(e)
Any Lender may request that the Loans of any Class made by it be

evidenced by a promissory note. In such event, the Applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent; provided that in
the case of a promissory note, executed and delivered by the Mexican Subsidiary
Borrower, such promissory note (each such note, a “Mexican Promissory Note”)
shall qualify as a pagaré under Mexican law and shall be substantially in the
form of Exhibit D and shall be duly issued by the Mexican Subsidiary Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).





--------------------------------------------------------------------------------








SECTION 2.10.    Prepayment of Loans.    (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section
2.10.


(b)
The Parent Borrower shall notify the Administrative Agent (and, in the

case of prepayment of a Swingline Loan, the Swingline Lender) in writing
submitted by fax or email of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Local Time, on the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Local Time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of optional prepayment of any Borrowing may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Parent Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a prepayment, the Administrative Agent shall advise the Lenders of
the applicable Class of the contents thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.


(c)
If at any time the aggregate Revolving Credit Exposure of any Class

exceeds the aggregate Revolving Commitments of such Class (other than solely as
a result of a redetermination of the Dollar Equivalents in accordance with
Section 1.05(a)), the Borrowers shall immediately prepay Loans of such Class in
the amount of such excess and, to the extent that, after the prepayment of all
Loans of such Class an excess of the aggregate Revolving Credit Exposure of such
Class over the aggregate Revolving Commitments of such Class still exists, the
Parent Borrower shall promptly cash collateralize the Letters of Credit in the
manner described in Section 2.05(j) in an amount sufficient to eliminate such
excess.


(d)
If at any time the aggregate Revolving Credit Exposure of any Class

exceeds the aggregate Revolving Commitments of such Class, then (i) on the last
day of any Interest Period for any Eurocurrency Revolving Borrowing of such
Class and (ii) on each other Business Day on which any ABR Revolving Borrowing
or, in the case of such excess with respect to the Global Tranche Revolving
Commitments, any Swingline Loan shall be outstanding, the Borrowers shall prepay
Loans of such Class in an aggregate amount equal to the lesser of (A) the amount
of such excess and (B) the amount of the applicable Borrowings or Loans referred
to in clause (i) or (ii) above. If at any time the aggregate Revolving Credit
Exposure of any Class exceeds 105% of the aggregate Revolving Commitments of
such Class, then the Borrowers shall immediately prepay Loans of such Class in
the amount of such excess and, in the case of such excess with respect to the
Global Tranche Revolving Commitments, to the extent that, after the prepayment
of all Loans of the applicable Class an excess of the Aggregate Global Tranche
Revolving Credit Exposure over the Aggregate Global Tranche Revolving
Commitments still



--------------------------------------------------------------------------------





exists, the Parent Borrower shall promptly cash collateralize the Letters of
Credit in the manner described in Section 2.05(j) in an amount sufficient to
eliminate such excess.





--------------------------------------------------------------------------------








SECTION 2.11.    Fees.    (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender of any Class a commitment
fee, which shall accrue at the Applicable Rate on the daily amount of the
difference between the Revolving Commitment of such Class of such Lender and the
Revolving Credit Exposure (excluding, in the case of Global Tranche Revolving
Credit Exposure, the Swingline Exposure) of such Class of such Lender during the
period from and including the Second Restatement Date to but excluding the date
on which such Revolving Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Second Restatement Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).


(b)
The Parent Borrower agrees to pay (i) to the Administrative Agent for

the account of each Global Tranche Lender a participation fee with respect to
its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Global Tranche Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second Restatement Date
to but excluding the later of the date on which such Global Tranche Lender’s
Global Tranche Revolving Commitment terminates and the date on which such Global
Tranche Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee equal to 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Second Restatement Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Second Restatement Date; provided that all such fees shall be
payable on the date on which the Global Tranche Revolving Commitments terminate
and any such fees accruing after the date on which the Global Tranche Revolving
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(c)
The Parent Borrower agrees to pay to the Administrative Agent, for its

own account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.





--------------------------------------------------------------------------------





(d)
All fees payable hereunder shall be paid on the dates due, in

immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders of the applicable
Class. Fees paid shall not be refundable under any circumstances.





--------------------------------------------------------------------------------








SECTION 2.12.    Interest.    (a) The Loans comprising each ABR Borrowing
(including each Swingline Dollar Loan) shall bear interest at the Alternate Base
Rate plus the Applicable Rate.


(b)
The Loans comprising each LIBOR Borrowing denominated in Dollars

shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.


(c)
The Loans comprising each LIBOR Borrowing denominated in Sterling

shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(d)
The Loans comprising each EURIBOR Borrowing shall bear interest at

the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(e)
The Loans comprising each TIIE Borrowing shall bear interest at the

TIIE Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(f)
Each Swingline Foreign Currency Loan shall bear interest at the

applicable LIBO Overnight Rate plus the Applicable Rate.


(g)
Notwithstanding the foregoing, if any principal of or interest on any

Loan, any LC Disbursement or any fee or other amount payable by any Applicable
Borrower
hereunder is not paid when due (after giving effect to any grace period with
respect thereto provided in Section 7.01(a)), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall (upon, if applicable, the
expiration of such grace period) bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan or any LC Disbursement or any interest on any Loan or any LC
Disbursement, 2% plus the rate otherwise applicable to such Loan or LC
Disbursement as provided in the preceding paragraphs of this Section 2.12 or in
Section 2.05(h) or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph
(a)
of this Section 2.12.



(h)
Accrued interest on each Loan shall be payable by the Applicable

Borrower in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans of any Class, upon termination of the Revolving Commitments
of such Class; provided that (i) interest accrued pursuant to paragraph (g) of
this Section 2.12 shall be payable by the Applicable Borrower on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such



--------------------------------------------------------------------------------





repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(i)
All interest hereunder shall be computed on the basis of a year of 360

days, except that (i) interest on Borrowings denominated in Sterling shall be
computed on the basis of a year of 365 days and (ii) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, LIBO Overnight
Rate, EURIBO Rate or TIIE Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.





--------------------------------------------------------------------------------








SECTION 2.13.    Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:


(i)
the Administrative Agent determines (which determination shall

be conclusive absent manifest error) that deposits in the applicable currency
are not being offered to banks in the Relevant Interbank Market for the
applicable amount and Interest Period for such Eurocurrency Borrowing or
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the LIBO Rate, the EURIBO Rate or the TIIE Rate, as the case may be, for
such Interest Period; or


(ii)
the Administrative Agent is advised by the Majority in Interest

of Lenders of the applicable Class that the Adjusted LIBO Rate, the LIBO Rate,
the EURIBO Rate or the TIIE Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by fax or email as promptly as practicable thereafter and, until
the Administrative Agent notifies the Parent Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency and for such Interest Period shall be ineffective, (B) the
affected Eurocurrency Borrowing that is requested to be continued shall (1) if
such Borrowing is denominated in US Dollars and made to the Parent Borrower,
unless repaid, be converted to an ABR Borrowing or (2) otherwise, be repaid, in
each case, on the last day of the then current Interest Period applicable
thereto and (C) any Borrowing Request for a Eurocurrency Borrowing denominated
in such currency shall (1) if such Borrowing is denominated in Dollars and made
to the Parent Borrower, be made as an ABR Borrowing or
(2) otherwise, be ineffective. If the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Overnight Rate with
respect to any Foreign Currency, then the Administrative Agent shall give notice
thereof to the Parent Borrower, the Swingline Lender and the Issuing Banks by
fax or email as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent Borrower, the Swingline Lender and the Issuing Banks
that the circumstances giving rise to such notice no longer exist (x) the
Swingline Lender shall have no obligation to make Swingline Loans denominated in
such Foreign Currency and any Swingline Loan denominated in such Foreign
Currency then outstanding shall be repaid by the Applicable Borrower on the
first Business Day following the date on which the Parent Borrower receives such
notice (and, prior to the repayment thereof, shall bear interest at a rate per
annum equal to the sum of the rate determined (which determination shall be
conclusive absent manifest error) by the Swingline Lender to be the cost to it
of funding such Swingline Loan plus the Applicable Rate) and (y) any LC
Disbursement that, pursuant to Section 2.05(h), on any day bears interest by
reference to the LIBO Overnight Rate shall instead bear interest on such day at
a rate per annum equal to the sum of the rate determined (which determination
shall be



--------------------------------------------------------------------------------





conclusive absent manifest error) by the applicable Issuing Bank to be the cost
to it of funding such LC Disbursement plus the Applicable Rate used to determine
interest applicable to Eurocurrency Loans.


(b)    If    at    any    time    the    Administrative    Agent    determines    (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(i) of this Section 2.13 have arisen
(including because the applicable Screen Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(i) of this Section 2.13 have not arisen
but either (w) the supervisor for the administrator of the applicable Screen
Rate has made a public statement that the administrator of the applicable Screen
Rate is insolvent (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (x) the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published by it (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (y) the supervisor for the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which the applicable Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the applicable Screen Rate may no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Parent Borrower shall endeavor to establish an alternate rate of
interest to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the TIIE
Rate, as the case may be, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in the applicable currency in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date a copy of such amendment is provided to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this paragraph (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
paragraph, only to the extent the applicable Screen Rate for such Interest
Period is not available or published at such time on a current basis), clauses
(A), (B) and (C) of paragraph (a) of this Section 2.13 shall be applicable.(i)
Notwithstanding anything to the contrary herein, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
the LIBO Rate, the EURIBO Rate or the TIIE Rate, as applicable, with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m., New York City time, on the fifth Business
Day after the Administrative Agent has posted such proposed amendment



--------------------------------------------------------------------------------





to all Lenders and the Parent Borrower, so long as the Administrative Agent has
not received, by such time, written notice of objection to such proposed
amendment from Lenders comprising the Required Lenders; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Lenders
consent to such amendment. No replacement of the LIBO Rate, the EURIBO Rate or
the TIIE Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.


(ii)
In connection with the implementation of a Benchmark

Replacement, the Administrative Agent will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
(iii)
The Administrative Agent will promptly notify the Parent

Borrower and the Lenders of (A) any occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, (B) the implementation of any
Benchmark Replacement, (C) the effectiveness of any Benchmark Replacement
Conforming Changes and (D) the commencement or conclusion of any Benchmark
Unavailability Period.


(iv)
Upon the Parent Borrower’s receipt of notice of the

commencement of a Benchmark Unavailability Period, (A) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing of the applicable Type shall be
ineffective, (B) any Eurocurrency Borrowing of the applicable Type that is
requested to be continued shall (1) if denominated in Dollars and made to the
Parent Borrower, be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto or (2) otherwise, be repaid on the last day
of the Interest Period applicable thereto, and (C) if any Borrowing Request
requests a Eurocurrency Borrowing of the applicable Type, such Borrowing Request
shall (1) in the case of a Borrowing denominated in Dollars and made to the
Parent Borrower, be deemed a request for an ABR Borrowing or (2) in all other
cases, be ineffective (and no Lender shall be obligated to make a Loan on
account thereof).


(v)
Any determination, decision or election that may be made

by the Administrative Agent or the Lenders pursuant to this Section 2.13(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent



--------------------------------------------------------------------------------





from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.13(b).









--------------------------------------------------------------------------------










SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:


(i)
impose, modify or deem applicable any reserve, special deposit,

compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;


(ii)
impose on any Lender or any Issuing Bank or the Relevant

Interbank Market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)
subject any Recipient to any Taxes on its loans, loan principal,

letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes);


and (A) the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise) and (B) such Lender,
such Issuing Bank or such other Recipient, as the case may be, is generally
demanding similar compensation from its other similar borrowers in similar
circumstances, then the Parent Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.


(b)
If any Lender or any Issuing Bank determines that any Change in Law

regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity) and such Lender or such
Issuing Bank or applicable holding company, as the case may be, is generally
demanding similar amounts from its other similar borrowers in similar
circumstances, then the Parent Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional



--------------------------------------------------------------------------------





amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.


(c)
A certificate of a Lender, an Issuing Bank or other Recipient setting

forth the amount or amounts necessary to compensate such Lender, such Issuing
Bank or such other Recipient, or its holding company, as the case may be, as
specified in paragraph (a) or
(b)of this Section 2.14 shall be delivered to the Parent Borrower and shall be
conclusive absent manifest error. The Parent Borrower shall pay such Lender,
such Issuing Bank or such other Recipient, as the case may be, the amount shown
as due on any such certificate within 30 days after receipt thereof.


(d)    Failure or delay on the part of any Lender, any Issuing Bank or any
other Recipient to demand compensation pursuant to this Section 2.14 shall not
constitute a waiver of such Lender’s, such Issuing Bank’s or such other
Recipient’s right to demand such compensation; provided that the Parent Borrower
shall not be required to compensate a Lender, an Issuing Bank or any other
Recipient pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender, such Issuing
Bank or such other Recipient, as the case may be, notifies the Parent Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s, such Issuing Bank’s or such other Recipient’s, as the case may
be, intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.





--------------------------------------------------------------------------------








SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith) or (d) the
assignment or deemed assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto pursuant to Section 2.08(d) or as
a result of a request by the Parent Borrower pursuant to Section 2.18(b) or the
CAM Exchange, then, in any such event, the Parent Borrower shall compensate each
Lender for the loss, cost and expense (but not any lost profit) attributable to
such event; provided that, notwithstanding the foregoing, each Lender hereby
waives any entitlement under this Section 2.15 to any and all amounts which
would otherwise have been payable hereunder in respect of the consummation on
the Second Restatement Date of the transactions contemplated by Section 4.01(e).
In the case of a Eurocurrency Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, the
LIBO Rate, the EURIBO Rate or the TIIE Rate, as the case may be, that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Relevant Interbank Market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.15 shall be delivered to the Parent Borrower and shall be
conclusive absent manifest error. The Parent Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.









--------------------------------------------------------------------------------






SECTION 2.16.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by or on account of any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 2.16),
the applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)
Payment of Other Taxes by the Loan Parties. (i) Each Loan Party shall

timely pay any Other Taxes applicable to such Loan Party, or arising as a result
of such Loan Party being a party to any of the Loan Documents, in each case, to
the relevant Governmental Authority in accordance with applicable law and (ii)
to the extent any Other Taxes are not paid or payable under clause (i) above,
the Parent Borrower shall timely pay such Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)
Evidence of Payments. As soon as practicable after any payment of

Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)
Indemnification by the Parent Borrower.    The Parent Borrower shall

indemnify each Recipient for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(d) shall be paid
within 30 days after the applicable Recipient delivers to the Parent Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.


(e)
Indemnification by the Lenders. Each Lender shall severally indemnify

the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender (including
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(g) relating to the maintenance of a Participant Register) that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were



--------------------------------------------------------------------------------





correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.16(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.


(f)
Status of Lenders. (i) Any Recipient that is entitled to an exemption

from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Parent Borrower and the
Administrative Agent, at the time or times reasonably requested by the Parent
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Parent Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Recipient, if requested by the Parent Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by the Parent Borrower or the Administrative Agent
as will enable the Parent Borrower or the Administrative Agent to determine
whether or not such Recipient is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 2.16(f)(ii)(A) through (f)(ii)(E) below) shall not be required if in
the Recipient’s judgment such completion, execution or submission would subject
such Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient. Upon the
reasonable request of the Parent Borrower or the Administrative Agent, the
applicable Recipient shall update any form or certification previously delivered
pursuant to this Section 2.16(f). If any form or certification previously
delivered pursuant to this Section 2.16(f) expires or becomes obsolete or
inaccurate in any respect with respect to a Recipient, such Recipient shall
promptly (and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Parent Borrower and the Administrative Agent in writing
of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.


(ii)
Without limiting the generality of the foregoing, if the Borrower

to which such Lender may be required to make Loans hereunder is a U.S. Person,
any Lender with respect to such Borrower shall, if it is legally eligible to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies reasonably requested by such Borrower and the Administrative Agent) on or
prior to the date on which such Lender becomes a party hereto, duly completed
and executed originals of whichever of the following is applicable:


(A)
in the case of a Lender that is a U.S. Person, IRS Form

W-9 certifying that such Lender is exempt from U.S. Federal backup withholding
tax;


(B)
in the case of a Non-U.S. Lender claiming the benefits




--------------------------------------------------------------------------------





of an income tax treaty to which the United States is a party (1) with respect
to payments of interest under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(C)
in the case of a Non-U.S. Lender for whom payments

under any Loan Document constitute income that is effectively connected with
such Lender’s conduct of a trade or business in the United States, IRS Form
W-8ECI;


(D)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both

(1) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit F-1, F-2, F-3 or F-4, as applicable (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Parent Borrower within the meaning of Section 871(h)(3)(B)
of the Code (c) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (d) conducting a trade or business in the United
States with which the relevant interest payments are effectively connected;


(E)
in the case of a Non-U.S. Lender that is not the

beneficial owner of payments made under any Loan Document (including a
partnership or a participating Lender) (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a U.S. Tax Certificate on behalf of
such partners; or


(F)
any other form prescribed by law as a basis for claiming

exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation necessary to enable the Borrowers or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.


(iii)
If a payment made to a Lender under any Loan Document would




--------------------------------------------------------------------------------





be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall include
any amendments made to FATCA after the Second Restatement Date.


(iv)
Status of Administrative Agent.    The Administrative Agent

shall deliver to the Parent Borrower on or before the date on which it becomes
the Administrative Agent under this Agreement (and from time to time thereafter
upon the reasonable request of the Parent Borrower) (x) if the Administrative
Agent is a U.S. Person, executed originals of IRS Form W-9, and (y) if the
Administrative Agent is not a U.S. Person, (A) executed originals of IRS Form
W-8ECI with respect to any amounts payable to the Administrative Agent for its
own account and (B) executed originals of IRS Form W-8IMY with respect to any
amounts payable to the Administrative Agent for the account of others,
certifying that it is a “U.S. branch,” that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business within the United States and that it is using such form as evidence of
its agreement with the Parent Borrower to be treated as a
U.S. person with respect to such payments (and the Parent Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a U.S. person
with respect to such payments as contemplated by Section 1.1441-1(b)(2)(iv) of
the United States Treasury Regulations).


(g)
Treatment of Certain Refunds.    If any party determines, in its sole

discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.16(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would



--------------------------------------------------------------------------------





have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 2.16(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.


(h)
Survival. Each party’s obligations under this Section 2.16 shall survive

any assignment of rights by, or the replacement of, a Lender, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
other obligations under this Agreement.


(i)
Issuing Bank. For purposes of Sections 2.16(e) and 2.16(f), the term

“Lender” includes any Issuing Bank.





--------------------------------------------------------------------------------








SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each of the Borrowers shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment or, if no such time is expressly required, prior
to 12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
such account as the Administrative Agent shall from time to time specify in one
or more notices delivered to the Parent Borrower, except that payments to be
made directly to an Issuing Bank or the Swingline Lender as expressly provided
herein shall be so made and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated, except as otherwise
expressly provided in Sections 2.05(e) and 2.05(k), or (iii) any other amount
due hereunder or under another Loan Document shall be made in Dollars. Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall
at or before such time have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.


(b)
Subject to Section 7.03, if at any time insufficient funds are received by

and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.


(c)
If any Lender shall, by exercising any right of set off or counterclaim or

otherwise, obtain payment in respect of any principal of any of its Revolving
Loans or participations in LC Disbursements or Swingline Loans or accrued
interest thereon resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater



--------------------------------------------------------------------------------





proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any of the Borrowers pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as it may be
amended from time to time) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any Eligible Assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each of the
Borrowers consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Applicable Borrower
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Applicable Borrower in the
amount of such participation.


(d)
Unless the Administrative Agent shall have received notice from the

Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lender or any Issuing Bank hereunder
that the Applicable Borrower will not make such payment, the Administrative
Agent may assume that the Applicable Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
such Lender or such Issuing Bank, as the case may be, the amount due. In such
event, if the Applicable Borrower has not in fact made such payment, then each
applicable Lender or the applicable Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, (i) at the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the greater of the rate determined (which
determination shall be conclusive absent manifest error) by the Administrative
Agent to be the cost to it of funding such amount (in the case of an amount
denominated in a Foreign Currency) and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


(e)
If any Lender shall fail to make any payment required to be made by it

pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


(f)
In the event that any financial statements delivered under Section




--------------------------------------------------------------------------------





5.01(a) or 5.01(b), or any Compliance Certificate delivered under Section
5.02(b), shall prove to have been inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Consolidated
Leverage Ratio), then, if such inaccuracy is discovered prior to the termination
of the Revolving Commitments and the repayment in full of the principal of all
Loans and the reduction of the LC Exposure to zero, the Parent Borrower shall
pay to the Administrative Agent, for distribution to the Lenders (or former
Lenders) as their interests may appear, the accrued interest or fees that should
have been paid but were not paid as a result of such misstatement.





--------------------------------------------------------------------------------








SECTION 2.18.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Parent Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender or an Affected Lender, then the
Parent Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Parent Borrower shall have received the prior written consent of the
Administrative Agent (and if a Global Tranche Revolving Commitment or LC
Exposure or Swingline Exposure, as applicable, is being assigned, each Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be withheld
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Parent Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Parent Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Parent
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto.





--------------------------------------------------------------------------------






SECTION 2.19.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)
commitment fees shall cease to accrue on the unfunded portion of the

Revolving Commitment of such Defaulting Lender pursuant to Section 2.11(a);


(b)
the Revolving Commitments and Revolving Credit Exposure of such

Defaulting Lender shall not be included in determining whether the Required
Lenders or Majority in Interest of Lenders of any Class have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.02), provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof;


(c)
if any Swingline Exposure or LC Exposure exists at the time a Global

Tranche Lender becomes a Defaulting Lender then:


(i)
the Swingline Exposure and the LC Exposure of such

Defaulting Lender (other than (x) any portion of such Swingline Exposure
referred to in clause (b) of the definition of the term “Swingline Exposure” and
(y) any portion of such Swingline Exposure or LC Exposure with respect to which
such Defaulting Lender shall have funded its participation as contemplated by
Section 2.04(c) or Sections 2.05(d) and 2.05(e), as applicable) shall be
reallocated among the Non-Defaulting Lenders that are Global Tranche Lenders in
proportion to their respective Global Tranche Percentages, but only to the
extent the sum of all such Non-Defaulting Lenders’ Global Tranche Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure (other than
any portion thereof referred to in the parenthetical clause above) plus such
Defaulting Lender’s LC Exposure (other than any portion thereof referred to in
the parenthetical clause above) does not exceed the sum of all such
Non-Defaulting Lenders’ Global Tranche Revolving Commitments;


(ii)
if the reallocation described in clause (i) above cannot, or can

only partially, be effected, the Global Tranche Borrowers shall within five
Business Days following notice by the Administrative Agent (x) first, prepay the
portion of such Defaulting Lender’s Swingline Exposure (other than any portion
thereof referred to in the first parenthetical clause in such clause (i)) that
has not been reallocated as set forth in such clause (i) and (y) second, in the
case of the Parent Borrower, cash collateralize for the benefit of the Issuing
Banks such Defaulting Lender’s LC Exposure (other than any portion thereof
referred to in the first parenthetical clause in such clause (i)) that has not
been reallocated in accordance with the procedures set forth in Section 2.05(j)
for so long as such LC Exposure is outstanding;





--------------------------------------------------------------------------------





(iii)
if the Parent Borrower cash collateralizes any portion of such

Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Parent
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;


(iv)
if the LC Exposure of such Defaulting Lender is reallocated

pursuant to clause (i) above, then the fees payable to the Non-Defaulting
Lenders pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted in accordance
with the amounts of LC Exposure reallocated to the Non-Defaulting Lenders; and


(v)
if all or any portion of such Defaulting Lender’s LC Exposure

that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such portion of
the LC Exposure of such Defaulting Lender attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and


(d)
so long as a Global Tranche Lender is a Defaulting Lender, the

Swingline Lender shall not be required to fund any Swingline Loan and any
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Swingline Exposure and LC Exposure will be 100%
covered by the Revolving Commitments of the Non-Defaulting Lenders that are
Global Tranche Lenders and/or cash collateral will be provided by the Parent
Borrower in accordance with Section 2.19(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among Global Tranche Lenders that are Non-Defaulting Lenders
in a manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall
not participate therein).


If (i) a Bankruptcy Event or Bail-In Action with respect to any Person of which
any Global Tranche Lender is a subsidiary shall occur following the Second
Restatement Date and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Global
Tranche Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Global Tranche Lender commits to extend credit
(any Global Tranche Lender in either such case, an “Affected Lender”), the
Swingline Lender shall not be required to fund any Swingline Loan and any
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Parent Borrower or such Affected
Lender satisfactory to the Swingline Lender or such Issuing Bank, as the case
may be, to defease any risk to it in respect of such Affected Lender hereunder.





--------------------------------------------------------------------------------





In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender and the Issuing Banks each agrees that a Defaulting Lender or an Affected
Lender of any Class has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then (i) if such Defaulting Lender or Affected Lender
is a Global Tranche Lender, the Swingline Exposure and the LC Exposure of the
Global Tranche Lenders shall be readjusted to reflect the inclusion of such
Global Tranche Lender’s Global Tranche Revolving Commitment and (ii) on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Lenders of such Class, and, in the case of the any such Global Tranche Lender,
such funded participations in Swingline Loans and LC Disbursements, as the
Administrative Agent shall determine may be necessary in order for the Lenders
of such Class to hold such Revolving Loans and, in the case of the Global
Tranche Lenders, such funded participations in accordance with their respective
Global Tranche Percentages and such Lender shall thereupon cease to be a
Defaulting Lender (but shall not be entitled to receive any fees accrued during
the period when it was a Defaulting Lender, and all amendments, waivers or other
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section 2.19 during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.19 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender, the
Swingline Lender, each Issuing Bank, the Parent Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.





--------------------------------------------------------------------------------








ARTICLE III REPRESENTATIONS AND WARRANTIES
The Parent Borrower represents and warrants to the Administrative Agent and
the Lenders, on the Second Restatement Date and on each other date on which
representations and warranties are required to be, or are deemed to be, made
under the Loan Documents, that (it being agreed that the representation and
warranty set forth in Section 3.26 shall not be made, or deemed to be made,
unless and until a Non-Investment Grade Ratings Event shall have occurred and
the Master Collateral Agreement (in the case of Section 3.26(a)) or the Master
IP Security Agreement (in the case of Section 3.26(b)) are executed and
delivered):


SECTION 3.01.    Existence, Qualification and Power. The Parent Borrower
and each of its Subsidiaries (a) is duly incorporated, organized or formed,
validly existing and in good standing, to the extent such concept is relevant in
such jurisdiction, under the laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction and (c) is duly qualified and is licensed and in good
standing, to the extent such concept is relevant in such jurisdiction, under the
laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, except
(i) in the case of the Loan Parties, in each case referred to in clause (a)
(other than with respect to any Borrower or Dart), (b)(i) or (c), to the extent
that failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (ii) in the case of
any Subsidiary that is not a Loan Party, to the extent that failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.





--------------------------------------------------------------------------------






SECTION 3.02.    Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
or is to be a party and, in the case of any Borrower, the borrowing of the Loans
and the obtainment of Letters of Credit hereunder have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (other than Liens created under the Security Documents), or
require any payment (other than any payments referred to in Section 4.01(e)) to
be made under, (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (c) violate any
material law in any material respect.







--------------------------------------------------------------------------------






SECTION 3.03.    Governmental Authorization; Other Consents.Other than as set
forth in Schedule 3.03 or as required to perfect Liens created under the
Security Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person which has not already been obtained is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction.



SECTION 3.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by (a) applicable bankruptcy, insolvency, judicial management,
examinership, court protection, reorganization, moratorium or similar laws
(including the Mexican Ley de Concursos Mercantiles) affecting the
enforceability of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).



SECTION 3.05.    Financial Statements; No Material Adverse Effect. (a) The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
consolidated financial position of the Parent Borrower and its Subsidiaries, as
of the date thereof, and their consolidated results of operations and cash flows
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.


(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect. Between the date
of the Audited Financial Statements and the Second Restatement Date (including
the Second Restatement Date), no Internal Control Event has occurred.



SECTION 3.06.    Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Parent Borrower after due and
diligent investigation, threatened in writing at law, in equity, in arbitration
or before any Governmental Authority, by or against the Parent Borrower or any
of its Subsidiaries or against any of their properties or revenues that (a) as
of the Second Restatement Date, purport to affect or pertain to the consummation
of the Transaction, (b) purport to affect or pertain to this Agreement or any
material Loan Document or (c) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------






SECTION 3.07.    No Default. Neither the Parent Borrower nor any Subsidiary is
in default under, or with respect to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.



SECTION 3.08.    Ownership of Property. The Parent Borrower and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property used in the ordinary conduct of its
business, except for Liens permitted under Section 6.01 and such defects in
title or interests as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



SECTION 3.09.    Environmental Compliance.    Except where the Parent Borrower
or its Subsidiaries would have an indemnity claim against Mondelēz International
Inc. (successor to Kraft Foods, Inc.) or where the failure or related
circumstance described below could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:


(a)Each of the Real Properties and all operations at the Real Properties are
and, for the past three years, have been in compliance with all applicable
Environmental Laws and permits, there is no violation of any Environmental Law
or permit with respect to the Real Properties or the businesses of the Parent
Borrower and its Subsidiaries, and there are no conditions relating to the Real
Properties or the Businesses that could reasonably be expected to give rise to
liability under any applicable Environmental Laws.


(b)None of the Real Properties contains, or to the Parent Borrower’s
knowledge has previously contained, any Hazardous Materials at, on or under the
Real Properties in amounts or concentrations that constitute or constituted a
violation of, or could reasonably be expected to give rise to liability under,
Environmental Laws and none of the properties currently or formerly owned or
operated by the Parent Borrower or any of its Subsidiaries is listed or proposed
for listing on the NPL.


(d)Neither the Parent Borrower nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to any Governmental Authority or the requirements of any Environmental
Law. Neither the Parent Borrower nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding any
violation, alleged violation, noncompliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to



--------------------------------------------------------------------------------





any of the Real Properties or the Businesses, nor does any Responsible Officer
of the Parent Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened.


(a)Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in violation of, or in a manner that
could reasonably be expected to give rise to liability under, any applicable
Environmental Law.


(a)No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Responsible Officers of the Parent Borrower,
threatened, under any Environmental Law to which the Parent Borrower or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Parent Borrower or any Subsidiary, the Real Properties, or
the businesses of the Parent Borrower and its Subsidiaries.


(a)There has been no release or threat of release of Hazardous Materials at or
from the Real Properties, or arising from or related to the operations
(including disposal) of the Parent Borrower or any Subsidiary in connection with
the Real Properties or otherwise in connection with the businesses of the Parent
Borrower and its Subsidiaries, in violation of or in amounts or in a manner that
could reasonably be expected to give rise to liability under Environmental Laws.







SECTION 3.10.    Insurance.    The properties of the Parent Borrower and its
Subsidiaries are insured with insurance companies the Parent Borrower reasonably
believes to be financially sound and reputable, in such amounts (after giving
effect to self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in same or similar businesses and owning similar properties in
localities where the Parent Borrower or the applicable Subsidiary operates.





--------------------------------------------------------------------------------








SECTION 3.11.    Taxes. The Parent Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material Taxes levied or imposed upon
them or their properties, income or assets otherwise due and payable, except (a)
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) to the extent that the failure to make any such
filings and payments, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against the Parent Borrower or any Subsidiary that, either
individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect.



SECTION 3.12.    ERISA Compliance.    (a) Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws, and (ii) the Parent Borrower
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver
pursuant to Section 412 of the Code has been made with respect to any Plan. Each
Plan that is intended to qualify under Section 401(a) of the Code so qualifies
and, to the best knowledge of the Parent Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification.


(b)
There are no pending or, to the best knowledge of the Parent Borrower,

threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that, either individually or in the aggregate, has resulted
or could reasonably be expected to result in a Material Adverse Effect.


(c)
(i) No ERISA Event has occurred or reasonably is expected to occur;

(ii) no Pension Plan has any Unfunded Pension Liability in excess of
US$50,000,000; (iii) neither the Parent Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Parent Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Parent Borrower nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Section 4069 or 4212(c) of ERISA, except for an event described in
clause (i), (iii) or (iv) above, which, individually or in the aggregate with
all other such events, could not reasonably be expected to have a Material
Adverse Effect.





--------------------------------------------------------------------------------





(d)
Except where such event, individually or in the aggregate with all other

such events, could not reasonably be expected to have a Material Adverse Effect,
with respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the Parent
Borrower or any Subsidiary that is not subject to United States law (a “Foreign
Plan”):


(i)
any employer and employee contributions required by law or by

the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with normal accounting
practices;


(ii)
the fair market value of the assets of each funded Foreign Plan,

the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and
(iii)
each Foreign Plan required to be registered has been registered

and has been maintained in good standing with applicable regulatory authorities.





--------------------------------------------------------------------------------








SECTION 3.13.    Subsidiaries.    As of the Second Restatement Date, the
Parent Borrower has no active Subsidiaries other than those specifically
disclosed in the Parent Borrower’s Form 10-K filed with the SEC for the fiscal
year ended December 29, 2018. Set forth on Schedule 3.13 is, with respect to
Dart and as of the Second Restatement Date, the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification numberSubsidiaries. Schedule 3.13 sets forth, as of the
Amendment No. 2 Effective Date, the name and jurisdiction of organization of,
and the percentage of each class of Equity Interests owned by the Parent
Borrower or any other Domestic Subsidiary in, each Domestic Subsidiary of the
Parent Borrower and each first-tier Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary, and identifies each Designated Subsidiary.

















--------------------------------------------------------------------------------






SECTION 3.14.    Margin Regulations; Investment Company Act.    (a) The Parent
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board). The value of the
assets of the Parent Borrower and its Subsidiaries that constitute margin stock
does not exceed an amount equal to 25% of the value of all assets of the Parent
Borrower and its Subsidiaries.


(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.



SECTION 3.15.    Disclosure.    The Parent Borrower has disclosed to the
Administrative Agent and the Lenders all matters known to it that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected and pro forma financial
information, the Parent Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such projected and pro forma financial information was prepared, it being
recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.



SECTION 3.16.    Compliance with Laws. The Parent Borrower and each of
its Subsidiaries is in compliance with the requirements of all laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which
(a)
such requirement of law or order, writ, injunction or decree is being contested
in good faith

by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.









--------------------------------------------------------------------------------






SECTION 3.17.    Intellectual Property; Licenses, Etc.    The Parent Borrower
and each of its Subsidiaries owns, or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
except for IP Rights that are not material to the conduct of the business of the
Parent Borrower and its Subsidiaries, taken as a whole. Subject to the
provisions of the Dart Security Agreement, Dart is the owner of all right, title
and interest in and to the Material Marks, no Liens exist on the Material Marks
other than Liens created under the Loan Documents and no other Persons have any
right, title and interest in and to the Material Marks other than (a) licensing
and rights arrangements with the Parent Borrower and its Subsidiaries and (b)
the rights of manufacturers or distributors of the Subsidiaries pursuant to
limited licenses implied by law and/or contained in manufacturing or
distribution agreements with any Subsidiary and non-exclusive licenses granted
in the ordinary course of business. To the best of the Parent Borrower’s
knowledge, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Parent Borrower or any of its Subsidiaries infringes upon any
proprietary rights held by any other Person and no claim or litigation regarding
any of the foregoing is pending or threatened in writing, in any of the
foregoing cases, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.



SECTION 3.18.    Solvency. Before and after the execution and delivery of the
Loan Documents and the consummation of the transactions contemplated thereby,
(a) each of the Parent Borrower, each Subsidiary Borrower and Dart is Solvent
and (b) the Parent Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.



SECTION 3.19.    OFAC and Anti-Corruption Laws.    The Parent Borrower and its
Subsidiaries and, to the Parent Borrower’s knowledge, their respective
directors, officers and employees have conducted their business in material
compliance with applicable Anti-Corruption Laws and applicable Sanctions. The
Parent Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to promote and achieve compliance by the Parent Borrower and
its Subsidiaries and their respective directors, officers, employees and agents
and representatives with applicable Anti-Corruption Laws and applicable
Sanctions. None of the Parent Borrower or any of its Subsidiaries or, to the
Parent Borrower’s knowledge, their respective directors, officers, employees or
agents or representatives acting or receiving a direct financial benefit (other
than by virtue of the general benefits arising out of credit being made
available to the Borrowers pursuant hereto) in any capacity in connection with
this Agreement: (i) is a Designated Person; (ii) is a Person that is owned or
controlled by a Designated Person; (iii) is located, organized or resident in a
Sanctioned Country; or (iv) has knowingly directly or indirectly engaged in, or
is now knowingly directly or indirectly engaged in, any dealings or transactions
(1) with any Designated Person, (2) in any Sanctioned Country, or (3) otherwise
in violation of applicable Sanctions.



--------------------------------------------------------------------------------








SECTION 3.20.    USA Patriot Act. Each Loan Party is in compliance in all
material respects with the USA Patriot Act.



SECTION 3.21.    Ranking of Obligations. The obligations of each Subsidiary
Borrower under the Loan Documents to which it is a party rank at least equally
with all of the unsecured unsubordinated Indebtedness of such Subsidiary
Borrower, and ahead of all subordinated Indebtedness, if any, of such Subsidiary
Borrower.



SECTION 3.22.    No Immunity. Each Subsidiary Borrower is subject to civil and
commercial laws with respect to its obligations under the Loan Documents to
which it is a party, and the execution, delivery and performance by such
Subsidiary Borrower of any Loan Document to which it is a party constitute and
will constitute private and commercial acts and not public or governmental acts.
None of the Subsidiary Borrowers or any of its properties has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Subsidiary
Borrower is incorporated, organized or formed in respect of its obligations
under any Loan Document to which it is a party.



SECTION 3.23.    Proper Form; No Recordation.    With respect to each Subsidiary
Borrower, each Loan Document to which it is a party is in proper legal form
under the laws of the jurisdiction in which such Subsidiary Borrower is
incorporated, organized or formed for the enforcement thereof against such
Subsidiary Borrower under the laws of such jurisdiction and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of
such Loan Document. It is not necessary, in order to ensure the legality,
validity, enforceability, priority or admissibility in evidence of any Loan
Document to which any Subsidiary Borrower is a party that such Loan Document be
filed, registered or recorded with, or executed or notarized before, any court
or other Governmental Authority in the jurisdiction in which such Subsidiary
Borrower is incorporated, organized or formed and existing or that any
registration charge or stamp or similar tax be paid on or in respect of such
Loan Document, except for (a) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the applicable Loan Document is sought to be enforced and (b) any charge or Tax
(including any fees relating to the registration or recordation of any Liens
created under the Security Documents) as has been timely paid by such Subsidiary
Borrower.
















--------------------------------------------------------------------------------







SECTION 3.24.    Centre of Main Interest. For the purposes of the Council of
the European Union Regulation No. 2015/848 on Insolvency Proceedings, as
amended, the Dutch Subsidiary Borrower has its centre of main interests (as that
term is used in Article 3(1) therein) situated in the Netherlands.





SECTION 3.25. EEA Financial Institutions.    No Loan Party is an EEA Financial
Institution.


SECTION 3.26. Collateral Matters. (a) The Master Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties (as defined
therein), a valid and enforceable security interest in the Collateral (as
defined therein) and (i) when the Collateral constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Master Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties party thereto in such Collateral, prior and superior in
right to any other Person, except for rights secured by Liens permitted under
Section 6.01, and (ii) when Uniform Commercial Code financing statements (or
equivalent) in appropriate form are filed in the applicable filing offices, the
security interest created under the Master Collateral Agreement will constitute
a fully perfected security interest in all right, title and interest of the Loan
Parties party thereto in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements (or equivalent), prior and superior to the rights of any other
Person, except for rights secured by Liens permitted under Section 6.01.


(b)
Upon the execution and delivery of the Master IP Security Agreements

by the parties thereto and the recordation of the Master IP Security Agreements
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the filing of the financing statements
referred to in paragraph (a) of this Section 3.26, the security interest created
under the Master Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the Loan Parties party thereto in
the IP Collateral (to the extent constituting Collateral as defined in the
Master Collateral Agreement) in which a security interest may be perfected by
filing in the United States, in each case prior and superior to the rights of
any other Person, except for rights secured by Liens permitted under Section
6.01 (it being understood that subsequent recordings in the United States Patent
and Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in the IP Collateral acquired by the Loan Parties
party thereto after the date of the Non-Investment Grade Ratings EventAmendment
No. 2 Effective Date).










--------------------------------------------------------------------------------





SECTION 3.27.    Privacy and Data Security.    The Parent Borrower and its
Subsidiaries are in compliance with all applicable United States and
international privacy and data security laws and regulations, including GDPR, in
each case, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.








ARTICLE IV

CONDITIONS


SECTION 4.01. Second Restatement Date.    The effectiveness of the amendment and
restatement of the Existing Credit Agreement to be in the form of this
Agreement, and the obligations of the Lenders to make Loans and of the Issuing
Bank to issue or continue Letters of Credit hereunder, shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 of the Existing Credit Agreement):
(a)
The Administrative Agent shall have executed a counterpart hereof and

shall have received from the Parent Borrower, each Subsidiary Borrower and each
Person whose name is set forth on Schedule 2.01 (i) a counterpart of this
Agreement executed by each party hereto or (ii) written evidence satisfactory to
the Administrative Agent (which may include facsimile transmission or other
electronic imaging) that each such Person has signed a counterpart of this
Agreement.


(b)
The Administrative Agent shall have received from the Parent

Borrower and Dart (i) a counterpart of the Second Reaffirmation Agreement
executed by such Person or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or other
electronic imaging) that each such Person has signed a counterpart of the Second
Reaffirmation Agreement.


(c)
The Administrative Agent shall have received the following:



(i)
a Mexican Promissory Note (pagaré) duly issued, executed and

delivered by the Mexican Subsidiary Borrower in favor of each Mexican Tranche
Lender requesting such Mexican Promissory Note (pagaré);


(ii)
a promissory note executed by each other Borrower in favor of

each Lender requesting such a promissory note;


(iii)
in respect of each Loan Party, a certificate of such Loan Party,

dated the Second Restatement Date and executed by the secretary, an assistant
secretary or a director of such Loan Party, attaching (A) a copy of each
Organization Document of such Person, which shall, to the extent applicable, be
certified as of the Second



--------------------------------------------------------------------------------





Restatement Date or a recent date prior thereto by the appropriate Governmental
Authority, (B) signature and incumbency certificates of the officers of, or
other authorized persons acting on behalf of, such Loan Party executing each
Loan Document, (C) resolutions of the board of directors or similar governing
body of such Loan Party (and, if customary or required in the jurisdiction of
incorporation, organization or formation of such Loan Party, of the
equityholders of such Loan Party) approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, certified as of the Second Restatement Date by such secretary,
assistant secretary or director as being in full force and effect without
modification or amendment; provided that, in case of the Mexican Subsidiary
Borrower, such resolutions shall be duly formalized before a Mexican notary
(with evidence that the public deed containing the formalization of such
resolutions has been filed for registration at the applicable public registry of
commerce) and shall also approve (1) the granting in favor of the relevant
officers of the Mexican Subsidiary Borrower the necessary powers of attorney to
execute and deliver this Agreement and each other Loan Documents to which it is
to be a party and including authority for acts of ownership (poder para actos de
dominio), acts of management (poder para actos de administración) and poder para
suscribir títulos de crédito conforme al artículo 9 de la Ley General de Títulos
y Operaciones de Crédito and (2) granting a special irrevocable
power-of-attorney in favor of the Parent Borrower to act as its agent for
service of process for purposes of Section 9.09(e), and (D) to the extent such
concept is applicable in such jurisdiction, a good standing certificate from the
applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, dated the Second Restatement Date or a
recent date prior thereto, all in form and substance reasonably satisfactory to
the Administrative Agent;


(iv)
a favorable opinion of each of (A) Sidley Austin LLP, special

New York counsel to the Loan Parties, (B) Richards, Layton & Finger, LLP,
special Delaware counsel to the Loan Parties, (C) Baker & McKenzie, special IP
counsel to the Loan Parties, (D) Baker & McKenzie Amsterdam N.V., special Dutch
counsel to the Loan Parties, (E) Avalos y Abogados, S.C., special Mexican
counsel to the Loan Parties, (F) Baker & McKenzie, Wong & Leow, special
Singaporean counsel to the Loan Parties, and (G) Béndiksen, Diedrich, Enríquez,
Salazar, Santoyo & Yanar, S.C., special Mexican counsel to the Loan Parties, in
each case, dated the Second Restatement Date and addressed to the Administrative
Agent and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent;


(v)
a favorable opinion of the Chief Legal Officer to the Parent

Borrower, dated the Second Restatement Date and addressed to the Administrative
Agent and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent;


(vi)
a certificate of the Parent Borrower, dated the Second

Restatement Date and executed by a Responsible Officer of the Parent Borrower,
certifying that, after giving effect to the Transaction, (A) the representations
and warranties of the Loan Parties contained in this Agreement and each other
Loan Document are true and correct in all material respects (other than in
respect of representations and warranties that are subject to a Material Adverse
Effect qualifier, in which case such representations and warranties are be true
and correct as stated and so qualified) on and as of the Second Restatement Date
and (B) no Default shall have occurred and be



--------------------------------------------------------------------------------





continuing; and


(vii)
a certificate from the Chief Financial Officer or the Treasurer of

the Parent Borrower, dated the Second Restatement Date, attesting that, after
giving effect to the Transaction, (A) each of the Parent Borrower, the
Subsidiary Borrowers and Dart is Solvent and (B) the Parent Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.


(d)
The Lenders, the Administrative Agent and the Arrangers shall have

received all fees required to be paid on, and the Administrative Agent shall
have received all expenses required to be reimbursed on, the Second Restatement
Date pursuant to the Loan Documents or any other agreements entered into by the
Parent Borrower and the Administrative Agent or any Arranger in connection with
this Agreement, provided that invoices therefor shall have been presented to the
Parent Borrower no later than two Business Days prior to the Second Restatement
Date.
(e)
All principal, interest, fees and other amounts owing by the Parent

Borrower and the Dutch Subsidiary Borrower under the Existing Credit Agreement
shall have been (or substantially concurrently with the occurrence of the Second
Restatement Date shall be) repaid in full, it being understood that such
repayment may be made out of the proceeds of Loans hereunder made on the Second
Restatement Date.


(f)
At least five days prior to the Second Restatement Date, the Lenders

shall have received all documentation and other information in respect of each
Loan Party requested to satisfy the requirements of bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation, to the extent requested in writing (which may be by email) at least
10 days prior to the Second Restatement Date, and a Beneficial Ownership
Certification from each Subsidiary Borrower that is a “legal entity customer”
under the Beneficial Ownership Regulation.


The Administrative Agent shall notify the Parent Borrower and the Lenders of the
occurrence of the Second Restatement Date, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the Second Restatement Date shall
not occur, and the obligations of the Lenders to make Loans and of any Issuing
Bank to issue Letters of Credit hereunder shall not become effective, in each
case, unless each of the foregoing conditions is satisfied (or waived pursuant
to Section 9.02 of the Existing Credit Agreement) at or prior to 5:00 p.m., New
York City time, on March 29, 2019.





SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than any conversion or continuation
of any Loan), and of any Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the occurrence of the Second Restatement Date
and the satisfaction of the following conditions:


(a)
The representations and warranties of the Parent Borrower and each

other Loan Party contained in the Loan Documents (other than, after the Second
Restatement Date, the representations and warranties set forth in Sections
3.05(b) and 3.06(c)) shall be true and correct in all material respects (other
than in respect of representations and warranties that are subject to a Material
Adverse Effect or other materiality qualifier, in which case such
representations and warranties will be true and correct as stated and so
qualified) on and as of



--------------------------------------------------------------------------------





the date of such Borrowing or the date of such issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent that any
such representation and warranty specifically refers to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects (other than in respect of representations and warranties that
are subject to a Material Adverse Effect or other materiality qualifier, in
which case such representations and warranties will be true and correct as
stated and so qualified) as of such earlier date.


(b)
At the time of and immediately after giving effect to such Borrowing or

the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment, renewal or extension of any Letter of Credit,
the Parent Borrower shall be deemed to have represented and warranted that the
conditions specified in paragraphs (a) and (b) of this Section 4.02 have been
satisfied.





--------------------------------------------------------------------------------






ARTICLE V AFFIRMATIVE COVENANTS
So long as any Lender shall have any Revolving Commitment hereunder, any
Loan or other Obligation hereunder (other than contingent obligations for
indemnification, expense reimbursement or tax or yield protection as to which no
claim has been made) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent Borrower covenants and agrees that:


SECTION 5.01.    Financial Statements. The Parent Borrower will deliver to
the Administrative Agent, for distribution to each Lender:


(a)
as soon as available, but in any event within 90 days after the end of

each fiscal year of the Parent Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC, without giving effect to any extension), a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all prepared in accordance with GAAP, such consolidated statements to be audited
and accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards, shall not contain any
“going concern” or like qualification, exception or emphasis or any
qualification, exception or emphasis as to the scope of such audit and shall
state that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent Borrower and its Subsidiaries on a consolidated basis as of the
end of and for such year in accordance with GAAP;


(b)
as soon as available, but in any event within 45 days after the end of

each of the first three fiscal quarters of each fiscal year of the Parent
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC, without giving effect to any extension), a consolidated balance sheet of
the Parent Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the Parent
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all certified by
the chief executive officer, chief financial officer, controller or the
treasurer of the Parent Borrower as presenting fairly, in all material respects,
the financial position, results of operations and cash flows of the Parent
Borrower and its Subsidiaries on a consolidated basis as of the end of and for
such fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject only to normal year-end adjustments and the absence of footnotes; and


(c)
as soon as available, but in any event within 180 days after the end of




--------------------------------------------------------------------------------





each fiscal year of the Mexican Subsidiary Borrower, an audited consolidated
balance sheet of the Mexican Subsidiary Borrower and its Subsidiaries as at the
end of such fiscal year, and the related audited consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all prepared in accordance with statutory accounting principles in
effect in Mexico.


As to any information contained in materials furnished pursuant to Section
5.02(d), the Parent Borrower shall not be separately required to furnish such
information under clause (a) or (b) of this Section 5.01, but the foregoing
shall not be in derogation of the obligation of the Parent Borrower to furnish
the information and materials described in any such clause at the times
specified therein.





--------------------------------------------------------------------------------










SECTION 5.02.    Certificates; Other Information. The Parent Borrower will
deliver to the Administrative Agent, for distribution to each Lender:


(a)
within 10 days of the earlier of (i) each filing of the financial statements

referred to in Section 5.01(a) or 5.01(b) with the SEC and (ii) each delivery of
such financial statements to the Administrative Agent, a duly completed
Compliance Certificate, signed by a Responsible Officer of the Parent Borrower,
setting forth the information required pursuant to the Compliance Certificate;


(b)
if a Non-Investment Grade Ratings Event shall have occurred, within

90 days after the end of each fiscal year of the Parent Borrower, commencing for
the fiscal year 2020, a duly completed Supplemental Perfection Certificate,
signed by a Responsible Officer of the Parent Borrower, setting forth the
information required pursuant to the Supplemental Perfection Certificate;


(c)
promptly after any request by the Administrative Agent or any Lender,

copies of any detailed audit reports, management letters and, to the extent
permitted by such Registered Public Accounting Firm, recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Parent Borrower or any Subsidiary by any Registered Public Accounting Firm
in connection with the accounts or books of the Parent Borrower or any of its
Subsidiaries, or any audit of any of them;


(d)
promptly after the same are available, copies of each annual report,

proxy or financial statement or other report or communication sent to the
stockholders of the Parent Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Parent Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and
(e)
promptly    after    request,    such    additional    information    as    the

Administrative Agent or any Lender may from time to time reasonably request
regarding the Parent Borrower or any Subsidiary or the compliance with the terms
of any Loan Document, including information regarding any Loan Party, in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation.


Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.02(d) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an Electronic System to which the Lenders
have been granted access or shall be publicly available on the website of the
SEC at http://www.sec.gov. Information required to be delivered pursuant to
Sections 5.01 and 5.02 may also be delivered by electronic communications
pursuant



--------------------------------------------------------------------------------





to procedures approved by the Administrative Agent. In the event any financial
statements delivered under Section 5.01 shall be restated, the Parent Borrower
shall, promptly after such restated financial statements become available,
deliver to the Administrative Agent duly completed Compliance Certificates with
respect to the periods covered by such financial statements, signed by a
Responsible Officer of the Parent Borrower, setting forth the information
required pursuant to the Compliance Certificate after giving effect to such
restatement. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of any of the information or documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Parent Borrower with any such delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
information and documents.







--------------------------------------------------------------------------------










SECTION 5.03.    Notices.    The Parent Borrower shall, promptly after a
Responsible Officer of the Parent Borrower obtains knowledge thereof, deliver to
the Administrative Agent written notice of:


(a)
the occurrence of any Default;



(b)
any event, development or circumstance that has resulted or could

reasonably be expected to result in a Material Adverse Effect;


(c)
the occurrence of any ERISA Event; and



(d)
any change in the information provided in any Beneficial Ownership

Certification that would result in a change to the list of beneficial owners
identified in such Beneficial Ownership Certification; and


(e)
the occurrence of a Non-Investment Grade Ratings Event.



Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and, in the case of clause (a) above, describing
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached (if any) and stating what action the Parent
Borrower or relevant Subsidiary has taken and proposes to take with respect
thereto.





--------------------------------------------------------------------------------










SECTION 5.04.    Payment of Taxes.    The Parent Borrower shall, and shall
cause each Subsidiary to, pay and discharge as the same shall become due and
payable all Taxes, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent Borrower or such Subsidiary or (b)
the failure to pay and discharge such Taxes could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


SECTION 5.05.    Preservation of Existence and Rights.


(a)    The Parent Borrower shall, and shall cause each Subsidiary to,
preserve, renew and maintain in full force and effect its legal existence and
good standing, to the extent such concept is relevant in such jurisdiction,
under the laws of the jurisdiction of its incorporation, organization or
formation, except, in the case of any Subsidiary that is not Dart or a
Subsidiary Borrower, where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered IP Rights the non-preservation of which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; provided that nothing in this Section 5.05 shall prohibit any
transaction expressly permitted by Section 6.03 or 6.04.


SECTION 5.06.    Maintenance of Properties. The Parent Borrower shall, and
shall cause each Subsidiary to, maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; provided that
nothing in this Section 5.06 shall prevent the Parent Borrower or any Subsidiary
from discontinuing the operation and maintenance of any of its properties or
equipment if such discontinuance is, in the reasonable commercial judgment of
the Parent Borrower, desirable in the conduct of its business and could not,
individually or in the aggregate, have a Material Adverse Effect.


SECTION 5.07.    Maintenance of Insurance. The Parent Borrower shall, and
shall cause each Subsidiary to, maintain, with insurance companies the Parent
Borrower reasonably believes to be financially sound and reputable, insurance in
such amounts (after giving effect to self insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in the same or similar business and
owning similar properties in localities where the Parent Borrower or such
Subsidiary operates. If a Non-Investment Grade Ratings Event shall have
occurred, then, withinWithin 60 days of the occurrence thereofAmendment No. 2
Effective Date (or such later date as the Administrative Agent may agree to in
writing) and at all times thereafter, the Parent Borrower



--------------------------------------------------------------------------------





(a) in the case of each property insurance policy in respect of personal
property (and for the avoidance of doubt, other than real property, whether
owned or leased) maintained by or on behalf of the Loan Parties, shall cause
each such policy to contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the loss payee
thereunder (except, for so long as the Dart Security Agreement shall be in
effect, to the extent any payment thereunder would constitute Collateral (as
defined in the Dart Security Agreement)), (b) in the case of each policy of
liability insurance (other than workers’ compensation, director and officer
liability or other policies in which such endorsements are not customary or
available) maintained by or on behalf of the Loan Parties, shall cause such
policy to name the Administrative Agent, on behalf of the Secured Parties, as an
additional insured thereunder and (c) in the case of each of the policies
referred to in clause (a) or (b) above, shall cause such policy to provide for
at least 30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy.





--------------------------------------------------------------------------------










SECTION 5.08.    Compliance with Laws.    The Parent Borrower shall, and
shall cause each Subsidiary to, comply in all material respects with the
requirements of all laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.


SECTION 5.09.    Books and Records. The Parent Borrower shall, and shall
cause each Subsidiary to, maintain proper books of record and account in which
full, true and correct entries in conformity, in all material respects, with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Parent Borrower or such
Subsidiary, as the case may be; provided, that such books of record and account,
and entries therein in, of Foreign Subsidiaries shall conform, in all material
respects, with the generally accepted (or customary) financial practices and
statutory requirements of its jurisdiction.


SECTION 5.10.    Inspection Rights.    The Parent Borrower shall, and shall
cause each Subsidiary to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Parent Borrower (unless a Default is then continuing, only to the extent
such expenses are out-of-pocket and reasonable) and at such reasonable times
during normal business hours and as often as may be reasonably desired, but not
more than two times in any calendar year unless a Default shall have occurred
and be continuing, upon reasonable advance notice to the Parent Borrower.


SECTION 5.11.    Use of Proceeds.    The Parent Borrower shall, and shall
cause each Subsidiary Borrower to, use the proceeds of the Loans and Letters of
Credit solely
(a)to refinance, as of the Second Restatement Date, Indebtedness outstanding
under the Existing Credit Agreement, (b) to pay fees and expenses incurred in
connection with the Transaction and (c) for other general corporate purposes,
including to finance any Acquisition that is not a Hostile Acquisition and to
make dividends and stock repurchases permitted by this Agreement.





--------------------------------------------------------------------------------








SECTION 5.12.    Compliance    with    Environmental    Laws.    The    Parent
Borrower shall, and shall cause each Subsidiary Borrower to, comply, and cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, as required by and in accordance with the requirements of all
Environmental Laws; provided (a) that neither the Parent Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances and (b) neither the Parent
Borrower nor any of its Subsidiaries shall be required to take any action
described in this Section 5.12 if the failure to take such action, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


SECTION 5.13.    Dart. The Parent Borrower shall cause Dart at all times to
be the legal, beneficial and registered and record owner of the Material Marks,
except as otherwise expressly permitted under the Dart Security Agreement;
provided that Dart may transfer or otherwise Dispose of any Material Mark as
permitted pursuant to Section 6.04(h) to the Parent Borrower and its
Subsidiaries and as otherwise permitted pursuant to the Dart Security Agreement.


SECTION 5.14.    Maintenance of Ratings.    The Parent Borrower shall use
commercially reasonable efforts to maintain continuously in effect a Moody’s
Ratings and an S&P Rating (it being understood, in each case, that no minimum
ratings shall be required to be obtained or maintained).


SECTION 5.15.    Additional Guarantee and Collateral Requirement.    If a
Non-Investment Grade Ratings Event shall have occurred, then:


(a)
The Parent Borrower shall, as promptly as practicable, and in any event

within 45 days (or such longer period as the Administrative Agent may agree to
in writing) after the occurrence of such Non-Investment Grade Ratings
EventAmendment No. 2 Effective Date, cause the Additional Guarantee and
Collateral Requirement to be satisfied.


(b)
If any Subsidiary is formed or acquired after the occurrence of such

Non-Investment Grade Ratings EventAmendment No. 2 Effective Date that is a
Designated Subsidiary or any Subsidiary otherwise becomes, after the Amendment
No. 2 Effective Date, a Designated Subsidiary (including as a result of becoming
a Material Subsidiary), the Parent Borrower shall, as promptly as practicable,
and in any event within 45 days (or such longer period



--------------------------------------------------------------------------------





as the Administrative Agent may agree to in writing), notify the Administrative
Agent thereof and cause the Additional Guarantee and Collateral Requirement to
be satisfied with respect to such Subsidiary (if it is a Designated Subsidiary)
and with respect to any Equity Interests in or Indebtedness of such Subsidiary
owned by the Parent Borrower or any Subsidiary Guarantor.


(c)
The Parent Borrower shall, as promptly as practicable, and in any event

within 60 days or such longer period as the Administrative Agent may agree to in
writing) furnish to the Administrative Agent written notice of the acquisition
by the Parent Borrower or any Subsidiary Guarantor of any material assets (other
than any assets constituting Excluded Assets) after the occurrence of a
Non-Investment Grade Ratings Event, other than any such assets constituting
Collateral under the Security Documents in which the Administrative Agent or, in
respect of Collateral under, and as defined in, the Dart Security Agreement, the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Security Document) upon the
acquisition thereof.


(d)
The Parent Borrower shall, as promptly as practicable, and in any event

within 30 days (or such longer period as the Administrative Agent may agree to
in writing), notify the Administrative Agent of any change in (i) the legal name
of the Parent Borrower or any Subsidiary Guarantor, as set forth in its
Organizational Documents, (ii) the jurisdiction of incorporation, organization
or formation or the form of organization of the Parent Borrower or any
Subsidiary Guarantor (including as a result of any merger or consolidation),
(iii) the location of the chief executive office or the principal place of
business of the Parent Borrower or any Subsidiary Guarantor or (iv) the
organizational identification number, if any, or the federal taxpayer
identification number of the Parent Borrower or any Subsidiary Guarantor.





--------------------------------------------------------------------------------










SECTION 5.16.    Further Assurances.


(a)
The Parent Borrower shall, and shall cause each other Loan Party to, at

any time upon request of the Administrative Agent, promptly execute and deliver
any and all further instruments and documents, and take all such other action,
as the Administrative Agent may reasonably deem necessary in obtaining the full
benefits of, or in perfecting and preserving in the United States and, with
respect to Material IP Collateral only, the Material Foreign Jurisdictions the
Liens of, the Loan Documents, in each case solely to the extent not inconsistent
with the provisions of this Agreement or any other Loan Document. If a
Non-Investment Grade Ratings Event shall have occurred, (a) the


(b)
The Parent Borrower shall, and shall cause each other Loan Party to,

promptly execute and deliver any and all further instruments and documents, and
take all such other action, that may be required under any applicable law, or
that the Administrative Agent may reasonably deem necessary, to cause the
Additional Guarantee and Collateral Requirement to be and remain satisfied at
all times (it being understood that, with respect to matters set forth in
Section 5.15, the requirements of this Section 5.16 shall be subject to the
grace periods set forth therein), and (b) the.


(c)
The Parent Borrower shall provide to the Administrative Agent, from

time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.





--------------------------------------------------------------------------------






ARTICLE VI NEGATIVE COVENANTS
So long as any Lender shall have any Revolving Commitment hereunder, any
Loan or other Obligation hereunder (other than contingent obligations for
indemnification, expense reimbursement or tax or yield protection as to which no
claim has been made) shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent Borrower covenants and agrees that:


SECTION 6.01.    Liens. The Parent Borrower shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than the
following:


(a)
(i) Liens created pursuant to the Loan Documents securing the

Obligations and (ii) Liens on the Collateral (as defined in the Dart Security
Agreement) created pursuant to the Dart Security Agreement securing any
Permitted Senior Notes Indebtedness (and any obligations relating thereto not
constituting Indebtedness);


(b)
Liens existing on the Second Restatement Date and listed on Schedule

6.01, and any renewals, extensions or refinancings thereof, provided that (i)
the property covered thereby is not broadened or increased (other than with
respect to improvements and accessions thereto and proceeds thereof) and (ii)
the amount secured or benefited thereby is not increased;


(c)
Liens for Taxes not yet due or which are being contested in good faith

and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)
carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,

repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;


(e)
pledges or deposits (i) in the ordinary course of business in connection

with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Parent Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;


(f)
pledges and deposits made (i) to secure the performance of bids, trade

contracts and leases (other than Indebtedness), statutory obligations (other
than any Lien imposed by ERISA), surety bonds (other than bonds related to
judgments or litigation), performance bonds



--------------------------------------------------------------------------------





and other obligations of a like nature, in each case, incurred in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Parent Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;


(g)
easements, zoning restrictions, rights-of-way, restrictions and other

similar encumbrances affecting real property or other minor irregularities in
title which, in the aggregate, are not substantial in amount, and which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;


(h)
Liens securing judgments for the payment of money not constituting an

Event of Default under Section 7.01(h) or securing appeal or other surety bonds
related to such judgments;


(i)
Liens securing Indebtedness in respect of Capitalized Leases, Synthetic

Lease Obligations and obligations for acquisition, construction or the
improvement of fixed or capital assets, and any renewals, extensions or
refinancings thereof; provided that (i) such Liens do not at any time encumber
any property other than the property whose acquisition, construction or
improvement was financed by such Indebtedness or, if applicable, subject to such
Capitalized Lease or Synthetic Lease Obligations (and improvements and
accessions thereto and proceeds thereof), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement and (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing, or
improving such assets; provided further that individual financings of equipment
or other fixed or capital assets otherwise permitted to be secured hereunder
provided by any Person (or its Affiliates) may be cross-collateralized to other
such financings provided by such Person (or its Affiliates);


(j)
Liens in the form of leases or subleases of Real Properties granted or

created by the Parent Borrower or any Subsidiary that do not interfere,
individually or in the aggregate, in any material respect with the business of
the Parent Borrower and its Subsidiaries (taken as a whole);


(k)
Liens arising out of conditional sale, title retention, consignment or

similar arrangements for sale of goods entered into by the Parent Borrower or
any of its Subsidiaries in the ordinary course of business;


(l)
Liens arising from precautionary UCC financing statement filings

regarding operating leases entered into by the Parent Borrower or any of its
Subsidiaries in the ordinary course of business;


(m)
banker’s liens, rights of set-off or similar rights in favor of (i) a




--------------------------------------------------------------------------------





depository institution with respect to deposit accounts maintained with such
depository institution in the ordinary course of business or (ii) a depository
institution or other intermediary in connection with the processing of VISA,
MasterCard and other credit card payments and remittances;
(n)
Liens created over deposits and investments in the ordinary course of

business in connection with the procurement and maintenance of insurance by the
Parent Borrower and its Subsidiaries, and Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;


(o)
Liens representing any interest or title of a licensor, lessor or

sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capitalized Lease or Synthetic
Lease Obligations), license or sublicense or concession agreement permitted by
this Agreement;


(p)
Liens in favor of customs and revenue authorities arising as a matter of

law to secure payment of customs duties in connection with the importation of
goods;


(q)
Liens on specific items of inventory or other goods and proceeds

thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;


(r)
deposits of cash with the owner or lessor of premises leased and

operated by the Parent Borrower or any Subsidiary to secure the performance of
its obligations under the lease for such premises, in each case in the ordinary
course of business;


(s)
Liens on cash and cash equivalents deposited with a trustee or a similar

Person to defease or to satisfy and discharge any Indebtedness; provided that
such defeasance or satisfaction and discharge is permitted hereunder;


(t)
Liens that are contractual rights of set-off;



(u)
any Lien on any asset acquired by the Parent Borrower or any

Subsidiary after the Second Restatement Date existing at the time of the
acquisition thereof or existing on any asset of any Person that becomes a
Subsidiary (other than as a result of a Division) (or of any Person not
previously a Subsidiary that is merged or consolidated with or into the Parent
Borrower or a Subsidiary in a transaction permitted hereunder) after the Second
Restatement Date and prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated), provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien does not at any time encumber any other property of the Parent Borrower or
any Subsidiary (other than improvements or accessions thereto and the proceeds
thereof) and (iii) such Lien shall secure only those obligations that it secures
on the date of such



--------------------------------------------------------------------------------





acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated), as the case may be, and extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof;


(v)
in connection with the sale or transfer of any Equity Interests or other

assets in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(w)
in the case of (i) any Subsidiary that is not a wholly owned Subsidiary

or (ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
Organization Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;


(x)
Liens solely on any cash earnest money deposits, escrow arrangements

or similar arrangements made by the Parent Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for an Acquisition or
other transaction permitted hereunder;


(y)
Liens on assets of Foreign Subsidiaries securing lines of credit for

Foreign Subsidiaries in an aggregate principal amount not to exceed
US$35,000,000 at any time outstanding; and


(z)
other Liens (other than Liens on any real property) securing

Indebtedness (other than Liens securing lines of credit for Foreign Subsidiaries
and amounts outstanding under lines of credit for Foreign Subsidiaries) in an
aggregate principal amount not to exceed US$50,000,000 at any time outstanding.


Notwithstanding anything to the contrary herein or in any other Loan Document,
the Parent Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Lien in respect of
(i) the Material Marks or (ii) the Equity Interests in Dart, in each case, other
than Liens permitted by Section 6.01(a) or 6.01(c) and, in the case of Material
Marks, to the extent constituting Liens, licenses of IP Rights permitted by
Section 6.04(h).







--------------------------------------------------------------------------------






(ii)



SECTION 6.02.    Subsidiary Debt. The Parent Borrower shall not permit any
Subsidiary to create, incur, assume or suffer to exist any Subsidiary Debt,
exce(a)




(a)
Indebtedness under the Loan Documents;

(b)
Indebtedness owing by any Subsidiary to the Parent Borrower or any other
Subsidiary;



(c)
(i) for so long as and at the times the Dart Guaranty is in effect, the

Guarantee by Dart of any Permitted Senior Notes Indebtedness and (ii) a
Guarantee by any Subsidiary Guarantor (including, if it shall be a Subsidiary
Guarantor, Dart) of any Permitted Senior Notes Indebtedness;


(d)
Indebtedness existing on the Second Restatement Date and set forth on

Schedule 6.02 and not otherwise permitted under this Section 6.02 and any
renewals, extensions or refinancings thereof, provided that the amount of such
Indebtedness is not increased at the time of such renewal, extension or
refinancing thereof;






(e)
Indebtedness in respect of letters of credit, bank guarantees and similar

instruments issued for the account of any Subsidiary in the ordinary course of
business supporting obligations under (i) workers’ compensation, unemployment
insurance and other
social security legislation, (ii) bids, trade contracts, leases (other than
Capitalized Leases or Synthetic Lease Obligations), statutory obligations,
surety bonds, performance bonds, appeal bonds and other obligations of a like
nature, in each case, incurred in the ordinary course of business and (iii)
other obligations that do not constitute Indebtedness;


(f)
Indebtedness in respect of netting services, overdraft protections and

otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;


(g)
Indebtedness of any Subsidiary (i) incurred to finance the acquisition,

construction or improvement of any fixed or capital assets, including
Capitalized Leases, provided that such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and, in each case, any renewals, extensions or refinancings thereof, provided
that the amount of such Indebtedness is not increased at the time of such
renewal, extension or refinancing thereof;


(h)
Indebtedness of any Person that becomes a Subsidiary (other than as a

result of a Division) (or of any Person not previously a Subsidiary that is
merged or consolidated



--------------------------------------------------------------------------------





with or into a Subsidiary in a transaction permitted hereunder) after the Second
Restatement Date, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in an
Acquisition permitted hereunder after the Second Restatement Date, provided that
such Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, and any renewals,
extensions and refinancings thereof, provided that the amount of such
Indebtedness is not increased at the time of such renewal, extension or
refinancing;


(i) to the extent constituting Indebtedness, Taxes described in Section 6.01(c);
and


(j) other Subsidiary Debt in an aggregate principal amount not to exceed
US$100,000,000 at any time outstanding.











SECTION 6.03.    Fundamental Changes. The Parent Borrower shall not, and
shall not permit any Subsidiary to, merge, dissolve, liquidate, consolidate with
or into another Person, consummate a Division as the Dividing Person or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:


(a)
any Subsidiary may merge or consolidate with or into, or be liquidated,

wound up or dissolved into (i) the Parent Borrower, provided that the Parent
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that
(A) no Subsidiary Borrower may be liquidated, wound up or dissolved and, in the
case of any merger or consolidation involving a Subsidiary Borrower, such
Subsidiary Borrower shall be the continuing or surviving Person, (B) Dart may
not be liquidated, wound up or dissolved and, in the case of any merger or
consolidation involving Dart, Dart shall be the continuing or surviving Person
and (C) in the case of a merger or consolidation involving a Subsidiary
Guarantor with another Subsidiary that is not a Subsidiary Guarantor, such
Subsidiary Guarantor shall be the continuing or surviving Person;


(b)
any Loan Party may Dispose of all or substantially all of its assets

(upon voluntary liquidation or otherwise) to the Parent Borrower or to another
Loan Party;


(c)
any Subsidiary that is not a Loan Party may Dispose of all or

substantially all its assets (upon voluntary liquidation or otherwise) (i) to
another Subsidiary which is not a Loan Party or (ii) to a Loan Party;



--------------------------------------------------------------------------------







(d)
any Subsidiary may merge or consolidate with or into any other Person

(other than the Parent Borrower or any Subsidiary), provided that (i) except in
the case of a Disposition of a Subsidiary (other than a Subsidiary Borrower or
Dart) otherwise permitted by Section 6.04, the surviving or continuing Person
shall be a Subsidiary and, in the case of a merger or consolidation involving a
Subsidiary Guarantor, a Subsidiary Guarantor and (ii) in the case of any merger
or consolidation involving a Subsidiary Borrower or Dart, such Subsidiary
Borrower or Dart, as the case may be, shall be the continuing or surviving
Person; and


(e)
any Subsidiary (other than a Subsidiary Borrower or Dart) may

consummate a Division as the Dividing Person if, immediately after the
consummation of such Division, the assets of the applicable Dividing Person are
held by one or more Subsidiaries (and, if the Dividing Person shall be a
Subsidiary Guarantor, each such Subsidiary shall be a Subsidiary Guarantor) or,
with respect to assets not so held by one or more Subsidiaries, such Division
constitutes a Disposition permitted by Section 6.04.





--------------------------------------------------------------------------------










SECTION 6.04.    Dispositions. The Parent Borrower shall not, and shall not
permit any Subsidiary to, make any Disposition, except:


(a)
Dispositions of (i) obsolete or worn out property, whether now owned

or hereafter acquired, in the ordinary course of business, (ii) fixed operating
assets (solely to the extent not constituting all or substantially all of the
assets or business of the Parent Borrower or any Subsidiary or a business unit,
line of business or division of the Parent Borrower or any Subsidiary) no longer
used or useful to the business of the Parent Borrower and its Subsidiaries,
whether now owned or hereafter acquired, in the ordinary course of business and
(iii) leasehold improvements to landlords pursuant to the terms of leases in
respect of leasehold property;


(b)
Dispositions of inventory in the ordinary course of business and

Dispositions of cash and cash equivalents;





--------------------------------------------------------------------------------






(c)
Dispositions of equipment or real property to the extent that (i) such

property is exchanged for credit against the purchase price of similar
replacement property or
(ii)the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;


(d)
Dispositions of property by the Parent Borrower or any Subsidiary to

the Parent Borrower, a wholly owned Subsidiary or a Qualified Non-Wholly Owned
Subsidiary; provided that such Disposition shall be for fair market value and on
arm’s-length terms;


(e)
Dispositions permitted by Section 6.03;



(f)
Dispositions by the Parent Borrower and its Subsidiaries of the

Specified Florida Properties and the Idle Properties;


(g)
the Dispositions of accounts in connection with the collection or

compromise thereof in the ordinary course of business;


(h)
licenses of IP Rights in the ordinary course of business and

substantially consistent with past practice or as otherwise permitted by Section
8(d) of the Dart Security Agreement;


(i)
Dispositions made pursuant to the terms of any Plan or Employee

Benefit Arrangement in the ordinary course of business;


(j)
Dispositions of assets subject to any casualty or condemnation

proceedings (including dispositions in lieu of condemnation);


(k)
the unwinding of Swap Contracts in accordance with the terms thereof;



(l)
Dispositions of Equity Interests in, and issuances of Equity Interests by,

any joint venture or non-wholly owned Subsidiary to the extent required by, or
made pursuant to customary buy/sell arrangements between the parties to such
joint venture or equityholders of such non-wholly owned Subsidiary set forth in,
the joint venture agreement, operating agreement, shareholders agreement or
similar agreement governing such joint venture or non-wholly-owned Subsidiary;
and


(m)
Dispositions by the Parent Borrower and its Subsidiaries not otherwise

permitted under this Section 6.04; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate fair market value (as reasonably determined by the Parent
Borrower) of all property Disposed of in reliance on this clause (m) in any
fiscal year shall not exceed 10% of the Parent Borrower’s consolidated total
assets (determined in accordance with GAAP) as of the last day of the
immediately preceding



--------------------------------------------------------------------------------





fiscal year and (iii) such Disposition shall be for consideration at least
equivalent to fair market value (as reasonably determined by the Parent
Borrower) of the property or assets Disposed.
Notwithstanding the foregoing, Dart shall not transfer or otherwise Dispose of
any Material Mark except as permitted pursuant to Section 6.04(h).







--------------------------------------------------------------------------------










SECTION 6.05.    Change in Nature of Business. The Parent Borrower shall
not, and shall not permit any Subsidiary to, engage in any material line of
business substantially different from those lines of business conducted by the
Parent Borrower and its Subsidiaries on the Second Restatement Date. For the
avoidance of doubt, the Parent Borrower and its Subsidiaries may engage in any
line of business that is similar, ancillary, complementary or otherwise
reasonably related to the business conducted by the Parent Borrower and its
Subsidiaries on the Second Restatement Date or that is a reasonable extension,
development or expansion thereof.


SECTION 6.06.    Use of Proceeds. The Parent Borrower shall not, and shall
not permit any Subsidiary to, permit the proceeds of any Borrowings or drawings
under any Letter of Credit to be used, whether directly or indirectly, to
finance a Hostile Acquisition or for any purpose that entails a violation of
Regulations U or X of the Board, or at any time permit the value of margin stock
(within the meaning of Regulation U of the Board) held by the Parent Borrower
and its Subsidiaries to exceed an amount equal to 25% of the value of all assets
of the Parent Borrower and its Subsidiaries.


SECTION 6.07.    Financial Covenants.    (a)    Consolidated Leverage Ratio.
The Parent Borrower shall not permit the Consolidated Leverage Ratio as of the
endlast day of any Measurement Period to be greater than or equal to 3.75the
ratio set forth below opposite the period that includes such day (or, if such
day does not end on the last day of the calendar quarter, that includes the last
day of the calendar quarter that is nearest to 1.00.such day):


Period
Consolidated Leverage Ratio
 
 
From the Amendment No. 2 Effective Date to and including June 27, 2020
5.75 to 1.00
September 26, 2020
5.25 to 1.00
December 26, 2020
4.50 to 1.00
March 27, 2021
4.00 to 1.00
June 26, 2021 and thereafter    
3.75 to 1.00
 
 
 
 

(b)    Consolidated Interest Coverage Ratio. The Parent Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the end of any Measurement
Period to be less than or equal to 3.00 to 1.00.







--------------------------------------------------------------------------------










SECTION 6.08.    OFAC and Anti-Corruption Laws.


(a)
The Parent Borrower shall not, and shall not permit any Subsidiary to,

directly or indirectly use the proceeds of credit extensions hereunder (i) for
any purpose which would violate any applicable Anti-Corruption Laws, (ii) to
fund, finance or facilitate any activities, business or transaction of or with
any Designated Person or in any Sanctioned Country, or otherwise in violation of
applicable Sanctions, or (iii) in any other manner that will result in the
violation of any applicable Sanctions by the Administrative Agent or any Lender.





--------------------------------------------------------------------------------








(b)
The Parent Borrower shall not, and shall not permit any Subsidiary to,

use funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country, to
pay or repay any amount owing to any Specified Party under any Loan Document.


(c)
The Parent Borrower shall not, and shall not permit any Subsidiary to,

fail to (i) conduct its business in compliance in all material respects with
applicable Anti-Corruption Laws and applicable Sanctions, (ii) maintain policies
and procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws or (iii) have controls and safeguards in place designed to
prevent any proceeds of any extension of credit hereunder from being used
contrary to the representations and undertakings set forth in Section 3.19 or
3.20 or this Section 6.08, respectively.


ARTICLE VII




EVENTS OF DEFAULT


SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:





(a)
Non-Payment. The Parent Borrower or any other Loan Party (i) fails to

pay when and as required to be paid herein any amount of principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement or to deposit
when and as required to be deposited herein any cash collateral amount due
pursuant to Section 2.05(j) or
(ii) fails to pay within five Business Days after the same becomes due, any
interest on any Loan or on any LC Disbursement, or any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document;


(b)
Specific Covenants. The Parent Borrower fails to perform or observe

any covenant or agreement contained in any of Section 5.03(a), 5.05(a) (with
respect to legal existence of the Parent Borrower, any Subsidiary Borrower or
Dart), 5.11 or 5.13 or Article VI;


(c)
Other Defaults. Any Loan Party fails to perform or observe any other

covenant or agreement (not specified in Section 7.01(a) or 7.01(b)) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) notice of such default shall have
been given to the Parent Borrower by the Administrative Agent and (ii) a
Responsible Officer of any Loan Party shall have actual knowledge of such
failure;





--------------------------------------------------------------------------------





(d)
Representations and Warranties.    Any representation, warranty or

certification made or deemed made by or on behalf of the Parent Borrower or any
other Loan





--------------------------------------------------------------------------------






Party herein, in any other Loan Document or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect
(other than in respect of any representation or warranty that is subject to a
Material Adverse Effect qualifier, in which case, such representation or
warranty shall be incorrect as stated and so qualified) when made or deemed
made, except with respect to any representation or warranty to the extent
incorrect solely as to Subsidiaries that are not Material Subsidiaries;


(e)
Cross-Default. (i) The Parent Borrower or any of its Subsidiaries (A)

fails (other than as a result of an administrative funds transmission problem
beyond the Parent Borrower’s control which is remedied within two Business Days)
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (i) shall not apply to (x) any
secured Indebtedness that becomes due as a result of the voluntary Disposition
of assets securing such Indebtedness or (y) any Indebtedness that becomes due as
a result of a voluntary prepayment, repurchase, defeasance or redemption
thereof, or any refinancing thereof, not prohibited under this Agreement; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Parent Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Parent Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount;


(f)
Insolvency Proceedings, Etc.    Any Loan Party or any Material

Subsidiary institutes or consents to the institution of any proceeding,
procedure, step or action under any Debtor Relief Law, including, with respect
to the Dutch Subsidiary Borrower or any other Person organized under the laws of
the Netherlands, a filing of a notice under Section 36 of the Tax Collection Act
of the Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990), or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, judicial manager,



--------------------------------------------------------------------------------





examiner, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, examiner, rehabilitator, visitador,





--------------------------------------------------------------------------------






conciliador, síndico or similar officer is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding;
provided that in the case of an appointment of a receiver (bewindvoerder or
curator) or the declaration of a bankruptcy (faillissement) in respect of the
Dutch Subsidiary Borrower, none of the grace periods set forth above shall be
applicable;


(g)
Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material

Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
(including a conservatoir beslag and executoriaal beslag) or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy;


(h)
Judgments. There is entered against the Parent Borrower or any of its

Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
(A) independent third-party insurance as to which the insurer is financially
sound, has been notified of the potential claim and does not dispute coverage,
or (B) an indemnity by Mondelēz International, Inc. (successor to Kraft Foods,
Inc.) or Hillshire Brands Co. f/k/a Sara Lee Corporation (the “Applicable
Indemnitor”), as applicable, pursuant to a legally binding agreement then in
full force and effect as to which the Parent Borrower shall have made a claim
for indemnification from the Applicable Indemnitor in accordance with the
applicable agreement and the Applicable Indemnitor does not dispute such claim
or its obligations to indemnify), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect;


(i)
ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or

Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent Borrower or any of its Subsidiaries under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Parent Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount;


(j)
Foreign Benefits Plans. The occurrence of any of the following events,

where such events individually or in the aggregate with all other events in this
Section 7.01(j), could reasonably be expected to have a Material Adverse Effect:
(i) any employer or employee



--------------------------------------------------------------------------------





contributions required by law or by the terms of any Foreign Government Scheme
or Arrangement or any Foreign Plan are not made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded





--------------------------------------------------------------------------------






Foreign Plan, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is not sufficient to procure or provide for the
accrued benefit obligations with respect to all current and former participants
in such Foreign Plan according to the actuarial assumptions and valuations most
recently used to account for such obligations in accordance with applicable
generally accepted accounting principles; or (iii) any Foreign Plan required to
be registered is not registered or is not maintained in good standing with
applicable regulatory authorities;


(k)
Invalidity of Loan Documents. Any provision of any Loan Document,

at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;


(l)
Change of Control. There occurs any Change of Control; or



(m)
Collateral.    (i) With respect to the Collateral (as defined in the Dart

Security Agreement) at any time prior to the release of the Lien on such
Collateral in accordance with the terms of the Dart Security Agreement: (A) any
Significant Collateral Security Failure Event with respect to the United States
exists and is continuing; (B) any Significant Collateral Security Failure Event
with respect to two Material Foreign Jurisdictions exists and is continuing; or
(C) the Parent Borrower or Dart asserts, in any pleading in any court of
competent jurisdiction, that any such security interest is invalid or
unenforceable and, in the case of any such assertion by Dart, the Parent
Borrower fails to cause Dart to rescind such assertions within 10 days after the
Parent Borrower has actual knowledge of such assertions; provided that the
Parent Borrower’s or Dart’s assertion that a security interest is invalid or
unenforceable is not based on a change of law in the jurisdiction that results
in the jurisdiction not permitting the granting, recordation or perfection of
security interests in the Collateral (as defined in the Dart Security
Agreement); or (ii) afterwith respect to the Non-Investment Grade Ratings
EventCollateral, any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by the Parent Borrower or any Subsidiary
Guarantor not to be, a valid and perfected Lien on any material Collateral, with
the priority required by the applicable Security Document, except as a result of
(A) a Disposition of the applicable Collateral in a transaction permitted under
the Loan Documents, (B) the release thereof as provided in the applicable
Security Document or Section 9.17 or (C) as a result of the Administrative
Agent’s failure (x) to maintain possession of any stock certificate, promissory
note or other instrument delivered to it under any Security Document or (y) to
file Uniform Commercial Code (or equivalent) continuation statements;


then, and in every such event (other than an event with respect to any Borrower
described in clause (f) of this Section 7.01), and at any time thereafter during
the continuance of such event, the Administrative Agent may with the consent,
and shall at the request, of the Required Lenders, by notice to the Parent
Borrower, take either or both of the following actions, at the same or



--------------------------------------------------------------------------------





different times: (i) terminate the Revolving Commitments, and thereupon the
Revolving Commitments shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part (but ratably as among the
Classes of Loans and the Loans of each Class at the time outstanding), in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately and (iii) require the deposit of cash collateral in
respect of LC Exposure as provided in Section 2.05(j), in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (f) of this Section 7.01, the Revolving Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable and the
deposit of cash collateral in respect of LC Exposure as provided in Section
2.05(j) shall immediately and automatically become due, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.





--------------------------------------------------------------------------------










SECTION 7.02.    CAM Exchange. (a) On the CAM Exchange Date, (i) the
Revolving Commitments shall automatically and without further act be terminated
as provided in Section 7.01, (ii) each Global Tranche Lender shall become
obligated to fund, within one Business Day, all participations in outstanding
Swingline Loans held by it (it being agreed that the CAM Exchange shall not
result in a reallocation of such funding obligations, but only of the funded
participations resulting therefrom) and (iii) the Lenders shall automatically
and without further act be deemed to have made reciprocal purchases of interests
in the Designated Obligations such that, in lieu of the interests of each Lender
in the particular Designated Obligations that it shall own as of such date and
prior to the CAM Exchange, such Lender shall own an interest equal to such
Lender’s CAM Percentage in each of the Designated Obligations. Each Lender and
each Person acquiring a participation from any Lender as contemplated by Section
9.04 hereby consents and agrees to the CAM Exchange. Each of the Lenders agrees
from time to time to execute and deliver to the Administrative Agent all such
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it hereunder to the Administrative
Agent; provided that the failure to execute and deliver any such instrument or
document shall not affect the validity or effectiveness of the CAM Exchange. It
is acknowledged and agreed that the foregoing provisions of this paragraph and
paragraphs (b) and (c) of this Section 7.02 reflect an agreement entered into
solely among the Lenders (and not any Borrower or other Loan Party) and the
consent of any Borrower or any other Loan Party shall not be required to give
effect to the CAM Exchange or with respect to any action taken by the Lenders or
the Administrative Agent pursuant to such provisions.


(b)
As a result of the CAM Exchange, on and after the CAM Exchange

Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) of this Section 7.02), but giving effect to
assignments after the CAM Exchange Date, it being understood that nothing herein
shall be construed to prohibit the assignment of a proportionate part of all an
assigning Lender’s rights and obligations in respect of a single Class of Loans.


(c)
In the event that, after the CAM Exchange Date, the aggregate amount

of the Designated Obligations shall change as a result of the making of an LC
Disbursement by an Issuing Bank that is not reimbursed by a Borrower, then (i)
each Global Tranche Lender (determined as of the CAM Exchange Date but without
giving effect to the CAM Exchange) shall, in accordance with Sections 2.05(d)
and 2.05(e), promptly pay to such Issuing Bank an amount determined in
accordance with such Sections on the basis of such Global Tranche Lender’s
Global Tranche Percentage (determined as of the CAM Exchange Date but without
giving effect to the CAM Exchange) of the amount due from the Applicable
Borrower in respect of such LC Disbursement, (ii) the Administrative Agent shall
redetermine the CAM Percentages



--------------------------------------------------------------------------------





after giving effect to such LC Disbursement and the funding of participations
therein by the Global Tranche Lenders, and the Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that each Lender shall own an interest equal to
such Lender’s CAM Percentage in each of the Designated Obligations and (iii) in
the event distributions shall have been made in accordance with paragraph (b) of
this Section 7.02, the Lenders shall make such payments to one another as shall
be necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM Exchange. Each such redetermination shall be
binding on each of the Borrowers and Lenders and their successors and assigns
and shall be conclusive absent manifest error.





--------------------------------------------------------------------------------










SECTION 7.03.    Application of Funds.    After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable and the LC Exposure has automatically been required
to be cash collateralized as set forth in Section 2.05(j)), any amounts received
by the Administrative Agent on account of the Loan Document Obligations shall be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Loan Document Obligations constituting
fees and expenses (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article II) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Loan Document Obligations constituting
fees and expenses payable to the Lenders and the Issuing Banks (including fees,
charges and disbursements of counsel to any Lender and any Issuing Bank and
amounts payable under Article II), ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Loan Document Obligations constituting
accrued and unpaid interest on the Loans, LC Disbursements and other Loan
Document Obligations, ratably among the Lenders and the Issuing Banks in
proportion to the respective amounts described in this clause Third payable to
them;





--------------------------------------------------------------------------------






Fourth, to payment of that portion of the Loan Document Obligations constituting
unpaid principal of the Loans and LC Disbursements, ratably among the Lenders
and the Issuing Banks, in proportion to the respective amounts described in this
clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the Issuing Banks, to cash
collateralize that portion of the Loan Document Obligations comprised of the
aggregate undrawn amount of outstanding Letters of Credit in an amount as set
forth in Section 2.05(j);


Sixth, to payment of (a) all indemnities and other Loan Document Obligations in
favor of the Administrative Agent, and then (b) all indemnities and other Loan
Document Obligations in favor of any Lender or any Issuing Bank, ratably to each
such Lender or such Issuing Bank in proportion to the respective amounts
described in this clause Sixth held by them;


Seventh, to the payment of all other Loan Document Obligations that are due and
payable to the Administrative Agent, the Lenders, the Issuing Banks or the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Loan Document Obligations owing to the Administrative Agent
and such other Persons on such date; and


Last, the balance, if any, after all of the Loan Document Obligations (other
than contingent obligations for indemnification, expense reimbursement or tax or
yield protection as to which no claim has been made) have been paid in full, to
the Borrowers or as otherwise required by law.


Subject to Section 2.05, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Loan Document Obligations, if any, in the order set forth above.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Person
named as the Administrative Agent in the heading of this Agreement and its
successors and permitted assigns as its agent and authorizes the Administrative
Agent to take such actions on



--------------------------------------------------------------------------------





its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. In addition, for Mexican law purposes, each of
the Lenders and the Issuing Banks hereby grants to the Person named as the
Administrative Agent in the heading of this Agreement and its successors and
permitted assigns, as Administrative Agent, a comisión mercantil con
representación in accordance with Articles 273, 274, and other applicable
articles of the Commerce Code of Mexico (Código de Comercio) to act on its
behalf as its agent in connection with this Agreement and the other Loan
Documents, on the terms and for the purposes set forth in this Agreement and the
other Loan Documents.





--------------------------------------------------------------------------------








The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent Borrower or any Subsidiary or other Affiliate thereof as if it were
not the Administrative Agent hereunder without any duty to account therefor to
the Lenders or the Issuing Banks.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and the Administrative Agent’s duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion, could
expose it to liability or be contrary to any Loan Document or applicable law,
and (c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Borrower or any of its Subsidiaries or
other Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Parent Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, including with
respect to the existence and aggregate amount of any Designated Cash Management
Obligations or Designated Swap Obligations at





--------------------------------------------------------------------------------






any time, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in this Agreement or any other
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon, and shall not incur any
liability for relying upon, any statement made to it orally or by telephone and
believed by it to be made by the proper Person (whether or not such Person in
fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof), and may act upon any such statement
prior to receipt of written confirmation thereof. In determining compliance with
any condition hereunder to the making of a Loan or any issuance, amendment,
renewal or extension of any Letter of Credit that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank, as
the case may be, unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank, as the case may be, prior to the
making of such Loan or such issuance, amendment, renewal or extension of a
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. Notwithstanding anything herein to the contrary, the Administrative
Agent shall not have any liability arising from, or be responsible for any loss,
cost or expense suffered on account of, any determination by the Administrative
Agent (a) that any Lender is a Defaulting Lender, or the effective date of such
status, it being further understood and agreed that the Administrative Agent
shall not have any obligation to determine whether any Lender is a Defaulting
Lender, (b) of the Exchange Rate or LC Exchange Rate or of the CAM Percentages,
(c) of whether the Required Lenders or any other requisite Lenders shall have
consented to any amendment, waiver or other modification of any Loan Document,
and shall be entitled to rely, and shall not incur any liability for relying, on
the records maintained by it as contemplated by Section 9.04(e) and (d) as
contemplated by the definition of the term “Additional Guarantee and Collateral
Requirement” or by Section 5.15.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers under any Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform



--------------------------------------------------------------------------------





any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article VIII
shall apply to any such





--------------------------------------------------------------------------------






sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any of its sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.


Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Parent Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Parent Borrower,
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations,
hereunder and under the other Loan Documents. The fees payable by the Parent
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Parent Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Parent Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the retiring
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the retiring Administrative Agent for the account of any Person other than the
retiring Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the retiring Administrative Agent shall also directly be given or made to each
Lender and Issuing Bank. After the Administrative Agent’s resignation hereunder,



--------------------------------------------------------------------------------





the provisions of this Article VIII and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent and in respect of the matters referred to in
the proviso under clause (a) above.





--------------------------------------------------------------------------------








Each Lender and Issuing Bank acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities. Each Lender and Issuing Bank
further represents that it is engaged in making, acquiring or holding commercial
loans and issuing letters of credit in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent, any
Arranger, any other Lender or any other Issuing Bank and based on the financial
statements prepared by the Parent Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger, any other Lender or any
other Issuing Bank and based on such documents and information (which may
contain MNPI concerning the Parent Borrower and its Affiliates) as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.


Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption, an Incremental Commitments
Agreement or any other document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent on the Second
Restatement Date.


In case of the pendency of any proceeding with respect to any Loan Party under
any Debtor Relief Law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.11, 2.12, 2.14, 2.15,
2.16 and 9.03) allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;





--------------------------------------------------------------------------------






and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank (and shall be deemed, by its acceptance of the
benefits of the Collateral and of the Guarantees of the Obligations provided
under the Loan Documents, to have been authorized by each other Secured Party)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03).


Except with respect to the exercise of setoff rights of any Lender or any
Issuing Bank in accordance with Section 9.08 (or any similar provision in any
other Loan Document) or with respect to a Lender’s or an Issuing Bank’s right to
file a proof of claim in any proceeding under any Debtor Relief Law, no Secured
Party (other than the Administrative Agent) shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the
Obligations provided under the Loan Documents, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent (including in its capacity as the security
trustee), in each case, on behalf of the Secured Parties in accordance with the
terms thereof; provided that, with respect to the Collateral (as defined in the
Dart Security Agreement) and for so long as the Intercreditor Agreement is in
effect, any recourse to such Collateral shall be through the Collateral Agent in
accordance with the terms of the Intercreditor Agreement. In furtherance of the
foregoing and not in limitation thereof, no Swap Contract and no agreement
relating to Cash Management Services, in each case, the obligations under which
constitute Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is not a party hereto shall be deemed to have appointed the
Administrative Agent to serve as collateral agent (or a security trustee) under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder. Each Secured Party holding any Designated Cash Management
Obligations or Designated Swap Obligations acknowledges that such Obligations
shall have the benefit of the Liens provided under the Dart Security Agreement
or the Dart IP Security Agreement, and shall be entitled to any distributions
under the Intercreditor Agreement in respect of the Collateral (as defined in
the Dart Security Agreement), in each case, solely to the extent that such
Obligations constitute Secured Obligations (as defined in the Intercreditor
Agreement). It is understood and agreed that the availability of benefits of the
Collateral to any Secured Party that is not a party hereto is made available on
an express condition that, and is subject to, such Secured Party not asserting
that it is not bound by the appointments and other agreements expressed in this
Article VIII or in Section 9.21 to be made, or deemed herein to be made, by such
Secured Party. The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s or the Collateral Agent’s Lien thereon,
or any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.





--------------------------------------------------------------------------------






No Arranger and no Person identified in this Agreement as a “Documentation
Agent” or a “Syndication Agent” shall have any obligation, liability,
responsibility or duty under this Agreement or any other Loan Document (except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank), but all such Persons shall have the benefit of the indemnities
and exculpatory provisions provided for hereunder or thereunder. Without
limiting the foregoing, the Lenders and the Arrangers are arms-length
counterparties and none of such Lenders or Arrangers shall have or be deemed to
have a fiduciary relationship with any Lender or Arranger.


The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate, mutatis mutandis.


Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:


(i)
such Lender is not using “plan assets” (within the meaning of

Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments or
this Agreement,


(ii)
the transaction exemption set forth in one or more PTEs, such

as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,


(iii)
(A) such Lender is an investment fund managed by a “Qualified

Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Commitments and this Agreement satisfies the
requirements of sub-sections (b) through



--------------------------------------------------------------------------------





(g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement, or





--------------------------------------------------------------------------------






(iv)
such other representation, warranty and covenant as may be

agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.


In addition, unless either (1) sub-clause (i) in the immediately preceding
clause
(a)is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


ARTICLE IX




MISCELLANEOUS


SECTION 9.01. Notices.    (a) Except in the case of notices and other
communications expressly permitted to be given by telephone and subject to
paragraph (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax (or by other means agreed
to by the Administrative Agent), as follows:





(i)
if to the Parent Borrower and/or any Subsidiary Borrower, to it

at 14901 South Orange Blossom Trail, Orlando, Florida 32837, Attention of
Treasurer (Fax No. (407) 826-4510, email: keithcrowe@tupperware.com);


(ii)
if to the Administrative Agent or to JPMorgan, in its capacity as

an Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Rd, NCC5, Newark, DE 19713-2107, Attention of Jane Dreisbach
and Dan Lougheed (Phone No. (302) 634-1704; Alternative Phone No. (302)
634-1956; Fax No. (302) 634-4250; e-mail: jane.dreisbach@jpmorgan.com,
dan.p.lougheed@jpmorgan.com and 12016395215@tls.ldsprod.com); and


(iii)
if to any Lender or other Issuing Bank, to it at its address (or fax

number) set forth in its Administrative Questionnaire.



--------------------------------------------------------------------------------







Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) of this Section 9.01, shall be effective as provided in such
paragraph (b).





--------------------------------------------------------------------------------










(b)
Notices and other communications to the Lenders and the Issuing

Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or Issuing
Bank if such Lender or Issuing Bank has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Parent Borrower (on behalf of
itself and the other Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Electronic System shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(c)
Any party hereto may change its address, e-mail or fax number for

notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


(d)
The Borrowers agree that the Administrative Agent may, but shall not

be obligated to, make Communications available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks,
SyndTrak, ClearPar or any other Electronic System. Any Electronic System used by
the Administrative Agent is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of any Electronic System
and expressly disclaim liability for errors or omissions in the Communications.
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrowers, any other Loan Party, any Lender, any Issuing Bank or any other
Person for damages of any kind, including without limitation direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise), arising out of the Loan Parties’ or the



--------------------------------------------------------------------------------





Administrative Agent’s transmission of Communications through an Electronic
System, except, as to any Agent Party, to the extent that any such direct
damages (as opposed to indirect, special, incidental or consequential damages)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.





--------------------------------------------------------------------------------










SECTION 9.02.    Waivers; Amendments.    (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)
Except as provided in paragraph (c) of this Section 9.02, none of this

Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Parent Borrower, the
Subsidiary Borrowers and the Required Lenders or by the Parent Borrower, the
Subsidiary Borrowers and the Administrative Agent with the consent of the
Required Lenders, in the case of the Intercreditor Agreement, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the other parties to the Intercreditor Agreement with the consent of the
Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Revolving Commitment of any Lender, or change the currency in which
Revolving Loans are available thereunder, without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement, reduce
the rate of interest thereon or reduce any fees payable hereunder without the
written consent of each Lender affected thereby (other than any waiver of any
default interest applicable pursuant to Section 2.12(g) and other than as a
result of any change in the definition, or in any components thereof, of the
term “Consolidated Leverage Ratio”), (iii) postpone the scheduled final maturity
of any Loan or the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the final
permitted expiry date of any Letter of Credit beyond the Revolving Maturity Date
or the scheduled date of expiration of any Revolving Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.17(b) or
2.17(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this paragraph or the percentage set forth in the definition of
“Required Lenders” or any other provision hereof or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required



--------------------------------------------------------------------------------





to waive, amend or modify any rights hereunder or thereunder or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender (or each Lender of such Class, as the case may be),
provided that, with the consent of the Required Lenders, the provisions of this
paragraph and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans created under this Agreement (or to
lenders extending such loans), (vi) release the Parent Borrower from the Parent
Guaranty, without the written consent of each Lender, (vii) release Dart from
the Dart Guaranty, without the written consent of each Lender (except as
expressly provided in Section 14 of the Dart Guaranty), (viii) release
substantially all of the Collateral (as defined in the Dart Security Agreement)
from the Liens of the Dart Security Agreement, without the written consent of
each Lender (except as expressly provided in Section 18 of the Dart Security
Agreement, the Intercreditor Agreement or Section 9.17 (including any such
release by the Collateral Agent in connection with any sale or other Disposition
of such Collateral upon the exercise of remedies under the Dart Security
Agreement)), (ix) following the execution and delivery of the Master Guarantee
Agreement, release substantially all of the value of the Guarantees created
under the Master Guarantee Agreement without the written consent of each Lender
(except as expressly provided in Section 9.17 or the Master Guarantee
Agreement), it being understood that an amendment or other modification of the
type of obligations Guaranteed under the Master Guarantee Agreement shall not be
deemed to be a release of any Guarantee, (x) following the execution and
delivery of the Master Collateral Agreement, release all or substantially all
the Collateral (as defined in the Master Collateral Agreement) from the Liens of
the Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.17 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents)), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents, or (xi) change any provisions of this Agreement in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each differently affected Class; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder or
under the other Loan Documents without the prior written consent of the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be.





--------------------------------------------------------------------------------











(c) Notwithstanding anything to the contrary in paragraph (b) of this Section
9.02:





(i)
any provision of this Agreement or any other Loan Document

may be amended by an agreement in writing entered into by the Parent Borrower,
the Subsidiary Borrowers and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof
(together with a copy thereof) and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment;





--------------------------------------------------------------------------------










(ii)
no consent with respect to any amendment, waiver or other

modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
paragraph (b) of this Section 9.02 and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification;


(iii)
any amendment, waiver or other modification of this Agreement

or any other Loan Document that by its terms affects the rights or duties
hereunder or thereunder of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Parent Borrower, the Subsidiary Borrowers, the
Administrative Agent and the requisite number or percentage in interest of the
affected Class or Classes of Lenders that would be required to consent thereto
under this Section 9.02 if such Class or Classes of Lenders were the only Class
of Lenders hereunder at the time;


(iv)
this Agreement and the other Loan Documents may be amended

in the manner provided in Section 2.05(i) and the term “LC Commitment”, as such
term is used in reference to any Issuing Bank, may be modified as contemplated
by the definition of such term;


(v)
this Agreement and the other Loan Documents may be amended

in the manner provided in Section 2.13(b);


(vi)
this Agreement and the other Loan Documents may be amended

in the manner provided in Section 2.08(d) and, in connection with any
Incremental Commitments Agreement, the Administrative Agent, the Parent
Borrower, the Subsidiary Borrowers and the Incremental Lenders may enter into an
amendment hereof solely for the purpose of reflecting the Incremental Lenders
and their new or increased Revolving Commitments;


(vii)
the Administrative Agent may, without the consent of any

Secured Party, (A) consent to a departure by the Parent Borrower or any
Subsidiary Guarantor from any covenant of such Loan Party set forth in this
Agreement or any other Loan Document to the extent such departure is consistent
with the authority of the Administrative Agent set forth in the definition of
the term “Additional Guarantee and Collateral Requirement” or (B) amend, waive
or otherwise modify any provision in any Security Document, or consent to a
departure by the Parent Borrower or any Subsidiary Guarantor therefrom, to the
extent the Administrative Agent determines that such amendment, waiver, other
modification or consent is necessary in order to eliminate any conflict between
such provision and the terms of this Agreement;





--------------------------------------------------------------------------------





(viii)
the designation of any Permitted Senior Notes Indebtedness as

Additional Secured Debt (as defined in the Intercreditor Agreement) in
accordance with the terms of the Intercreditor Agreement shall not be deemed to
constitute an amendment, waiver or other modification to the Dart Guaranty, the
Dart Security Agreement, the Dart IP Security Agreement or the Intercreditor
Agreement; and




(ix)
no amendment, waiver or other modification of this Agreement

or any other Loan Document which is in all other respects approved by the
Lenders in accordance with this Section 9.02 shall require the consent or
approval of any Lender
(A) which immediately after giving effect to such amendment, waiver or other
modification shall have no Revolving Commitment or other obligation to maintain
or extend credit under this Agreement (as so amended, waived or modified),
including any obligation in respect of any drawing under or participation in any
Letter of Credit, and (B) which, substantially contemporaneously with the
effectiveness of such amendment, waiver or other modification, is paid in full
all amounts owing to it hereunder (including principal, interest and fees, but
excluding unmatured contingent obligations), it being understood that from and
after the effectiveness of any such amendment, waiver or other modification, any
such Lender shall be deemed to no longer be a “Lender” hereunder or a party
hereto; provided, that such Lender shall retain the benefit of indemnification
and other provisions hereof which, by the terms hereof, would survive a
termination of this Agreement.


(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.







--------------------------------------------------------------------------------










SECTION 9.03.    Expenses; Indemnity; Damage Waiver.    (a) The Parent
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates (which, in the case of this clause (i),
shall be limited to a single U.S. counsel, a single local counsel in the
jurisdiction of incorporation or organization of any Subsidiary Borrower and, if
reasonably necessary, a single local counsel in each other relevant jurisdiction
(which may be a single local counsel acting in multiple jurisdictions), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any other Loan Document
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. For the avoidance of doubt, this Section
9.03(a) shall not apply with respect to Taxes, which shall be governed by
Sections 2.14 and 2.16.


(b)
The Parent Borrower shall indemnify the Administrative Agent (and

any sub-agent thereof), the Collateral Agent (and any sub-agent thereof), each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
syndication of the credit facilities provided for herein, the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the Transaction or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent Borrower or any of its
Subsidiaries (excluding with regard to any Hazardous Materials first present on
any property after the Parent Borrower and any of its Subsidiaries no longer
have possession or control of such property), or any Environmental Liability
related in any way to the Parent Borrower or any of its Subsidiaries (or any
former



--------------------------------------------------------------------------------





Subsidiary), or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Parties, (y) result
from a claim brought by a Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) result from a claim not involving an act or omission of the Parent Borrower
or any Subsidiary and that is brought by an Indemnitee against another
Indemnitee (other than against the Administrative Agent, any Arranger or any
other titled Person in its capacity or in fulfilling its role as such). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.


(c)
To the extent that the Parent Borrower fails to pay any amount required

to be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section
9.03, each Lender severally agrees to pay to the Administrative Agent (or such
sub-agent thereof), the applicable Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought by reference to
the aggregate outstanding Revolving Commitments (or, if the Revolving
Commitments have terminated, aggregate Revolving Credit Exposure, provided that,
solely for the purposes of this paragraph, the Global Tranche Revolving Credit
Exposure of the Swingline Lender shall be deemed to exclude any amount of its
Swingline Exposure in excess of its Global Tranche Percentage of the total
Swingline Exposure, but adjusted to give effect to any reallocation under
Section 2.19 of the Swingline Exposures of Defaulting Lenders in effect at such
time)) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent thereof), the applicable Issuing Bank or the Swingline Lender in its
capacity as such.


(d)
To the extent permitted by applicable law, the Borrowers shall not

assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet and Electronic
Systems), except to the extent such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, or (ii) for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transaction, any Loan or Letter of Credit or the use of
the proceeds thereof. To the extent permitted by applicable law, the
Administrative Agent, the Issuing



--------------------------------------------------------------------------------





Banks and the Lenders shall not assert, and hereby waive, any claim against any
Borrower, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transaction, any
Loan or Letter of Credit or the use of the proceeds thereof; provided, that
nothing in this sentence shall limit the Loan Parties’ indemnity and
reimbursement obligations set forth in this Section 9.03 or any other Loan
Document or separately agreed, including such indemnity and reimbursement
obligations with respect to any special, indirect, consequential or punitive
damages arising out of, in connection with or as a result of any claim,
litigation, investigation or proceeding brought against any Indemnitee by any
third party.


(e)
All amounts due under this Section 9.03 shall be payable promptly after written
demand therefor.






--------------------------------------------------------------------------------










SECTION 9.04. Successors and Assigns.    (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrowers
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit),



Participants (to the extent provided in paragraph (g) of this Section 9.04), the
Arrangers and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)
Subject to the conditions set forth in paragraph (c) below, any Lender

may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments of any Class and the Loans of any Class at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) of:


(i)
the Parent Borrower, provided that no consent of the Parent

Borrower shall be required for an assignment to a Lender or an Affiliate of a
Lender or, if an Event of Default has occurred and is continuing, any other
assignee; provided, further, that the Parent Borrower shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received written
notice thereof;


(ii)
the Administrative Agent, provided that no consent of the

Administrative Agent shall be required for an assignment to any Lender or an
Affiliate of a Lender;


(iii)
in the case of an assignment of a Global Tranche Revolving

Commitment or any LC Exposure, each Issuing Bank; and


(iv)
in the case of an assignment of a Global Tranche Revolving

Commitment or any Swingline Exposure, the Swingline Lender.


(c)
Assignments shall be subject to the following additional conditions:



(i)
except in the case of an assignment to a Lender or an Affiliate

of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Revolving Commitment or Loans of any Class, the amount
of the



--------------------------------------------------------------------------------





Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than US$5,000,000 (or, in the case of a Loan denominated in a Foreign Currency,
an equivalent thereof) unless each of the Parent Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Parent Borrower
shall be required if an Event of Default has occurred and is continuing;
provided, further, that the Parent Borrower shall be deemed to have consented to
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof;


(ii)
each partial assignment shall be made as an assignment of a

proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (ii) shall not be construed to
prohibit assignment





--------------------------------------------------------------------------------






of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Revolving Commitments or Loans;


(iii)
the parties to each assignment shall execute and deliver to the

Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Electronic
System), together with a processing and recordation fee of US$3,500;


(iv)
the assignee, if it shall not be a Lender, shall deliver to the

Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and


(v)
each Lender is prohibited from assigning all or a portion of its

rights and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Loans at the time owing to it) to any Loan Party
or any Affiliate of a Loan Party (and any such assignment shall be void ab
initio).


(d)
Subject to acceptance and recording thereof pursuant to paragraph (e)

of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Electronic System) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.


(e)
The Administrative Agent, acting for this purpose as a non-fiduciary

agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be



--------------------------------------------------------------------------------





available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.





--------------------------------------------------------------------------------






(f)
Upon its receipt of a duly completed Assignment and Assumption (or

an agreement incorporating by reference a form of Assignment and Assumption
posted on the Electronic System) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(e), 2.05(f), 2.06(b), 2.17(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(g)
Any Lender may, without the consent of the Borrowers, the

Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more Eligible Assignees (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
9.04; provided that such Participant (i) agrees to be subject to the provisions
of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section 9.04; (ii) shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation; and
(iii) Excluded Taxes in respect of the Participant shall be determined in
reference to the date such Person becomes a Participant (as distinguished from
the date the participating Lender became party hereto). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting



--------------------------------------------------------------------------------





solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Revolving Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations (or any successor thereof, including proposed Treasury
Regulations Section 1.163-5(b)). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
9.04 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.





--------------------------------------------------------------------------------










SECTION 9.05.    Survival.    All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement or any other Loan Document and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any LC
Exposure is outstanding and so long as the Revolving Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Global Tranche Lenders from their obligations
hereunder with respect to any Letter of Credit issued by such Issuing Bank
(whether as a result of the obligations of the Applicable Borrower in respect of
such Letter of Credit having been collateralized in full by a deposit of cash
with such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether the Parent Borrower is
required to comply with Articles V and VI hereof, but excluding Sections 2.14,
2.15, 2.16 and
9.03 and any expense reimbursement or indemnity provisions set forth in any
other Loan Document), and the Global Tranche Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(e). The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement or any
provision hereof.





--------------------------------------------------------------------------------










SECTION 9.06.    Counterparts;    Integration;    Effectiveness;    Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates, set forth in any commitment letter entered
into in connection herewith (but do not supersede any provisions of any such
commitment letter that by their terms survive the effectiveness of this
Agreement). Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.


(b)    Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent shall not be under any obligation to agree to accept electronic signatures
in any form or in any format unless expressly agreed to by the Administrative
Agent pursuant to procedures approved by it.


SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.





--------------------------------------------------------------------------------










SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section
9.08 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.


SECTION 9.09.    GOVERNING LAW; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. If the Dutch
Subsidiary Borrower is represented by an attorney in connection with the signing
and/or execution of this Agreement and the other Loan Documents or any other
agreement, deed or document referred to in or made pursuant to this Agreement or
any other Loan Document, it is hereby expressly acknowledged and accepted by the
other parties to this Agreement that the existence and extent of the attorney’s
authority and the effects of the attorney’s exercise or purported exercise of
their authority shall be governed by the laws of the Netherlands.


(b)
Each party hereto hereby irrevocably and unconditionally submits, for

itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the Borrowers hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding brought by it shall be brought, and
heard and determined, exclusively in such Federal court or, in the event such
Federal court lacks subject matter jurisdiction, such New York State court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its properties in the courts of any
jurisdiction.


(c)
Each of the parties hereto hereby irrevocably and unconditionally

waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 9.09. Each of the parties



--------------------------------------------------------------------------------





hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereto hereby irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


(d)
Each Subsidiary Borrower hereby irrevocably designates, appoints and

empowers the Parent Borrower, and the Parent Borrower hereby accepts such
appointment, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document. Such service may be made by mailing or delivering a
copy of such process to any Subsidiary Borrower in care of the Parent Borrower
at the Parent Borrower’s address used for purposes of giving notices under
Section 9.01, and each Subsidiary Borrower hereby irrevocably authorizes and
directs the Parent Borrower to accept such service on its behalf.


(e)
In the event any Subsidiary Borrower or any of its assets has or

hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Subsidiary Borrower hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.





--------------------------------------------------------------------------------








SECTION 9.10.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.


SECTION 9.11.    Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.    Confidentiality.    Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its and their Related Parties, including accountants, legal
counsel and other advisors (it being understood





--------------------------------------------------------------------------------






that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential or be subject to customary confidentiality obligations of
employment or professional practice), (b) to the extent requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement or the Intercreditor Agreement, (e) in
connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement, any other
Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (or its advisors), (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their Obligations or (iii) any credit insurance provider
relating to the Borrowers and their Obligations, (g) with the consent of the
Parent Borrower, (h) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein, or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a non-confidential basis from a source
other than the Parent Borrower or its Subsidiaries. For the purposes of this
Section 9.12, “Information” means all information, including MNPI, received from
the Parent Borrower or its Subsidiaries relating to such entities or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Parent Borrower or its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on the Administrative Agent or any
Arranger relating to this Agreement, such Persons may disclose Information as
provided in this Section 9.12.


EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MNPI AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL HANDLE MNPI IN ACCORDANCE
WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY
LOAN PARTY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE PARENT



--------------------------------------------------------------------------------





BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW.





--------------------------------------------------------------------------------










SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.


SECTION 9.14.    Certain Notices.    Each Lender that is subject to the
requirements of the USA Patriot Act and/or the Beneficial Ownership Regulation
hereby notifies each Loan Party that pursuant to such requirements, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act and the Beneficial Ownership Regulation.


SECTION 9.15.    Conversion of Currencies.    (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.


(b)    The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Parent Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the Parent
Borrower contained in this Section 9.15 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






SECTION 9.16.    Effect of Restatement.    (a) This Agreement amends and
restates and replaces in its entirety the Existing Credit Agreement. All rights,
benefits, indebtedness, interest, liabilities and obligations of the parties to
the Existing Credit Agreement are hereby amended, restated, replaced and
superseded, in their entirety, on the terms and provisions set forth herein;
provided that all indemnification obligations of the Borrowers pursuant to the
Existing Credit Agreement shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement. In furtherance of the
foregoing, (i) each party hereto acknowledges and agrees that, on and as of the
Second Restatement Date, Schedule 2.01 sets forth all the Revolving Commitments
of all the Lenders (and no Person whose name does not appear on Schedule 2.01
shall have, or shall be deemed to have, a Revolving Commitment on the Second
Restatement Date, it being understood and agreed that each such Person, if a
Lender under the Existing Credit Agreement, shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 of the Existing Credit Agreement)
and (ii) each Global Tranche Lender acknowledges and agrees that, on the Second
Restatement Date and without any further action on the part of any Issuing Bank
or any Global Tranche Lender, each Issuing Bank shall have granted to such
Global Tranche Lender, and such Global Tranche Lender shall have acquired from
such Issuing Bank, a participation in each Existing Letter of Credit issued by
such Issuing Bank and outstanding on the Second Restatement Date equal to such
Lender’s Global Tranche Percentage from time to time of the aggregate amount
available to be drawn under such Letter of Credit.


(b)
On and after the Second Restatement Date, each reference to the Credit

Agreement in any other Loan Document shall be deemed to be a reference to this
Agreement.


(c)
Each of the Borrowers represents and warrants that as of the Second

Restatement Date there are no claims or offsets against, or defenses or
counterclaims to, its obligations under the Existing Credit Agreement or any of
the other agreements, documents or instruments executed in connection therewith.
To induce the Administrative Agent, the Issuing Banks and the Lenders to enter
into this Agreement, each of the Borrowers waives any and all such claims,
offsets, defenses and counterclaims, whether known or unknown, arising prior to
the Second Restatement Date and relating to the Existing Credit Agreement.


(d)
Each Lender party hereto that is a lender under the Existing Credit

Agreement hereby waives the requirement set forth in Section 2.11(b) of the
Existing Credit Agreement that notice of prepayment of borrowings thereunder be
delivered three Business Days before the date of prepayment.


SECTION 9.17.    Release of Liens and Guarantees. (a) The Guarantees made
under the Master Guarantee Agreement, the Dart Guaranty and the Parent Guaranty
and the Liens created under the Security Documents shall automatically terminate
and be released when all the Loan Document Obligations (other than contingent
obligations for indemnification, expense reimbursement or tax or yield
protection as to which no claim has been made) have been paid in full in cash,
the Lenders have no further commitment to lend under this Agreement, the LC
Exposure has been reduced to zero and the Issuing Banks have no further
obligation to issue,



--------------------------------------------------------------------------------





amend or extend Letters of Credit under this Agreement; provided that such
termination and release shall not apply to Liens created under the Dart Security
Agreement and the Dart IP Security Agreement for so long as the Intercreditor
Agreement is in effect.





--------------------------------------------------------------------------------










(b)
A Subsidiary Guarantor shall automatically be released from its

obligations under the Master Guarantee Agreement and the Security Documents, and
all security interests created by the Security Documents in Collateral owned by
such Subsidiary Guarantor shall be automatically released, upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that (i) if so required
by this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise and (ii) the
foregoing shall not apply to Dart for so long as the Intercreditor Agreement is
in effect.


(c)
Upon any Disposition by the Parent Borrower or any Subsidiary

Guarantor (other than to the Parent Borrower or any other Subsidiary Guarantor,
or to any Subsidiary that, upon the consummation of such Disposition, would be
required to become a Subsidiary Guarantor) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released;
provided that the foregoing shall not apply to Liens created under the Dart
Security Agreement and the Dart IP Security Agreement for so long as the
Intercreditor Agreement is in effect.


(d)
Dart shall be released from the Guarantee made under the Dart

Guaranty as expressly provided in Section 14 thereof, and the Liens created
under the Dart Security Agreement and the Dart IP Security Agreement shall be
released as expressly provided in Section 18 of the Dart Security Agreement or
Section 7.1 of the Intercreditor Agreement; provided that any such release of
Dart or of such Liens shall not be deemed to be, or to require, the release of
Dart from the Guarantee made under the Master Guarantee Agreement or the release
of any Liens on any Collateral provided by Dart under the Security Documents
other than the Dart Security Agreement or the Dart IP Security Agreement.


(e)
In connection with any termination or release pursuant to this Section

9.17, the Administrative Agent shall execute and deliver to the Parent Borrower,
at the Parent Borrower’s expense, all documents that the Parent Borrower shall
reasonably request to evidence such termination or release. Furthermore, upon
the satisfaction of the requirements to the termination and release of the
Guarantees and Liens set forth in paragraph (a) of this Section (and
disregarding the proviso set forth therein), the Administrative Agent shall give
written direction to the Collateral Agent to release all the Collateral (as
defined in the Dart Security Agreement) from the Lien of the Dart Security
Agreement. Any execution and delivery of documents pursuant to this Section 9.17
shall be without recourse to or warranty by the Administrative Agent. Each of
the Secured Parties irrevocably authorizes the Administrative Agent, at its
option and in its discretion, to effect the releases and give directions set
forth in this Section 9.17. In the event of any conflict between the provisions
of this Section 9.17 and any release or termination provisions set forth in any
Security Document (other than the Dart Security



--------------------------------------------------------------------------------





Agreement and the Dart IP Security Agreement), the provisions of this Section
9.17 shall govern and control.





--------------------------------------------------------------------------------






SECTION 9.18.    Parent Borrower as Agent of Subsidiary Borrowers. Each
Subsidiary Borrower hereby irrevocably appoints the Parent Borrower as its agent
for all purposes of this Agreement and the other Loan Documents, including (a)
the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and
(b)the execution and delivery of all documents, instruments and certificates
contemplated herein.


SECTION 9.19.    No Fiduciary Relationship.    The Borrowers, on behalf of
themselves and their Subsidiaries, agree that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, the Parent Borrower or its Subsidiaries or other Affiliates, on the
one hand, and the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Collateral Agent, the Lenders,
the Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Parent Borrower and its Subsidiaries or other Affiliates, and
none of the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Banks or their Affiliates has any obligation to disclose any of such interests
to the Parent Borrower or any of its Subsidiaries or other Affiliates. To the
fullest extent permitted by law, the Borrowers hereby agree not to assert any
claims against the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks or their Affiliates with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


SECTION 9.20.    Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions. Notwithstanding anything to the contrary in this
Agreement, any other Loan Document or any related agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges that any
liability of any EEAAffected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEAa Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)
the application of any Write-Down and Conversion Powers by an

EEAthe applicable Resolution Authority to any such liabilities arising hereunder
that may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and


(b)     the effects of any Bail-inIn Action on any such liability, including,
if applicable:







--------------------------------------------------------------------------------










(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or

other instruments of ownership in such EEAAffected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and





--------------------------------------------------------------------------------






that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)
the variation of the terms of such liability in connection with the

exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 9.21.    Intercreditor Agreement.    (a)    Each of the Lenders
acknowledges that the Guarantee by Dart of the Senior Notes is, and any
Guarantee by Dart of any other Permitted Senior Notes Indebtedness may be,
secured by Liens on the Collateral (as defined in the Dart Security Agreement)
and that the relative Lien priority and other creditor rights of the Secured
Parties and the holders of the Senior Notes or such other Permitted Senior Notes
Indebtedness are set forth in the Intercreditor Agreement.


(b)
In consideration of the benefits being provided under the Dart Security

Agreement, the Dart IP Security Agreement and the Intercreditor Agreement, the
Administrative Agent and each Lender (including any Person that becomes a Lender
after the Second Restatement Date) hereby agree to be bound by the terms of the
Intercreditor Agreement and to comply with such terms. The foregoing agreement
shall inure to the benefit of all “Secured Parties” as defined in the
Intercreditor Agreement. Each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver to Dart and the Collateral Agent on
the Second Restatement Date (and from time to time thereafter as the
Administrative Agent may deem appropriate) an affirmation made on its own behalf
and on behalf of each Lender (as attorney-in-fact for each Lender) that the
Administrative Agent and each Lender is bound by the terms of the Intercreditor
Agreement.


(c)
Each of the Lenders hereby irrevocably authorizes and directs the

Administrative Agent to carry out the provisions and intent of the Intercreditor
Agreement, including (i) providing instructions to the Collateral Agent (it
being understood that such instructions shall be consistent with the powers and
authority otherwise delegated to the Administrative Agent by the terms of the
Loan Documents), (ii) in the event of a resignation of the Collateral Agent,
appointing a successor thereto in accordance with the Intercreditor Agreement,
(iii) providing to the Collateral Agent a calculation of amounts owing to the
Bank Creditors (as defined in the Intercreditor Agreement) and (iv) providing to
the Collateral Agent written direction to release all the Collateral (as defined
in the Dart Security Agreement) from the Lien of the Dart Security Agreement as
and to the extent required by Section 14 of the Dart Guaranty or Section 9.17.


(d)
Each of the Lenders and the other Secured Parties agrees that no

Secured Party shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section 9.21 or in accordance with the terms of the
Intercreditor Agreement. The Administrative Agent shall have the benefit of the
provisions of Article VIII and Section 9.03 with respect to all actions taken by



--------------------------------------------------------------------------------





it pursuant to this Section 9.21 or in accordance with the terms of the
Intercreditor Agreement to the full extent thereof.


SECTION 9.22. Acknowledgment Regarding any Supported QFCs.





--------------------------------------------------------------------------------






(a)
To the extent that the Loan Documents provide support, through a

guarantee or otherwise, for Swap Contracts or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC, a
“Supported QFC”), the parties hereto acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States).


(b)
In the event a Covered Entity that is party to a Supported QFC

(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


[signature pages follow]





















--------------------------------------------------------------------------------













149





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TUPPERWARE BRANDS CORPORATION,


by


Name:
Title:




TUPPERWARE NEDERLAND B.V.,


by


Name:
Title: Authorized signatory






by


Name:
Title: Authorized signatory




ADMINISTRADORA DART, S. DE R.L. DE C.V.,


by


Name:
Title:





--------------------------------------------------------------------------------





TUPPERWARE BRANDS ASIA PACIFIC PTE. LTD.,


by


Name:
Title:





--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and an Issuing Bank,


by


Name:
Title:





--------------------------------------------------------------------------------










SIGNATURE PAGE TO THE AMENDED AND RESTATED CREDIT AGREEMENT OF
TUPPERWARE BRANDS CORPORATION


Name of Institution:


by


Name: Title:






For institutions requiring a second signature line:


by


Name: Title:





--------------------------------------------------------------------------------






SCHEDULE 1.01


PRICING SCHEDULE


APPLICABLE RATE
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
LEVEL IV STATUS
Applicable Margin for Eurocurrency Loans and Swingline Loans (other than
Swingline Loans denominated in Dollars)
1.375%
1.50%
1.625%
1.875%
Applicable Margin for ABR Loans (including Swingline Loans denominated in
Dollars)
0.375%
0.50%
0.625%
0.875%
Commitment Fee Rate
0.15%
0.175%
0.225%
0.275%



Capitalized terms used but not defined in this Pricing Schedule have the
meanings assigned thereto in Section 1.01. For the purposes of this Pricing
Schedule, the following terms have the following meanings, subject to the final
paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Parent
Borrower most recently delivered pursuant to this Agreement.


“Level I Status” shall exist at any date if either (a) as of the last day of the
fiscal quarter of the Parent Borrower referred to in the most recent Financials,
the Consolidated Leverage Ratio is less than or equal to 1.25 to 1.00 or (b) as
of such date (i) the S&P Rating is BBB or better or (ii) the Moody’s Rating is
Baa2 or better so long as the lower of the S&P Rating and the Moody’s Rating is
not more than one Level below the other Rating.


“Level II Status” shall exist at any date if Level I Status is not applicable
and either (a) as of the last day of the fiscal quarter of the Parent Borrower
referred to in the most recent Financials, the Consolidated Leverage Ratio is
less than or equal to 2.00 to 1.00 or (b) as of such date (i) the S&P Rating is
BBB- or better or (ii) the Moody’s Rating is Baa3 or better so long as the lower
of the S&P Rating and the Moody’s Rating is not more than one Level below the
other Rating.


“Level III Status” shall exist on any date if neither Level I Status nor Level
II Status is applicable and either (a) as of the last day of the fiscal quarter
of the Parent Borrower referred to in the most recent Financials, the
Consolidated Leverage Ratio is less than or equal to 2.75 to 1.00 or (b) as of
such date (i) the S&P Rating is BB+ or better or (ii) the Moody’s



--------------------------------------------------------------------------------





Rating is Ba1 or better so long as the lower of the S&P Rating and the Moody’s
Rating is not more than one Level below the other Rating.
“Level IV Status” shall exist on any date on which none of Level I Status, Level
II Status or Level III Status is applicable.


“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.


The Applicable Rate shall be determined in accordance with the foregoing
table based on the Status. Adjustments, if any, to the Applicable Rate shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials; provided, however, that if the Status as of any date is
determined by reference to a Rating, the Rating in effect on such date for the
purposes of this Schedule is that in effect at the close of business on such
date. If the Parent Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to this Agreement, then the
Applicable Rate shall be the highest Applicable Rate set forth in the foregoing
table until five Business Days after such Financials are so delivered unless the
Parent Borrower qualifies for a lower Applicable Rate based on a Rating. Until
adjusted after the Second Restatement Date, Level II Status shall be deemed to
exist.







--------------------------------------------------------------------------------








Schedule 3.13




DOMESTIC SUBSIDIARIES OF PARENT BORROWER


Name of Entity
State of Incorporation/
Organization
Parent
Ownership
Designated Subsidiary (Yes/No)
Latin America Investments, Inc.
DE
Tupperware Brands Corporation
100%
No
Dart Industries Inc.
DE
Tupperware Brands Corporation
100%
Yes
International Investor, Inc.
DE
Tupperware Brands Corporation
100%
No
Tupperware Services, Inc.
DE
Tupperware Brands Corporation
Tupperware Brands Corporation: 100% of Common Shares
Tupperware Deutschland Gmbh:
100% of Preferred Shares
Yes
Deerfield Cinque Terre, LLC
FL
Tupperware Services, Inc.
100%
No
Deerfield Crosslands, LLC
FL
Tupperware Services, Inc.
100%
No
BeautiControl, Inc.
DE
Dart Industries Inc.
100%
No
BC International Cosmetic & Image Services, Inc.
DE
BeautiControl, Inc.
100%
No
Beauty Products, Inc.
DE
BC International Cosmetic & Image Services, Inc.
100%
No
Tupperware U.S., Inc.
DE
Dart Industries Inc.
100%
Yes
Tupperware Distributors, Inc.
DE
Tupperware U.S., Inc.
100%
No
Armand Dupree, Inc.
DE
Dart Industries Inc.
100%
No
Tupperware Turkey, Inc.
DE
Dart Industries Inc.
100%
No
Deerfield Land Corporation
DE
Dart Industries Inc.
100%
No





[[5283865]]

--------------------------------------------------------------------------------





Dartco Manufacturing, Inc.
DE
Dart Industries Inc.
100%
No
Tupperware Products, Inc.
DE
Dart Industries Inc.
100%
Yes
Premiere Products, Inc.
DE
Dart Industries Inc.
Dart Industries Inc.: 100%
Yes
Tupperware International Holdings Corporation
DE
Dart Industries Inc.;
Premiere Products, Inc.
Dart Industries Inc.: 60%
Premiere Products, Inc.: 40%
Yes
Tupperware Home Parties, LLC
DE
Tupperware Brands Corporation;
Dart Industries Inc.
Tupperware Brands Corporation: 99%
Dart Industries Inc.: 1%
Yes
Dart Financial Services, Ltd
DE
Dart Industries Inc.
100%
No
Tupperware East Asia, LLC
DE
Tupperware Asia Pacific Holdings Private Ltd
100%
No
Tupperware Brands Latin America Holdings LLC
FL
Premiere Brands International Holdings BV
100%
No
Premiere Brands International LLC
DE
Premiere Brands International Holdings BV
100%
No
Premiere Brands LLC
DE
Premier Brands Int’l Cooperatief
100%
No
SASL HoldCo, LLC
DE
BBVA Bancome Trust
100%
No







FIRST-TIER NON-DOMESTIC SUBSIDIARIES OF PARENT BORROWER


Name of Entity
State of Incorporation/
Organization
Parent
Ownership
Designated Subsidiary (Yes/No)
Tupperware Finance Holding Company B.V.
Netherlands
Tupperware Brands Corporation
100%
No
Tupperware Brands (Thailand) Limited
Thailand
Tupperware Brands Corporation
100%
No









[[5283865]]

--------------------------------------------------------------------------------







EXHIBIT E
[FORM OF] COMPLIANCE CERTIFICATE


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd, NCC5
Newark, DE 19713-2107
Attention of Jane Dreisbach and Dan Lougheed


Financial Statement Date:__________
Reference is made to the Second Amended and Restated Credit Agreement dated as
of March 29, 2019, as heretofore amended (as so amended and as it may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tupperware Brands Corporation, a
Delaware corporation (the “Parent Borrower”), Tupperware Nederland B.V.
(formerly known as Tupperware International Holdings B.V.), Administradora Dart,
S. de R.L. de C.V., Tupperware Brands Asia Pacific Pte. Ltd., the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein, not otherwise defined herein are used herein as defined in
the Credit Agreement.
The undersigned Responsible Officer of the Parent Borrower hereby certifies as
of the date hereof that he/she is the [ ] of the Parent Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate on
behalf of the Parent Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.01(a) of the Credit Agreement for the fiscal
year of the Parent Borrower ended as of the above date, together with the report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing required by such Section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 5.01(b) of the Credit Agreement for the fiscal quarter of
the Parent Borrower ended as of the above date. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Parent Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP as of the dates thereof and for the
period covered thereby, subject only to normal year-end adjustments and the
absence of footnotes.




[[5283865]]

--------------------------------------------------------------------------------





2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the other Loan Documents and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Parent Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements, and
[Select one, as appropriate:]
[to the best knowledge of the undersigned no Default has occurred and is
continuing.]
--or-
[the following is a list of each Default that has occurred and is continuing and
its nature and status:]
3.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
4.    Schedule 3 attached hereto sets forth a true and complete listing of each
Domestic Subsidiary of the Company, identifying each Designated Subsidiary and
whether such Designated Subsidiary is, as of the date of this Compliance
Certificate, a Subsidiary Guarantor.
5.    [Enclosed with this Compliance Certificate is a duly completed
Supplemental Perfection Certificate required pursuant to Section 5.02(b).]




[[5283865]]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________, __________.


TUPPERWARE BRANDS CORPORATION


By:
    
Name:
Title:



[Signature Page to Compliance Certificate]
[[5283865]]

--------------------------------------------------------------------------------






SCHEDULE 1
to the Compliance Certificate
Financial Statements for the Fiscal [Quarter][Year] ended
_______________(“Statement Date”)


[[5283865]]

--------------------------------------------------------------------------------






SCHEDULE 2
to the Compliance Certificate
(US$ in 000’s)
I.    Section 6.07(a) – Consolidated Leverage Ratio
A.
Consolidated Funded Indebtedness at Statement Date
 
 
1. Outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Loans outstanding under the Credit
Agreement) and all obligations evidenced by bonds, debentures, notes or other
similar instruments:
US$__________
 
2. All purchase money Indebtedness:
US$__________
 
3. All outstanding reimbursement obligations in respect of drawings made under
letters of credit (including standby and commercial letters of credit
constituting Indebtedness), bankers’ acceptances, bank guaranties and similar
instruments:
US$__________
 
4. All obligations to pay the deferred purchase price of property or services
(other than any obligation in respect of an Employee Benefit Arrangement) to the
extent it constitutes Indebtedness:
US$__________
 
5. All Attributable Indebtedness:
US$__________
 
6. All Guarantees with respect to outstanding Indebtedness of the types
specified in Lines I.A.1 through I.A.5 above of Persons other than the Parent
Borrower or any Subsidiary:
US$__________
 
7. All Indebtedness of the types referred to in Lines I.A.1 through I.A.6 above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Parent Borrower or a
Subsidiary is a general partner or joint venturer to the extent that the Parent
Borrower or such Subsidiary is legally liable therefor as a result of its
ownership interest in such entity or is contractually liable therefor by
operation of its charter or other governing documents, unless such Indebtedness
is expressly made non-recourse to the Parent Borrower or such Subsidiary:
US$__________





[[5283865]]

--------------------------------------------------------------------------------







 
8. Consolidated Funded Indebtedness (sum of Lines I.A.1 through I.A.7):
US$__________
B.
Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date (“Measurement Period”)
 
 
1. Consolidated Net Income (“CNI”) of the Parent Borrower and its Subsidiaries
for Measurement Period:
US$__________
 
2. To the extent deducted in CNI for Measurement Period, Consolidated Interest
Charges:
US$__________
 
3. To the extent deducted in CNI for Measurement Period, the provision for
Federal, state, local and foreign income taxes payable (including franchise and
similar taxes based on net income):
US$__________
 
4. To the extent deducted in CNI for Measurement Period, depreciation expense:
US$__________
 
5. To the extent deducted in CNI for Measurement Period, amortization expense:
US$__________
 
6. To the extent deducted in CNI for Measurement Period, extraordinary, unusual
or non-recurring non-cash charges, expenses or losses (including, without
duplication, non-cash reengineering and impairment charges and write-off of
goodwill and intangibles) and non-cash charges for deferred tax asset valuation
allowances:
US$__________
 
7. To the extent deducted in CNI for Measurement Period, any non-cash impairment
charges or asset write-off under ASC 350:
US$__________
 
8. To the extent deducted in CNI for Measurement Period, any non-cash expense
realized or resulting from any employee benefit plans, post-employment benefit
plans, deferred stock compensation plan or grants of stock appreciation or
similar rights, stock options, restricted stock or other rights to officers,
directors and employees of the Parent Borrower or any of its Subsidiaries:
US$__________
 
9. To the extent deducted in CNI for Measurement Period, any write-off of
deferred costs incurred in connection with the Existing Credit Agreement and
related interest rate Swap Contracts and any other losses arising from the early
extinguishment of Indebtedness or obligations under Swap Contracts:
US$__________
 
10. To the extent deducted in CNI for Measurement Period, non-cash losses or
expenses resulting from fair-value accounting under Auditing Standards Update
No. 133:
US$__________
 
11. To the extent included in CNI for Measurement Period, Federal, state, local
and foreign income tax credits:
US$__________
 
12. Any amounts paid in cash during Measurement Period in respect of any
non-cash charges, expenses or losses added back pursuant to Line I.B.6 above in
any prior period:
US$__________



[[5283865]]

--------------------------------------------------------------------------------





 
13. To the extent included in CNI for Measurement Period, all extraordinary,
unusual or non-recurring non-cash items increasing CNI:
US$__________
 
14. To the extent included in CNI for Measurement Period, gains arising from the
early extinguishment of Indebtedness or obligations under Swap Contracts:
US$__________
 
15. Consolidated EBITDA ((a) sum of Lines I.B.1 through I.B.10 minus (b) sum of
Lines I.B.11 through I.B.14):
US$__________
C.
Consolidated Leverage Ratio (Line I.A.8 ÷ Line I.B.15):
____ to 1.00
 
Maximum permitted:
 
 
From the Amendment No. 2 Effective Date to and including June 27, 2020
5.75 to 1.00
 
 
September 26, 2020
5.25 to 1.00
 
 
December 26, 2020
4.50 to 1.00
 
 
March 27, 2021
4.00 to 1.00
 
 
June 26, 2021 and thereafter
3.75 to 1.00
 

II.    Section 6.07(b) – Consolidated Interest Coverage Ratio
A.
Consolidated EBITDA for Measurement Period (Line I.B.15 above):
US$__________
B.
Consolidated Interest Charges for Measurement Period
 
 
1. All interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money, or Swap Contracts (excluding any
impairment charge arising by reason of refinancing of Indebtedness), or in
connection with the deferred purchase price of assets, in each case, to the
extent treated as interest in accordance with GAAP of the Parent Borrower and
its Subsidiaries:
US$__________
 
2. The portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP by the Parent Borrower and its Subsidiaries:
US$__________
 
3. Consolidated Interest Charges (sum of Lines II.B.1 and II.B.2):
US$__________
C.
Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B.3):
___ to 1.00
 
Minimum permitted:
More than 3.00 to 1.00





[[5283865]]

--------------------------------------------------------------------------------






SCHEDULE 3
to the Compliance Certificate
Subsidiaries


[ ]


[For each Domestic Subsidiary, please indicate whether it is a Designated
Subsidiary and whether it is a Subsidiary Guarantor]






[[5282542]]